          Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 1 of 223




 1   LAW OFFICE OF WAYNE A. SILVER
     Wayne A. Silver (108135)
 2   643 Bair Island Road, Suite 403
 3   Redwood City, CA 94063
     Phone: (650) 282-5970
 4   Fax: (650) 282-5980
     Email: ws@waynesilverlaw.com
 5
     Defendant in pro se, and attorney
 6   for STREMMEL AUCTIONS, LLC,
 7   STEVEN STREMMEL, HUDSON STREMMEL,
     KENMARK VENTURES, LLC, KEN TERSINI,
 8   MARK TERSINI, JENNIFER JODOIN AND
     AMY TIRRE
 9
                                   UNITED STATES DISTRICT COURT
10
                                NORTHERN DISTRICT OF CALIFORNIA
11
                                           OAKLAND DIVISION
12
13   ANTHONY G. THOMAS, individually and on              Case No.: CV-19-1480 JSW
     behalf of the General Public acting as a Private
14   Attorney General,                                   OMNIBUS REQUEST FOR JUDICIAL
             Plaintiff,                                  NOTICE IN SUPPORT OF FED. R. CIV.
15                                                       PRO. 12(b)(1) AND (6) MOTIONS TO
     v.
16                                                       DISMISS
     BRUCE T. BEESLEY, et al.,
                                                            Date: May 24, 2019
17           Defendants.                                   Time: 9:00 a.m.
18                                                         Court: Courtroom 5

19                                                        Complaint Filed: March 21, 2019
20                                                        Trial Date: None Set

21           TO THE COURT AND ALL PARTIES AND THEIR COUNSEL OF RECORD:
22           PLEASE TAKE NOTICE that pursuant to Federal Rule of Evidence 201, Defendants1
23   hereby request the Court take judicial notice of the following, attached as Exhibits 1–18, in support
24   of their Motion To Dismiss Complaint Pursuant To Federal Rules of Civil Procedure 12(B)(1) and
25   12(B)(6).
26
     1
27    Due to the voluminous and redundant matters applicable to all Defendants’ represented by attorney
     Wayne A. Silver in this action, this Request for Judicial Notice is filed in omnibus fashion in an
28   effort to avoid needless duplication.
                                                    Page - 1
     Omnibus Request for Judicial Notice                                         Case No.: CV-19-1480 JSW
        Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 2 of 223




 1    EXHIBIT                               DESCRIPTION                              DATE AND
                                                                                    DOCKET NO.
 2       Documents from Bankruptcy Case No. 14-BK-50333-BTB of Plaintiff
 3                          Anthony Thomas (“BC”)

 4       One       Docket in Bankruptcy Case No. 14-BK-50333-BTB (“BC”)
         Two       Order Converting Case to Chapter 7                               8/20/2014
 5                                                                                  BC #190
 6      Three      Appointment of Interim Trustee and Trustee and Designation of    9/11/2014
                   Required Bond                                                    BC #203
 7
         Four      Ex-Parte Application to Employ Auctioneer                        10/16/2017
 8                                                                                  BC #347
 9       Five      Verified Statement of Auctioneer                                 10/16/2017
                                                                                    BC #347-1
10
         Six       Order to Employ Auctioneer                                       10/18/2017
11                                                                                  BC #348
12             Documents From Kenmark v. Thomas, Adversary Proceeding
                     No. 14-5022 (“AP”), and Subsequent Appeals
13
        Seven      Docket in Adversary Proceeding No. 14-5022
14
        Eight      Judgment in Santa Clara Superior Court, Case No. 108CV130667     10/18/2015
15
         Nine      Adversary Complaint, Kenmark v. Thomas, Adversary Proceeding     5/31/2014
16                 No. 14-5022                                                      AP #1

17       Ten       Judgment in Favor of Kenmark in Adversary Proceeding No. 14-     2/19/2016
                   5022                                                             AP#49
18
        Eleven     Ninth Circuit BAP Memorandum Decision Affirming Bankruptcy       3/28/2017
19                 Court Judgment

20     Twelve      Ninth Circuit Decision Affirming Bankruptcy Court Judgment       3/23/2018
       Thirteen    Ninth Circuit Order Denying Thomas’s Motion to Recall Mandate    10/17/2018
21
       Fourteen    Thomas Petition for Certiorari
22
      Documents from Hearing on Trustee’s Motion to Sell the Thomas Emerald
23
        Fifteen    Notice of Hearing On Motion for Order Confirming Sale By         11/29/2018
24                 Auction; Request for Approval of Payment of Commission To        BC #432
                   Stremmel Auctions
25
       Sixteen     Motion for Order Confirming Sale by Auction; Request for         11/29/2018
26                 Approval of Payment of Commission to Stremmel Auctions           BC #430
27    Seventeen Trustee’s Reply to Debtors’ Opposition to Motion for Order          3/15/2019
                Confirming Sale by Auction; Request for Approval of Payment of      BC #477
28
                                                    Page - 2
     Omnibus Request for Judicial Notice                                   Case No.: CV-19-1480 JSW
        Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 3 of 223




 1                  Commission to Stremmel Auctions
       Eighteen     Order of Recusal and Request for Reassignment                          3/25/2019
 2                                                                                         BC #484
 3
              When adjudicative facts or matters of public record meet the requirements of Fed. R. Evid.
 4
     201, a court may judicially notice them in deciding a motion to dismiss. United States v. Richie, 342
 5
     F.3d 903, 908 (9th Cir. 2003) Judicial notice of matters of public record will not convert a Rule
 6
     12(b)(6) motion to a summary judgment motion. MGIC Indem. Corp. v. Weisman, 803 F.2d 500, 504
 7
     (9th Cir. 1986) Court files may be judicially noticed. Mullis v. United States Bank. Ct., 828 F. 2d
 8
     1385, 1388, fn. 9 (9th Cir. 1987); see also, U.S. ex rel Robinson Rancheria Citizens Council v.
 9
     Borneo, Inc., 971 F. 2d 244, 248 (9th Cir. 1992)(“[W]e ‘may take notice of proceedings in other
10
     courts, both within and without the federal judicial system, if those proceedings have a direct relation
11
     to matters at issue.’”). Sanchez v. Aurora Loan Servs., LLC (In re Sanchez), 2011 Bankr. LEXIS
12
     5602, *7 (Bankr. E.D. Cal. Dec. 15, 2011)     Under Federal Rule of Evidence 201, judicial notice is
13
     proper when a fact is not subject to reasonable dispute and capable of accurate and ready
14
     determination by resort to sources whose accuracy cannot reasonably be questioned. Wible v. Aetna
15
     Life Ins. Co., 375 F. Supp. 2d 956, 966 (C.D. Cal.2005) A Court may take judicial notice of a matter
16
     of public record. Moore v. Navarro, 2004 U.S. Dist. LEXIS 6039, *5 (N.D. Cal. Mar. 31,
17
     2004.)
18
              Date: April 12, 2019                        /s/ Wayne A. Silver
19                                                        Wayne A. Silver, defendant in pro se, and
                                                          attorney for defendants STREMMEL
20                                                        AUCTIONS, LLC STEVEN STREMMEL,
21                                                        HUDSON STREMMEL,KENMARK
                                                          VENTURES, LLC, KEN TERSINI,
22                                                        MARK TERSINI, JENNIFER JODOIN AND
                                                          AMY TIRRE
23
24
25
26
27
28
                                                    Page - 3
     Omnibus Request for Judicial Notice                                        Case No.: CV-19-1480 JSW
 Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 4 of 223




                         EXHIBIT 1

[Docket in Bankruptcy Case No. 14-BK-50333-BTB]
4/8/2019                                              LIVE ECF
                     Case 4:19-cv-01480-JSW Document 27-2   Filed 04/15/19 Page 5 of 223
                                                                                       LEAD, BAPCPA, JNTADMN, 727OBJ


                                                       U.S. Bankruptcy Court
                                                      District of Nevada (Reno)
                                                  Bankruptcy Petition #: 14-50333-gs
                                                                                                   Date filed:   03/04/2014
 Assigned to: GARY SPRAKER                                                                   Date converted:     08/29/2014
 Chapter 7                                                                                      341 meeting:     12/04/2014
 Previous chapter 11                                                     Deadline for objecting to discharge:    12/08/2014
 Original chapter 11
 Voluntary
 Asset



 Debtor                                                                     represented by ANTHONY THOMAS
 ANTHONY THOMAS                                                                            PRO SE
 7725 PEAVINE PEAK COURT
 RENO, NV 89523                                                                            MICHAEL LEHNERS
 WASHOE-NV                                                                                 429 MARSH AVE
 SSN / ITIN: xxx-xx-3971                                                                   RENO, NV 89509
                                                                                           (775) 786-1695
                                                                                           Fax : (775) 786-0799
                                                                                           Email: michaellehners@yahoo.com
                                                                                           TERMINATED: 08/04/2015

                                                                                           ALAN R SMITH
                                                                                           (See above for address)
                                                                                           TERMINATED: 08/26/2014

 Jnt Admin Debtor                                                           represented by AT EMERALD, LLC
 AT EMERALD, LLC                                                                           PRO SE
 7725 PEAVINE PEAK COURT
 RENO, NV 89523                                                                            ALAN R SMITH
 SSN / ITIN: xxx-xx-3971                                                                   505 RIDGE ST
 Tax ID / EIN: XX-XXXXXXX                                                                  RENO, NV 89501
                                                                                           (775) 786-4579
                                                                                           Fax : (775)
                                                                                           Email: mail@asmithlaw.com
                                                                                           TERMINATED: 08/26/2014

 Joint Debtor                                                               represented by WENDI THOMAS
 WENDI THOMAS                                                                              PRO SE
 7725 PEAVINE PEAK COURT
 RENO, NV 89523                                                                            MICHAEL LEHNERS
 WASHOE-NV                                                                                 429 MARSH AVE
 SSN / ITIN: xxx-xx-8142                                                                   RENO, NV 89509
                                                                                           (775) 786-1695
                                                                                           Fax : (775) 786-0799
                                                                                           Email: michaellehners@yahoo.com
                                                                                           TERMINATED: 08/04/2015

                                                                                           ALAN R SMITH
                                                                                           (See above for address)
                                                                                           TERMINATED: 08/26/2014

 Trustee
 CHRISTINA W. LOVATO
https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?101627322355313-L_1_0-1                                                        1/45
4/8/2019                                              LIVE ECF
                     Case 4:19-cv-01480-JSW Document 27-2   Filed 04/15/19 Page 6 of 223
 P.O. BOX 18417
 RENO, NV 89511
 (775) 851 1424
 TERMINATED: 08/29/2014

 Trustee                                                                          represented by JERI COPPA-KNUDSON
 JERI COPPA-KNUDSON                                                                              3495 LAKESIDE DR
 3495 LAKESIDE DR                                                                                PMB #62
 PMB #62                                                                                         RENO, NV 89509
 RENO, NV 89509                                                                                  (775) 329-1528
 (775) 329-1528                                                                                  Fax : (775) 329-5320
                                                                                                 Email: renobktrustee@gmail.com

                                                                                                 JEFFREY L HARTMAN
                                                                                                 HARTMAN & HARTMAN
                                                                                                 510 WEST PLUMB LANE, STE B
                                                                                                 RENO, NV 89509
                                                                                                 (775) 324-2800
                                                                                                 Fax : (775) 324-1818
                                                                                                 Email: notices@bankruptcyreno.com

 U.S. Trustee
 U.S. TRUSTEE - RN - 11
 300 BOOTH STREET, STE 3009
 RENO, NV 89509
 TERMINATED: 08/29/2014

 U.S. Trustee
 U.S. TRUSTEE - RN - 7, 7
 300 BOOTH STREET, STE 3009
 RENO, NV 89509


    Filing Date                         #                                                Docket Text

                                    1                     Chapter 11 Voluntary Petition. Fee Amount $1213. Filed by ALAN R
                                    (46 pgs)              SMITH on behalf of ANTHONY THOMAS, WENDI THOMAS (SMITH,
  03/04/2014                                              ALAN) (Entered: 03/04/2014)

                                    2                     Statement of Social Security Number(s). This document contains sensitive
                                                          information and cannot be viewed by the public. Filed by ALAN R
                                                          SMITH on behalf of ANTHONY THOMAS, WENDI THOMAS (SMITH,
  03/04/2014                                              ALAN) (Entered: 03/04/2014)

                                    3                     Declaration Re: Electronic Filing Filed by ALAN R SMITH on behalf of
                                    (1 pg)                ANTHONY THOMAS, WENDI THOMAS (SMITH, ALAN) (Entered:
  03/04/2014                                              03/04/2014)

                                    4                     Chapter 11 Statement of Current Monthly Income (Form 22B) Filed by
                                    (2 pgs)               ALAN R SMITH on behalf of ANTHONY THOMAS, WENDI THOMAS
  03/04/2014                                              (SMITH, ALAN) (Entered: 03/04/2014)

                                    5                     Receipt of Filing Fee for Voluntary Petition (Chapter 11)(14-50333)
                                                          [misc,volp11pb] (1213.00). Receipt number 14936664, fee amount
  03/04/2014                                              $1213.00.(re: Doc#1) (U.S. Treasury) (Entered: 03/04/2014)

  03/04/2014                        6                     Exhibit D - Individual Debtor's Statement of Compliance with Credit
                                    (3 pgs)               Counseling Requirement Certificate of Credit Counseling Filed by ALAN

https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?101627322355313-L_1_0-1                                                            2/45
4/8/2019                                              LIVE ECF
                     Case 4:19-cv-01480-JSW Document 27-2   Filed 04/15/19 Page 7 of 223
                                                          R SMITH on behalf of ANTHONY THOMAS (SMITH, ALAN) (Entered:
                                                          03/04/2014)

                                    7                     Exhibit D - Individual Debtor's Statement of Compliance with Credit
                                    (3 pgs)               Counseling Requirement Certificate of Credit Counseling Filed by ALAN
                                                          R SMITH on behalf of WENDI THOMAS (SMITH, ALAN) (Entered:
  03/04/2014                                              03/04/2014)

                                    8                     Meeting of Creditors 341 Meeting to be held on 04/07/2014 at 02:00 PM at
                                    (2 pgs)               Young Bldg,Rm 3087. Objections to Discharge due by 06/06/2014. Last
  03/04/2014                                              day to file Proof of Claims 07/07/2014. (Entered: 03/04/2014)

                                    9                     Notice Of Changed 341 Meeting Filed by ALAN R SMITH on behalf of
                                    (3 pgs)               ANTHONY THOMAS, WENDI THOMAS (Related document(s)8
                                                          Meeting of Creditors Chapter 11 (BNC)) (SMITH, ALAN) (Entered:
  03/06/2014                                              03/06/2014)

                                    10                    Certificate of Service Filed by ALAN R SMITH on behalf of ANTHONY
                                    (5 pgs)               THOMAS, WENDI THOMAS (Related document(s)9 Notice filed by
                                                          Debtor ANTHONY THOMAS, Joint Debtor WENDI THOMAS) (SMITH,
  03/06/2014                                              ALAN) (Entered: 03/06/2014)

                                    11                    Notice of Appearance and Request for Notice and Service of Papers with
                                    (3 pgs)               Certificate of Service Filed by STEFANIE T. SHARP on behalf of William
  03/06/2014                                              McGrane (SHARP, STEFANIE) (Entered: 03/06/2014)

                                    12                    BNC Certificate of Mailing (Related document(s)8 Meeting of Creditors
                                    (3 pgs)               Chapter 11 (BNC)) No. of Notices: 19. Notice Date 03/07/2014. (Admin.)
  03/07/2014                                              (Entered: 03/07/2014)

                                    13                    Motion for Relief from Stay Property: California State Court Action filed
                                    (25 pgs)              by Debtor Anthony Thomas Pre-Petition Motion for Comfort Order that
                                                          Automatic Stay does not apply to Litigation filed by Debtor Anthony
                                                          Thomas Pre-Petition or Alternatively for Relief from Stay [California State
                                                          Court Litigation] Fee Amount $176. with Certificate of Service Filed by
                                                          STEFANIE T. SHARP on behalf of WILLIAM MCGRANE (SHARP,
  03/17/2014                                              STEFANIE) (Entered: 03/17/2014)

                                    14                    Receipt of Filing Fee for Motion for Relief from Stay(14-50333-btb)
                                                          [motion,mrlfsty] ( 176.00). Receipt number 14972692, fee amount $
  03/17/2014                                              176.00.(re: Doc#13) (U.S. Treasury) (Entered: 03/17/2014)

                                    15                    Notice of Hearing on Motion for Comfort Order That Automatic Stay does
                                    (4 pgs)               not apply to Litigation Filed by Debtor Anthony Thomas Pre-Petition or
                                                          Alternatively for Relief from Stay [California State Court Litigation]
                                                          Hearing Date: 04/22/2014 Hearing Time: 10:00 a.m. with Certificate of
                                                          Service Filed by STEFANIE T. SHARP on behalf of WILLIAM
                                                          MCGRANE (Related document(s)13 Motion for Relief from Stay filed by
                                                          Interested Party WILLIAM MCGRANE) (SHARP, STEFANIE) (Entered:
  03/17/2014                                              03/17/2014)

                                    16                    Hearing Scheduled/Rescheduled. Hearing scheduled 4/22/2014 at 10:00
                                                          AM at BTB RN-Courtroom 2, Young Bldg.. (Related document(s)13
                                                          Motion for Relief from Stay filed by Interested Party WILLIAM
  03/18/2014                                              MCGRANE) (cly) (Entered: 03/18/2014)

  03/24/2014                        17                    Document Motion For Authority To Pay Ordinary Monthly Living Expenses
                                    (4 pgs)               Nunc Pro Tunc Filed by ALAN R SMITH on behalf of ANTHONY
https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?101627322355313-L_1_0-1                                                              3/45
4/8/2019                                              LIVE ECF
                     Case 4:19-cv-01480-JSW Document 27-2   Filed 04/15/19 Page 8 of 223
                                                          THOMAS, WENDI THOMAS (SMITH, ALAN) (Entered: 03/24/2014)

                                    18                    Declaration Of: Anthony Thomas Filed by ALAN R SMITH on behalf of
                                    (4 pgs)               ANTHONY THOMAS, WENDI THOMAS (Related document(s)17
                                                          Document filed by Debtor ANTHONY THOMAS, Joint Debtor WENDI
  03/24/2014                                              THOMAS) (SMITH, ALAN) (Entered: 03/24/2014)

                                    19                    Document Ex Parte Motion For Order Shortening Time For Notice and
                                    (7 pgs)               Hearing On Motion For Authority To Pay Ordinary Monthly Living
                                                          Expenses Nunc Pro Tunc Filed by ALAN R SMITH on behalf of
                                                          ANTHONY THOMAS, WENDI THOMAS (Related document(s)17
                                                          Document filed by Debtor ANTHONY THOMAS, Joint Debtor WENDI
  03/24/2014                                              THOMAS) (SMITH, ALAN) (Entered: 03/24/2014)

                                    20                    Declaration Of: Holly E. Estes, Esq. Filed by ALAN R SMITH on behalf of
                                    (2 pgs)               ANTHONY THOMAS, WENDI THOMAS (Related document(s)19
                                                          Document filed by Debtor ANTHONY THOMAS, Joint Debtor WENDI
  03/24/2014                                              THOMAS) (SMITH, ALAN) (Entered: 03/24/2014)

                                    21                    Attorney Information Sheet (Related document(s) 19 Document filed by
                                    (2 pgs)               Debtor ANTHONY THOMAS, Joint Debtor WENDI THOMAS.) Filed by
                                                          ALAN R SMITH on behalf of ANTHONY THOMAS, WENDI THOMAS
                                                          (SMITH, ALAN). Modified on 4/1/2014 to relate to #19(Gallagher, DA).
  03/24/2014                                              (Entered: 03/24/2014)

                                    22                    Notice OF APPEARANCE AND REQUEST FOR SPECIAL NOTICE AND
                                    (2 pgs)               SERVICE OF PAPERS Filed by KEVIN A. DARBY on behalf of Kit
                                                          Morrison, TODD ARMSTRONG, JERRY FERRARA, MARKET LINK
                                                          INC., FM HOLDINGS (DARBY, KEVIN) Modified on 3/25/2014 for
  03/24/2014                                              correct party filers (Youngblood, CL). (Entered: 03/24/2014)

                                    23                    Motion for Relief from Stay Property: State Court Litigation Fee Amount
                                    (9 pgs)               $176. Filed by KEVIN A. DARBY on behalf of Kit Morrison, TODD
                                                          ARMSTRONG, JERRY FERRARA, MARKET LINK INC., FM
                                                          HOLDINGS (DARBY, KEVIN) Modified on 3/25/2014 for correct party
  03/24/2014                                              filers (Youngblood, CL). (Entered: 03/24/2014)

                                    24                    Declaration Of: Andrew Spielberger, Esq. Filed by KEVIN A. DARBY on
                                    (45 pgs)              behalf of Kit Morrison, TODD ARMSTRONG, JERRY FERRARA,
                                                          MARKET LINK INC., FM HOLDINGS (Related document(s)23 Motion
                                                          for Relief from Stay filed by Interested Party Kit Morrison) (DARBY,
                                                          KEVIN) Modified on 3/25/2014 for correct party filers (Youngblood, CL).
  03/24/2014                                              (Entered: 03/24/2014)

                                    25                    Declaration Of: Tricia M. Darby, Esq. Filed by KEVIN A. DARBY on
                                    (8 pgs)               behalf of Kit Morrison, TODD ARMSTRONG, JERRY FERRARA,
                                                          MARKET LINK INC., FM HOLDINGS (Related document(s)23 Motion
                                                          for Relief from Stay filed by Interested Party Kit Morrison) (DARBY,
                                                          KEVIN) Modified on 3/25/2014 for correct party filers (Youngblood, CL).
  03/24/2014                                              (Entered: 03/24/2014)

                                    26                    Receipt of Filing Fee for Motion for Relief from Stay(14-50333-btb)
                                                          [motion,mrlfsty] ( 176.00). Receipt number 14991639, fee amount $
  03/24/2014                                              176.00.(re: Doc#23) (U.S. Treasury) (Entered: 03/24/2014)

  03/24/2014                        27                    Notice of Hearing Hearing Date: 04/22/2014 Hearing Time: 10:00 a.m. with
                                    (3 pgs)               Certificate of Service Filed by KEVIN A. DARBY on behalf of Kit
                                                          Morrison, TODD ARMSTRONG, JERRY FERRARA, MARKET LINK
https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?101627322355313-L_1_0-1                                                              4/45
4/8/2019                                              LIVE ECF
                     Case 4:19-cv-01480-JSW Document 27-2   Filed 04/15/19 Page 9 of 223
                                                          INC., FM HOLDINGS (Related document(s)23 Motion for Relief from
                                                          Stay filed by Interested Party Kit Morrison) (DARBY, KEVIN) Modified
                                                          on 3/25/2014 for correct party filers (Youngblood, CL). (Entered:
                                                          03/24/2014)

                                    28                    Ex Parte Application to Employ Law Offices of Alan R. Smith as Attorneys
                                    (16 pgs)              Filed by ALAN R SMITH on behalf of ANTHONY THOMAS, WENDI
  03/24/2014                                              THOMAS (SMITH, ALAN) (Entered: 03/24/2014)

                                    29                    Order Shortening Time Hearing scheduled 4/4/2014 at 02:00 PM at BTB
                                    (2 pgs)               RN-Courtroom 2, Young Bldg.. (Related document(s)17 Document filed by
                                                          Debtor ANTHONY THOMAS, Joint Debtor WENDI THOMAS., 19
  03/25/2014                                              Document) (cly) (Entered: 03/25/2014)

                                    30                    Motion for Joint Administration 14-50331 with Lead Case 14-50333 Filed
                                    (3 pgs)               by ALAN R SMITH on behalf of ANTHONY THOMAS, WENDI
  03/25/2014                                              THOMAS (SMITH, ALAN) (Entered: 03/25/2014)

                                    31                    Notice of Hearing Hearing Date: 05/07/2014 Hearing Time: 10:00 a.m.
                                    (2 pgs)               Filed by ALAN R SMITH on behalf of ANTHONY THOMAS, WENDI
                                                          THOMAS (Related document(s)30 Motion for Joint Administration filed by
                                                          Debtor ANTHONY THOMAS, Joint Debtor WENDI THOMAS) (SMITH,
  03/25/2014                                              ALAN) (Entered: 03/25/2014)

                                    32                    Hearing Scheduled/Rescheduled. Hearing scheduled 4/22/2014 at 10:00
                                                          AM at BTB RN-Courtroom 2, Young Bldg.. (Related document(s)23
                                                          Motion for Relief from Stay filed by Interested Party KIT MORRISON)
  03/25/2014                                              (cly) (Entered: 03/25/2014)

                                    33                    Certificate of Service Filed by ALAN R SMITH on behalf of ANTHONY
                                    (12 pgs)              THOMAS, WENDI THOMAS (Related document(s)17 Document filed by
                                                          Debtor ANTHONY THOMAS, Joint Debtor WENDI THOMAS, 18
                                                          Declaration filed by Debtor ANTHONY THOMAS, Joint Debtor WENDI
                                                          THOMAS, 19 Document filed by Debtor ANTHONY THOMAS, Joint
                                                          Debtor WENDI THOMAS, 20 Declaration filed by Debtor ANTHONY
                                                          THOMAS, Joint Debtor WENDI THOMAS, 21 Attorney Information Sheet
                                                          filed by Debtor ANTHONY THOMAS, Joint Debtor WENDI THOMAS)
  03/25/2014                                              (SMITH, ALAN) (Entered: 03/25/2014)

                                    34                    Notice of Entry of Order Filed by ALAN R SMITH on behalf of
                                    (4 pgs)               ANTHONY THOMAS, WENDI THOMAS (Related document(s)29 Order
  03/25/2014                                              Shortening Time) (SMITH, ALAN) (Entered: 03/25/2014)

                                    35                    Certificate of Service Filed by ALAN R SMITH on behalf of ANTHONY
                                    (5 pgs)               THOMAS, WENDI THOMAS (Related document(s)34 Notice of Entry of
                                                          Order filed by Debtor ANTHONY THOMAS, Joint Debtor WENDI
  03/25/2014                                              THOMAS) (SMITH, ALAN) (Entered: 03/25/2014)

                                    36                    Hearing Scheduled/Rescheduled. Hearing scheduled 5/7/2014 at 10:00 AM
                                                          at BTB RN-Courtroom 2, Young Bldg.. (Related document(s)30 Motion for
                                                          Joint Administration filed by Debtor ANTHONY THOMAS, Joint Debtor
  03/26/2014                                              WENDI THOMAS) (cly) (Entered: 03/26/2014)

                                    37                    Order Granting Application to Employ (Related document(s) 28) (dag)
  03/27/2014                        (2 pgs)               (Entered: 03/27/2014)

  03/27/2014                        38                    Certificate of Service Filed by ALAN R SMITH on behalf of ANTHONY
                                    (8 pgs)               THOMAS, WENDI THOMAS (Related document(s)30 Motion for Joint
https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?101627322355313-L_1_0-1                                                             5/45
4/8/2019                                              LIVE ECF
                    Case 4:19-cv-01480-JSW Document 27-2    Filed 04/15/19 Page 10 of 223
                                                          Administration filed by Debtor ANTHONY THOMAS, Joint Debtor
                                                          WENDI THOMAS, 31 Notice of Hearing filed by Debtor ANTHONY
                                                          THOMAS, Joint Debtor WENDI THOMAS) (SMITH, ALAN) (Entered:
                                                          03/27/2014)

                                    39                    Certificate of Service Filed by ALAN R SMITH on behalf of ANTHONY
                                    (3 pgs)               THOMAS, WENDI THOMAS (Related document(s)28 Application to
                                                          Employ filed by Debtor ANTHONY THOMAS, Joint Debtor WENDI
  03/27/2014                                              THOMAS) (SMITH, ALAN) (Entered: 03/27/2014)

                                    40                    341 Meeting Concluded (STROZZA (kf), NICHOLAS) (Entered:
  04/01/2014                        (1 pg)                04/01/2014)

                                    41                    Notice of Entry of Order Filed by ALAN R SMITH on behalf of
                                    (3 pgs)               ANTHONY THOMAS, WENDI THOMAS (Related document(s)37 Order
  04/03/2014                                              on Application to Employ) (SMITH, ALAN) (Entered: 04/03/2014)

                                    42                    Minute Entry Re: hearing on 4/4/2014 2:00 PM. Continued. (related
                                                          document(s): 17 Document filed by ANTHONY THOMAS, WENDI
                                                          THOMAS) (Hearing scheduled 05/22/2014 at 10:00 AM at BTB RN-
  04/04/2014                                              Courtroom 2, Young Bldg.. (lkb ) (Entered: 04/07/2014)

                                    43                    Stipulation By WILLIAM MCGRANE and Between William McGrane and
                                    (4 pgs)               Debtors Anthony Thomas and Wendi Thomas for Comfort Order that
                                                          Automatic Stay does not Apply to Litigation filed by Debtor Anthony
                                                          Thomas Pre-Petition [California State Court Litigation] with Certificate of
                                                          Service Filed by STEFANIE T. SHARP on behalf of WILLIAM
                                                          MCGRANE (Related document(s)13 Motion for Relief from Stay filed by
                                                          Interested Party WILLIAM MCGRANE) (SHARP, STEFANIE) (Entered:
  04/10/2014                                              04/10/2014)

                                    44                    Order Regarding Motion For Authority To Pay Ordinary Monthly Living
                                    (2 pgs)               Expenses Nunc Pro Tunc (Related document(s)17 Document filed by
                                                          Debtor ANTHONY THOMAS, Joint Debtor WENDI THOMAS.) (cly)
  04/11/2014                                              (Entered: 04/11/2014)

                                    45                    Order Approving Stipulation (Related document(s)43 Stipulation filed by
  04/11/2014                        (3 pgs)               Interested Party WILLIAM MCGRANE.) (cly) (Entered: 04/11/2014)

                                    46                    Notice of Entry of Order Approving Stipulation for Comfort Order that
                                    (6 pgs)               Automatic Stay does not Apply to Litigation filed by Debtor Anthony
                                                          Thomas Pre-Petition [California State Court Litigation] with Certificate of
                                                          Service Filed by STEFANIE T. SHARP on behalf of WILLIAM
                                                          MCGRANE (Related document(s)45 Order Approving Stipulation)
  04/11/2014                                              (SHARP, STEFANIE) (Entered: 04/11/2014)

                                    47                    Opposition Filed by ALAN R SMITH on behalf of ANTHONY THOMAS,
                                    (5 pgs)               WENDI THOMAS (Related document(s)23 Motion for Relief from Stay
                                                          filed by Interested Party KIT MORRISON, Creditor TODD
                                                          ARMSTRONG, Creditor JERRY FERRARA, Creditor MARKET LINK
  04/14/2014                                              INC., Creditor FM HOLDINGS.) (SMITH, ALAN) (Entered: 04/14/2014)

                                    48                    Certificate of Service Filed by ALAN R SMITH on behalf of ANTHONY
                                    (3 pgs)               THOMAS, WENDI THOMAS (Related document(s)47 Opposition filed by
                                                          Debtor ANTHONY THOMAS, Joint Debtor WENDI THOMAS) (SMITH,
  04/15/2014                                              ALAN) (Entered: 04/15/2014)

  04/16/2014                        49                    Notice of Entry of Order Filed by ALAN R SMITH on behalf of
https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?101627322355313-L_1_0-1                                                              6/45
4/8/2019                                              LIVE ECF
                    Case 4:19-cv-01480-JSW Document 27-2    Filed 04/15/19 Page 11 of 223
                                    (3 pgs)               ANTHONY THOMAS, WENDI THOMAS (Related document(s)44 Order)
                                                          (SMITH, ALAN) (Entered: 04/16/2014)

                                    50                    Periodic Report Regarding Value, Operations and Profitability of Entities in
                                    (9 pgs)               Which the Estate Holds a Substantial or Controlling Interest Filed by
                                                          ALAN R SMITH on behalf of ANTHONY THOMAS, WENDI THOMAS
  04/17/2014                                              (SMITH, ALAN) (Entered: 04/17/2014)

                                    51                    Order Granting Motion For Relief From the Automatic Stay (Related
  04/28/2014                        (3 pgs)               document(s) 23) (cly) (Entered: 04/28/2014)

                                    52                    Notice of Entry of Order with Certificate of Service Filed by KEVIN A.
                                    (4 pgs)               DARBY on behalf of TODD ARMSTRONG, JERRY FERRARA, FM
                                                          HOLDINGS, MARKET LINK INC., KIT MORRISON (Related
                                                          document(s)51 Order on Motion For Relief From Stay) (DARBY, KEVIN)
  04/28/2014                                              (Entered: 04/28/2014)

                                    53                    Objection to Debtor's Claim of Exemptions with Certificate of Service Filed
                                    (7 pgs)               by U.S. TRUSTEE - RN - 11 (STROZZA (rl), NICHOLAS) (Entered:
  04/30/2014                                              04/30/2014)

                                    54                    Notice of Hearing Hearing Date: 07/30/14 Hearing Time: 10:00 a.m. with
                                    (3 pgs)               Certificate of Service (Related document(s)53 Objection to Debtor's Claim
                                                          of Exemptions filed by U.S. Trustee U.S. TRUSTEE - RN - 11.)(STROZZA
  04/30/2014                                              (rl), NICHOLAS) (Entered: 04/30/2014)

                                    55                    Application Motion To Designate Case as Small Business Case with
                                    (5 pgs)               Certificate of Service Filed by U.S. TRUSTEE - RN - 11 (STROZZA (rl),
  04/30/2014                                              NICHOLAS) (Entered: 04/30/2014)

                                    56                    Notice of Hearing Hearing Date: 07/30/14 Hearing Time: 10:00 a.m. with
                                    (3 pgs)               Certificate of Service (Related document(s)55 Miscellaneous Application
                                                          filed by U.S. Trustee U.S. TRUSTEE - RN - 11.)(STROZZA (rl),
  04/30/2014                                              NICHOLAS) (Entered: 04/30/2014)

                                    57                    Amended Notice of Hearing Hearing Date: 07/30/2014 Hearing Time:
                                    (3 pgs)               10:00 a.m. with Certificate of Service (Related document(s)55
                                                          Miscellaneous Application filed by U.S. Trustee U.S. TRUSTEE - RN -
  04/30/2014                                              11.)(STROZZA (rl), NICHOLAS) (Entered: 04/30/2014)

                                    58                    Hearing Scheduled/Rescheduled. Hearing scheduled 7/30/2014 at 10:00
                                                          AM at BTB RN-Courtroom 2, Young Bldg.. (Related document(s)53
                                                          Objection to Debtor's Claim of Exemptions filed by U.S. Trustee U.S.
                                                          TRUSTEE - RN - 11, 55 Miscellaneous Application filed by U.S. Trustee
  05/01/2014                                              U.S. TRUSTEE - RN - 11) (cly) (Entered: 05/01/2014)

                                    59                    BNC Certificate of Mailing - pdf (Related document(s)54 UST Notice of
                                    (5 pgs)               Hearing) No. of Notices: 25. Notice Date 05/03/2014. (Admin.) (Entered:
  05/03/2014                                              05/03/2014)

                                    60                    BNC Certificate of Mailing - pdf (Related document(s)56 UST Notice of
                                    (5 pgs)               Hearing) No. of Notices: 25. Notice Date 05/03/2014. (Admin.) (Entered:
  05/03/2014                                              05/03/2014)

                                    61                    BNC Certificate of Mailing - pdf (Related document(s)57 UST Notice of
                                    (5 pgs)               Hearing) No. of Notices: 25. Notice Date 05/03/2014. (Admin.) (Entered:
  05/03/2014                                              05/03/2014)

https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?101627322355313-L_1_0-1                                                               7/45
4/8/2019                                              LIVE ECF
                    Case 4:19-cv-01480-JSW Document 27-2    Filed 04/15/19 Page 12 of 223
  05/06/2014                        62                    Monthly Operating Report for Filing Period Ending March 31, 2014 Filed
                                    (21 pgs)              by ALAN R SMITH on behalf of ANTHONY THOMAS, WENDI
                                                          THOMAS (SMITH, ALAN) (Entered: 05/06/2014)

                                    63                    Order Granting Motion For Joint Administration with case 3:14-bk-50331
  05/12/2014                        (2 pgs)               (Related document(s) 30) (cly) (Entered: 05/12/2014)

                                    64                    Notice of Entry of Order Filed by ALAN R SMITH on behalf of
                                    (3 pgs)               ANTHONY THOMAS, WENDI THOMAS (Related document(s)63 Order
                                                          on Motion For Joint Administration) (SMITH, ALAN) (Entered:
  05/13/2014                                              05/13/2014)

                                    65                    Motion to Appear Pro Hac Vice Filed by WAYNE A. SILVER on behalf of
  05/21/2014                        (4 pgs)               Kenmark Ventures, LLC (SILVER, WAYNE) (Entered: 05/21/2014)

                                    66                    Designation of Local Counsel Filed by WAYNE A. SILVER, AMY N.
                                    (3 pgs)               TIRRE on behalf of Kenmark Ventures, LLC (Related document(s)65
                                                          Motion to Appear Pro Hac Vice filed by Creditor Kenmark Ventures, LLC)
  05/21/2014                                              (SILVER, WAYNE) (Entered: 05/21/2014)

                                                          (NONCONFORMING ENTRY) Minute Entry Re: Confirmation
                                                          Hearing on Modified Chapter 13 Plan. Hearing Date: . Continued.
                                                          (related document(s): 17 Document filed by ANTHONY THOMAS,
                                                          WENDI THOMAS) Appearance : ALAN R SMITH (Hearing scheduled
                                                          05/29/2014 at 09:00 AM at BTB RN-Courtroom 2, Young Bldg.. (lkb )
                                                          Modified on 5/22/2014 to reflect docketed in error (Gallagher, DA).
  05/22/2014                                              (Entered: 05/22/2014)

                                    67                    Receipt Number-Verified Petition/Pro Hac Vice 93129, Fee Amount $
                                                          200.00. (Related document(s)65 Motion to Appear Pro Hac Vice filed by
  05/27/2014                                              Creditor KENMARK VENTURES, LLC) (cly) (Entered: 05/27/2014)

                                    68                    Order Approving Verified Petition (Related document(s)65 Motion to
                                    (1 pg)                Appear Pro Hac Vice filed by Creditor KENMARK VENTURES, LLC.)
  05/27/2014                                              (cly) (Entered: 05/27/2014)

                                    69                    BNC Certificate of Mailing. (Related document(s)68 Order Approving
                                    (2 pgs)               Verified Petition) No. of Notices: 1. Notice Date 05/29/2014. (Admin.)
  05/29/2014                                              (Entered: 05/29/2014)

                                    70                    Monthly Operating Report for Filing Period Ending April 30, 2014 Filed by
                                    (11 pgs)              ALAN R SMITH on behalf of ANTHONY THOMAS, WENDI THOMAS
  05/30/2014                                              (SMITH, ALAN) (Entered: 05/30/2014)

                                    71                    Adversary case 14-05022. Complaint for Damages and To Determine
                                    (46 pgs)              Dischargeability of Debt Filed by KENMARK VENTURES, LLC vs.
                                                          ANTHONY THOMAS, WENDI THOMAS Fee Amount $293. (62
                                                          (Dischargeability - 523(a)(2), false pretenses, false representation, actual
  05/31/2014                                              fraud)(SILVER, WAYNE) (Entered: 05/31/2014)

                                    72                    Motion to Extend Exclusivity Period for Filing a Chapter 11 Plan and/or
                                    (3 pgs)               Disclosure Statement Filed by ALAN R SMITH on behalf of AT
                                                          EMERALD, LLC, ANTHONY THOMAS, WENDI THOMAS (SMITH,
  06/02/2014                                              ALAN) (Entered: 06/02/2014)

  06/02/2014                        73                    Notice of Hearing Hearing Date: 07/30/14 Hearing Time: 10:00 a.m. Filed
                                    (2 pgs)               by ALAN R SMITH on behalf of AT EMERALD, LLC, ANTHONY
https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?101627322355313-L_1_0-1                                                                   8/45
4/8/2019                                              LIVE ECF
                    Case 4:19-cv-01480-JSW Document 27-2    Filed 04/15/19 Page 13 of 223
                                                          THOMAS, WENDI THOMAS (Related document(s)72 Motion to
                                                          Extend/Limit Exclusivity Period filed by Jnt Admin Debtor AT
                                                          EMERALD, LLC, Debtor ANTHONY THOMAS, Joint Debtor WENDI
                                                          THOMAS) (SMITH, ALAN) (Entered: 06/02/2014)

                                    74                    Certificate of Service Filed by ALAN R SMITH on behalf of AT
                                    (9 pgs)               EMERALD, LLC, ANTHONY THOMAS (Related document(s)72 Motion
                                                          to Extend/Limit Exclusivity Period filed by Jnt Admin Debtor AT
                                                          EMERALD, LLC, Debtor ANTHONY THOMAS, Joint Debtor WENDI
                                                          THOMAS, 73 Notice of Hearing filed by Jnt Admin Debtor AT
                                                          EMERALD, LLC, Debtor ANTHONY THOMAS, Joint Debtor WENDI
  06/02/2014                                              THOMAS) (SMITH, ALAN) (Entered: 06/02/2014)

                                    75                    Hearing Scheduled/Rescheduled. Hearing scheduled 7/30/2014 at 10:00
                                                          AM at BTB RN-Courtroom 2, Young Bldg.. (Related document(s)72
                                                          Motion to Extend/Limit Exclusivity Period filed by Jnt Admin Debtor AT
                                                          EMERALD, LLC, Debtor ANTHONY THOMAS, Joint Debtor WENDI
  06/03/2014                                              THOMAS) (cly) (Entered: 06/03/2014)

                                    76                    Order Regarding Final Approval Of Motion For Authority To Pay Ordinary
                                    (3 pgs)               Monthly Living Expenses Nunc Pro Tunc (Related document(s)17
                                                          Document filed by Debtor ANTHONY THOMAS, Joint Debtor WENDI
  06/03/2014                                              THOMAS.) (cly) (Entered: 06/03/2014)

                                    77                    Notice of Entry of Order Filed by ALAN R SMITH on behalf of
                                    (4 pgs)               ANTHONY THOMAS, WENDI THOMAS (Related document(s)76 Order)
  06/05/2014                                              (SMITH, ALAN) (Entered: 06/05/2014)

                                    78                    Notice of Refusal of American Arbitration Association to Comply with
                                    (7 pgs)               Court Order and Ex Parte Request for Court to Issue Order to the American
                                                          Arbitration Association to Appear and Show Cause for its Failure to
                                                          Comply with an Order of this Court with Certificate of Service Filed by
                                                          STEFANIE T. SHARP on behalf of WILLIAM MCGRANE (Related
                                                          document(s)45 Order Approving Stipulation) (SHARP, STEFANIE).
                                                          Modified on 6/23/2014 to relate to #45 (Youngblood, CL). (Entered:
  06/20/2014                                              06/20/2014)

                                    79                    Declaration Of: Stefanie T. Sharp in Support of Notice of Refusal of
                                    (8 pgs)               American Arbitration Association to Comply with Court Order and Ex
                                                          Parte Request for Court to Issue Order to the American Arbitration
                                                          Association to Appear and Show Cause for its Failure to Comply with an
                                                          Order of This Court with Certificate of Service Filed by STEFANIE T.
                                                          SHARP on behalf of WILLIAM MCGRANE (Related document(s)78
                                                          Notice filed by Interested Party WILLIAM MCGRANE) (SHARP,
  06/20/2014                                              STEFANIE) (Entered: 06/20/2014)

                                    80                    Ex Parte Motion for 2004 Examination of the Person Most Knowledgeable
                                    (13 pgs)              of the Sarasota Vault with Proposed Order Filed by JOSEPH G WENT on
                                                          behalf of BEACH LIVING TRUST JOHN BEACH, AS TRUSTEE
  06/20/2014                                              (WENT, JOSEPH) (Entered: 06/20/2014)

                                    81                    Certificate of Service Filed by JOSEPH G WENT on behalf of BEACH
                                    (4 pgs)               LIVING TRUST JOHN BEACH, AS TRUSTEE (Related document(s)80
  06/20/2014                                              Motion for Examination filed by Creditor BEACH LIVING TRUST JOHN
                                                          BEACH, AS TRUSTEE) (WENT, JOSEPH) (Entered: 06/20/2014)

  06/23/2014                        82                    Order Granting Motion for 2004 Examination (Related document(s) 80)
                                    (2 pgs)               (cly) (Entered: 06/23/2014)
https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?101627322355313-L_1_0-1                                                             9/45
4/8/2019                                              LIVE ECF
                    Case 4:19-cv-01480-JSW Document 27-2    Filed 04/15/19 Page 14 of 223
                                    83                    Motion For Sale/Use/Lease of Property under Section 363(b) Motion to Sell
                                    (24 pgs; 4 docs)      Free and Clear of Liens Under 363(f) Filed by ALAN R SMITH on behalf
                                                          of AT EMERALD, LLC (Attachments: # 1 Exhibit A)(SMITH, ALAN)
                                                          Additional attachment(s) added on 7/2/2014 (Ivey, SD). (Entered:
  06/23/2014                                              06/23/2014)

                                    84                    Ex Parte Motion for Order Shortening Time Filed by ALAN R SMITH on
                                    (2 pgs)               behalf of AT EMERALD, LLC (Related document(s)83 Motion for
                                                          Sale/Use/Lease of Property under Section 363(b) filed by Jnt Admin Debtor
  06/23/2014                                              AT EMERALD, LLC)(SMITH, ALAN) (Entered: 06/23/2014)

                                    85                    Declaration Of: Alan R. Smith, Esq. Filed by ALAN R SMITH on behalf of
                                    (2 pgs)               AT EMERALD, LLC (Related document(s)84 Motion for Order Shortening
                                                          Time filed by Jnt Admin Debtor AT EMERALD, LLC) (SMITH, ALAN)
  06/23/2014                                              (Entered: 06/23/2014)

                                    86                    Attorney Information Sheet Filed by ALAN R SMITH on behalf of AT
                                    (2 pgs)               EMERALD, LLC (Related document(s)84 Motion for Order Shortening
                                                          Time filed by Jnt Admin Debtor AT EMERALD, LLC) (SMITH, ALAN)
  06/23/2014                                              (Entered: 06/23/2014)

                                    87                    Ex Parte Motion to Seal Purchase and Sale Agreement Filed by ALAN R
                                    (6 pgs; 2 docs)       SMITH on behalf of AT EMERALD, LLC (SMITH, ALAN) Additional
  06/23/2014                                              attachment(s) added on 7/2/2014 (Ivey, SD). (Entered: 06/23/2014)

                                    88                    Declaration Of: Anthony Thomas In Support Of Motion To Sell Filed by
                                    (16 pgs; 2 docs)      ALAN R SMITH on behalf of AT EMERALD, LLC (Related
                                                          document(s)83 Motion for Sale/Use/Lease of Property under Section 363(b)
                                                          filed by Jnt Admin Debtor AT EMERALD, LLC) (SMITH, ALAN)
                                                          Additional attachment(s) added on 7/2/2014 (Ivey, SD). (Entered:
  06/23/2014                                              06/23/2014)

                                    89                    Order Granting Motion To Seal (Related Doc # 87) (cly) (Entered:
  06/24/2014                        (2 pgs)               06/24/2014)

                                    90                    Minute Order (Related document(s)78 Notice filed by Interested Party
  06/24/2014                        (1 pg)                WILLIAM MCGRANE.) (cly) (Entered: 06/24/2014)

                                    91                    Clerk Forwarded Document to BNC for Noticing. (Related document(s)90
  06/24/2014                        (1 pg)                Order) (cly) (Entered: 06/24/2014)

                                    92                    Order Granting Motion for Order Shortening Time (Related document(s)
                                    (2 pgs)               84). Hearing scheduled 7/1/2014 at 02:30 PM at BTB RN-Courtroom 2,
                                                          Young Bldg.. (Related document(s)83 Motion for Sale/Use/Lease of
                                                          Property under Section 363(b) filed by Jnt Admin Debtor AT EMERALD,
  06/24/2014                                              LLC.) (cly) (Entered: 06/24/2014)

                                    93                    Notice of Entry of Order Granting the 2004 Examination of the Person
                                    (3 pgs)               Most Knowledgeable of the Sarasota Vault Filed by JOSEPH G WENT on
                                                          behalf of BEACH LIVING TRUST JOHN BEACH, AS TRUSTEE
                                                          (Related document(s)82 Order on Motion for Examination) (WENT,
  06/24/2014                                              JOSEPH) (Entered: 06/24/2014)

  06/24/2014                        94                    Subpoena Notice of Subpoena to the Person Most Knowledgeable of the
                                    (7 pgs)               Sarasota Vault Filed by JOSEPH G WENT on behalf of BEACH LIVING
                                                          TRUST JOHN BEACH, AS TRUSTEE (WENT, JOSEPH) (Entered:
                                                          06/24/2014)
https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?101627322355313-L_1_0-1                                                           10/45
4/8/2019                                              LIVE ECF
                    Case 4:19-cv-01480-JSW Document 27-2    Filed 04/15/19 Page 15 of 223

                                    95                    Notice of Entry of Order Filed by ALAN R SMITH on behalf of AT
                                    (3 pgs)               EMERALD, LLC, ANTHONY THOMAS, WENDI THOMAS (Related
                                                          document(s)89 Order on Motion to Seal) (SMITH, ALAN) (Entered:
  06/24/2014                                              06/24/2014)

                                    96                    Notice of Entry of Order Filed by ALAN R SMITH on behalf of AT
                                    (4 pgs)               EMERALD, LLC, ANTHONY THOMAS, WENDI THOMAS (Related
                                                          document(s)92 Order on Motion for Order Shortening Time) (SMITH,
  06/24/2014                                              ALAN) (Entered: 06/24/2014)

                                    97                    Certificate of Service Filed by JOSEPH G WENT on behalf of BEACH
                                    (4 pgs)               LIVING TRUST JOHN BEACH, AS TRUSTEE (Related document(s)93
                                                          Notice of Entry of Order filed by Creditor BEACH LIVING TRUST JOHN
  06/24/2014                                              BEACH, AS TRUSTEE) (WENT, JOSEPH) (Entered: 06/24/2014)

                                    98                    Certificate of Service Filed by ALAN R SMITH on behalf of AT
                                    (14 pgs)              EMERALD, LLC, ANTHONY THOMAS, WENDI THOMAS (Related
                                                          document(s)83 Motion for Sale/Use/Lease of Property under Section 363(b)
                                                          filed by Jnt Admin Debtor AT EMERALD, LLC, 84 Motion for Order
                                                          Shortening Time filed by Jnt Admin Debtor AT EMERALD, LLC, 85
                                                          Declaration filed by Jnt Admin Debtor AT EMERALD, LLC, 86 Attorney
                                                          Information Sheet filed by Jnt Admin Debtor AT EMERALD, LLC, 87
                                                          Motion to Seal filed by Jnt Admin Debtor AT EMERALD, LLC, 88
                                                          Declaration filed by Jnt Admin Debtor AT EMERALD, LLC) (SMITH,
  06/24/2014                                              ALAN) (Entered: 06/24/2014)

                                    99                    Certificate of Service Filed by ALAN R SMITH on behalf of AT
                                    (6 pgs)               EMERALD, LLC, ANTHONY THOMAS, WENDI THOMAS (Related
                                                          document(s)96 Notice of Entry of Order filed by Jnt Admin Debtor AT
                                                          EMERALD, LLC, Debtor ANTHONY THOMAS, Joint Debtor WENDI
  06/24/2014                                              THOMAS) (SMITH, ALAN) (Entered: 06/24/2014)

                                    100                   BNC Certificate of Mailing - pdf (Related document(s)91 Document
                                    (3 pgs)               Forwarded to BNC for Noticing (BNC)) No. of Notices: 30. Notice Date
  06/26/2014                                              06/26/2014. (Admin.) (Entered: 06/26/2014)

                                    101                   Limited Objection Filed by WAYNE A. SILVER on behalf of KENMARK
                                    (48 pgs)              VENTURES, LLC (Related document(s)83 Motion for Sale/Use/Lease of
                                                          Property under Section 363(b) filed by Jnt Admin Debtor AT EMERALD,
  06/27/2014                                              LLC.) (SILVER, WAYNE) (Entered: 06/27/2014)

                                    102                   Certificate of Service Filed by WAYNE A. SILVER on behalf of
                                    (5 pgs)               KENMARK VENTURES, LLC (Related document(s)101 Objection filed
                                                          by Creditor KENMARK VENTURES, LLC) (SILVER, WAYNE) (Entered:
  06/27/2014                                              06/27/2014)

                                    103                   Reply Filed by ALAN R SMITH on behalf of ANTHONY THOMAS,
                                    (2 pgs)               WENDI THOMAS, AT EMERALD, LLC (Related document(s)101
                                                          Objection filed by Creditor KENMARK VENTURES, LLC.) (SMITH,
                                                          ALAN) Modified on 7/2/2014 to Reflect Correct Party Filer (Lakas, WM).
  06/30/2014                                              (Entered: 06/30/2014)

  06/30/2014                        104                   Ex Parte Motion to Seal and Replace Docket Entries 83, 87, and 88 Filed
                                    (29 pgs)              by ALAN R SMITH on behalf of ANTHONY THOMAS, WENDI
                                                          THOMAS, AT EMERALD, LLC (Related document(s)83 Motion for
                                                          Sale/Use/Lease of Property under Section 363(b) filed by Jnt Admin Debtor
                                                          AT EMERALD, LLC, 87 Motion to Seal filed by Jnt Admin Debtor AT
https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?101627322355313-L_1_0-1                                                           11/45
4/8/2019                                              LIVE ECF
                    Case 4:19-cv-01480-JSW Document 27-2    Filed 04/15/19 Page 16 of 223
                                                          EMERALD, LLC, 88 Declaration filed by Jnt Admin Debtor AT
                                                          EMERALD, LLC)(SMITH, ALAN) Modified on 7/2/2014 to Reflect
                                                          Correct Party Filers (Lakas, WM). (Entered: 06/30/2014)

                                    105                   Declaration Of: Anthony Thomas Filed by ALAN R SMITH on behalf of
                                    (2 pgs)               ANTHONY THOMAS, WENDI THOMAS, AT EMERALD, LLC (Related
                                                          document(s)104 Motion to Seal filed by Debtor ANTHONY THOMAS,
                                                          Joint Debtor WENDI THOMAS) (SMITH, ALAN) Modified on 7/2/2014
  06/30/2014                                              to Reflect Correct Party Filer (Lakas, WM). (Entered: 06/30/2014)

                                    106                   Certificate of Service Filed by ALAN R SMITH on behalf of ANTHONY
                                    (9 pgs)               THOMAS, WENDI THOMAS (Related document(s)103 Reply filed by Jnt
                                                          Admin Debtor AT EMERALD, LLC, 104 Motion to Seal filed by Debtor
                                                          ANTHONY THOMAS, Joint Debtor WENDI THOMAS, 105 Declaration
                                                          filed by Debtor ANTHONY THOMAS, Joint Debtor WENDI THOMAS)
  07/01/2014                                              (SMITH, ALAN) (Entered: 07/01/2014)

                                    107                   Order Granting Motion To Seal (Related Doc # 104) (Attachments: # 1
                                    (28 pgs; 6 docs)      Exhibit a # 2 Exhibit a1 # 3 Exhibit b # 4 Exhibit b1 # 5 Exhibit c)(lms)
  07/01/2014                                              (Entered: 07/01/2014)

                                    114                   Minute Entry Re: hearing on 7/1/2014 2:30 PM. Continued. (related
                                                          document(s): 83 Motion for Sale/Use/Lease of Property under Section
                                                          363(b) filed by AT EMERALD, LLC) Appearance : HOLLY ESTES,
                                                          WAYNE A. SILVER (Status Hearing scheduled 07/21/2014 at 02:00 PM at
  07/01/2014                                              BTB RN-Courtroom 2, Young Bldg.. (lkb ) (Entered: 07/07/2014)

                                    108                   Motion for Relief from Stay Property: N/A to Proceed with Litigation Filed
                                    (71 pgs)              by Debtor Anthony Thomas Pre-Petition [California State Court Litigation]
                                                          and with Arbitration Ordered in State Court Litigation Fee Amount $176.
                                                          with Certificate of Service Filed by STEFANIE T. SHARP on behalf of
  07/03/2014                                              WILLIAM MCGRANE (SHARP, STEFANIE) (Entered: 07/03/2014)

                                    109                   Receipt of Filing Fee for Motion for Relief from Stay(14-50333-btb)
                                                          [motion,mrlfsty] ( 176.00). Receipt number 15280301, fee amount $
  07/03/2014                                              176.00.(re: Doc#108) (U.S. Treasury) (Entered: 07/03/2014)

                                    110                   Declaration Of: Stefanie T. Sharp in Support of Motion for Relief from Stay
                                    (16 pgs)              to Proceed with Litigation filed by Debtor Anthony Thomas Pre-Petition
                                                          [California State Court Litigation] and with Arbitration Ordered in State
                                                          Court Litigation with Certificate of Service Filed by STEFANIE T. SHARP
                                                          on behalf of WILLIAM MCGRANE (Related document(s)108 Motion for
                                                          Relief from Stay filed by Interested Party WILLIAM MCGRANE)
  07/03/2014                                              (SHARP, STEFANIE) (Entered: 07/03/2014)

                                    111                   Notice of Hearing on Motion for Relief from Stay to Proceed with Litigation
                                    (5 pgs)               filed by Debtor Anthony Thomas Pre-Petition [California State Court
                                                          Litigation] and with Arbitration Ordered in State Court Litigation Hearing
                                                          Date: 08/26/2014 Hearing Time: 10:00 a.m. with Certificate of Service
                                                          Filed by STEFANIE T. SHARP on behalf of WILLIAM MCGRANE
                                                          (Related document(s)108 Motion for Relief from Stay filed by Interested
  07/03/2014                                              Party WILLIAM MCGRANE) (SHARP, STEFANIE) (Entered:
                                                          07/03/2014)

                                    112                   Notice of Entry of Order Filed by ALAN R SMITH on behalf of
                                    (29 pgs)              ANTHONY THOMAS, WENDI THOMAS (Related document(s)107
  07/03/2014                                              Order on Motion to Seal) (SMITH, ALAN) (Entered: 07/03/2014)

https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?101627322355313-L_1_0-1                                                                12/45
4/8/2019                                              LIVE ECF
                    Case 4:19-cv-01480-JSW Document 27-2    Filed 04/15/19 Page 17 of 223
  07/07/2014                        113                   Hearing Scheduled/Rescheduled. Hearing scheduled 8/26/2014 at 10:00
                                                          AM at BTB RN-Courtroom 2, Young Bldg.. (Related document(s)108
                                                          Motion for Relief from Stay filed by Interested Party WILLIAM
                                                          MCGRANE) (cly) (Entered: 07/07/2014)

                                    115                   Notice of Continued 2004 Examination of the Person Most Knowledgeable
                                    (1 pg)                of the Sarasota Vault Filed by JOSEPH G WENT on behalf of BEACH
                                                          LIVING TRUST JOHN BEACH, AS TRUSTEE (Related document(s)93
                                                          Notice of Entry of Order filed by Creditor BEACH LIVING TRUST JOHN
  07/09/2014                                              BEACH, AS TRUSTEE) (WENT, JOSEPH) (Entered: 07/09/2014)

                                    116                   Certificate of Service Filed by JOSEPH G WENT on behalf of BEACH
                                    (4 pgs)               LIVING TRUST JOHN BEACH, AS TRUSTEE (Related document(s)115
                                                          Notice filed by Creditor BEACH LIVING TRUST JOHN BEACH, AS
  07/09/2014                                              TRUSTEE) (WENT, JOSEPH) (Entered: 07/09/2014)

                                    117                   Ex Parte Motion to Seal Order on Motion to Sell Filed by ALAN R SMITH
  07/14/2014                        (3 pgs)               on behalf of AT EMERALD, LLC (SMITH, ALAN) (Entered: 07/14/2014)

                                    118                   Limited Opposition to US Trustee's Motion to Convert Case to Chapter 7
                                    (3 pgs)               (See Dkt# 27 in 14-50331-btb filed prior to Joint Administration) Filed by
                                                          JOSEPH G WENT on behalf of BEACH LIVING TRUST JOHN BEACH,
  07/15/2014                                              AS TRUSTEE (WENT, JOSEPH) (Entered: 07/15/2014)

                                    119                   Certificate of Service Filed by JOSEPH G WENT on behalf of BEACH
                                    (3 pgs)               LIVING TRUST JOHN BEACH, AS TRUSTEE (Related document(s)118
                                                          Opposition filed by Creditor BEACH LIVING TRUST JOHN BEACH, AS
  07/15/2014                                              TRUSTEE) (WENT, JOSEPH) (Entered: 07/15/2014)

                                    120                   Stipulation By AT EMERALD, LLC and Between United States Trustee To
                                    (3 pgs)               Continue Hearing On US Trustee's Motion To Designate Case As Small
                                                          Business Filed by ALAN R SMITH on behalf of AT EMERALD, LLC
                                                          (Related document(s) 55 Miscellaneous Application filed by U.S. Trustee
                                                          U.S. TRUSTEE - RN - 11.)( (SMITH, ALAN) Modified on 7/17/2014 to
  07/16/2014                                              Relate to #55 (Lakas, WM). (Entered: 07/16/2014)

                                    121                   Stipulation By AT EMERALD, LLC and Between United States Trustee To
                                    (3 pgs)               Continue Hearing On US Trustee's Motion To Convert Case To Chapter 7
                                                          Filed by ALAN R SMITH on behalf of AT EMERALD, LLC (SMITH,
  07/16/2014                                              ALAN) (Entered: 07/16/2014)

                                    122                   Stipulation By ANTHONY THOMAS, WENDI THOMAS and Between
                                    (3 pgs)               United States Trustee Filed by ALAN R SMITH on behalf of ANTHONY
                                                          THOMAS, WENDI THOMAS (Related document(s)53 Objection to
                                                          Debtor's Claim of Exemptions filed by U.S. Trustee U.S. TRUSTEE - RN -
                                                          11, 55 Miscellaneous Application filed by U.S. Trustee U.S. TRUSTEE -
  07/16/2014                                              RN - 11) (SMITH, ALAN) (Entered: 07/16/2014)

                                    123                   Notice Notice of Continued 2004 Examination of the Person Most
                                    (1 pg)                Knowledgeable of the Sarasota Vault Filed by JOSEPH G WENT on behalf
                                                          of BEACH LIVING TRUST JOHN BEACH, AS TRUSTEE (Related
                                                          document(s)115 Notice filed by Creditor BEACH LIVING TRUST JOHN
  07/17/2014                                              BEACH, AS TRUSTEE) (WENT, JOSEPH) (Entered: 07/17/2014)

  07/17/2014                        124                   Application Motion to Compel Production of Required Key or Authorize
                                    (7 pgs)               Drill Out of Vault Lock on Order Shortening Time Filed by JOSEPH G
                                                          WENT on behalf of BEACH LIVING TRUST JOHN BEACH, AS
                                                          TRUSTEE (WENT, JOSEPH) (Entered: 07/17/2014)
https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?101627322355313-L_1_0-1                                                            13/45
4/8/2019                                              LIVE ECF
                    Case 4:19-cv-01480-JSW Document 27-2    Filed 04/15/19 Page 18 of 223

                                    125                   Motion for Order Shortening Time Application for Hearing on Order
                                    (5 pgs)               Shortening Time Regarding Motion to Compel Production of Required Key
                                                          or Authorize Drill Out of Vault Lock Filed by JOSEPH G WENT on behalf
                                                          of BEACH LIVING TRUST JOHN BEACH, AS TRUSTEE (Related
                                                          document(s)124 Miscellaneous Application filed by Creditor BEACH
                                                          LIVING TRUST JOHN BEACH, AS TRUSTEE)(WENT, JOSEPH)
  07/17/2014                                              (Entered: 07/17/2014)

                                    126                   Declaration Of: Joseph G. Went, Esq. in support of Application for Hearing
                                    (3 pgs)               on Order Shortening Time Regarding Motion to Compel Production of
                                                          Required Key or Authorize Drill Out of Vault Lock Filed by JOSEPH G
                                                          WENT on behalf of BEACH LIVING TRUST JOHN BEACH, AS
                                                          TRUSTEE (Related document(s)125 Motion for Order Shortening Time
                                                          filed by Creditor BEACH LIVING TRUST JOHN BEACH, AS
  07/17/2014                                              TRUSTEE) (WENT, JOSEPH) (Entered: 07/17/2014)

                                    127                   Attorney Information Sheet in support of Proposed Order in support of
                                    (2 pgs)               Application for Hearing on Order Shortening Time Regarding Motion to
                                                          Compel Production of Required Key or Authorize Drill Out of Lock Filed by
                                                          JOSEPH G WENT on behalf of BEACH LIVING TRUST JOHN BEACH,
                                                          AS TRUSTEE (Related document(s)125 Motion for Order Shortening Time
                                                          filed by Creditor BEACH LIVING TRUST JOHN BEACH, AS
  07/17/2014                                              TRUSTEE) (WENT, JOSEPH) (Entered: 07/17/2014)

                                    128                   Certificate of Service Filed by JOSEPH G WENT on behalf of BEACH
                                    (4 pgs)               LIVING TRUST JOHN BEACH, AS TRUSTEE (Related document(s)123
                                                          Notice filed by Creditor BEACH LIVING TRUST JOHN BEACH, AS
                                                          TRUSTEE, 124 Miscellaneous Application filed by Creditor BEACH
                                                          LIVING TRUST JOHN BEACH, AS TRUSTEE, 125 Motion for Order
                                                          Shortening Time filed by Creditor BEACH LIVING TRUST JOHN
                                                          BEACH, AS TRUSTEE, 126 Declaration filed by Creditor BEACH
                                                          LIVING TRUST JOHN BEACH, AS TRUSTEE, 127 Attorney Information
                                                          Sheet filed by Creditor BEACH LIVING TRUST JOHN BEACH, AS
  07/18/2014                                              TRUSTEE) (WENT, JOSEPH) (Entered: 07/18/2014)

                                    129                   Certificate of Service Filed by ALAN R SMITH on behalf of AT
                                    (3 pgs)               EMERALD, LLC (Related document(s)121 Stipulation filed by Jnt Admin
  07/18/2014                                              Debtor AT EMERALD, LLC) (SMITH, ALAN) (Entered: 07/18/2014)

                                    130                   Certificate of Service Filed by ALAN R SMITH on behalf of AT
                                    (3 pgs)               EMERALD, LLC (Related document(s)120 Stipulation filed by Jnt Admin
  07/18/2014                                              Debtor AT EMERALD, LLC) (SMITH, ALAN) (Entered: 07/18/2014)

                                    131                   Certificate of Service Filed by ALAN R SMITH on behalf of ANTHONY
                                    (3 pgs)               THOMAS, WENDI THOMAS (Related document(s)122 Stipulation filed
                                                          by Debtor ANTHONY THOMAS, Joint Debtor WENDI THOMAS)
  07/18/2014                                              (SMITH, ALAN) (Entered: 07/18/2014)

                                    132                   Order Approving Stipulation (Related document(s)121 Stipulation filed by
  07/21/2014                        (2 pgs)               Jnt Admin Debtor AT EMERALD, LLC.) (cly) (Entered: 07/21/2014)

                                    133                   Order Approving Stipulation (Related document(s)120 Stipulation filed by
  07/21/2014                        (2 pgs)               Jnt Admin Debtor AT EMERALD, LLC.) (cly) (Entered: 07/21/2014)

  07/21/2014                        134                   Order Approving Stipulation (Related document(s)122 Stipulation filed by
                                    (2 pgs)               Debtor ANTHONY THOMAS, Joint Debtor WENDI THOMAS.) (cly)
                                                          (Entered: 07/21/2014)
https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?101627322355313-L_1_0-1                                                            14/45
4/8/2019                                              LIVE ECF
                    Case 4:19-cv-01480-JSW Document 27-2    Filed 04/15/19 Page 19 of 223
                                    135                   Hearing Scheduled/Rescheduled. Hearing scheduled 9/10/2014 at 02:00 PM
                                                          at BTB RN-Courtroom 2, Young Bldg.. (Related document(s)53 Objection
                                                          to Debtor's Claim of Exemptions filed by U.S. Trustee U.S. TRUSTEE -
                                                          RN - 11, 55 Miscellaneous Application filed by U.S. Trustee U.S.
  07/21/2014                                              TRUSTEE - RN - 11) (cly) (Entered: 07/21/2014)

                                    136                   Minute Entry Re: hearing on 7/21/2014 2:00 PM. Continued. (related
                                                          document(s): 83 Motion for Sale/Use/Lease of Property under Section
                                                          363(b) filed by AT EMERALD, LLC) Appearance : WAYNE A. SILVER,
                                                          HOLLY ESTES, TIMOTHY LUKAS (Status Hearing scheduled
                                                          08/11/2014 at 11:00 AM at BTB RN-Courtroom 2, Young Bldg.. (lkb )
  07/21/2014                                              (Entered: 07/21/2014)

                                    137                   Notice of Entry of Order Filed by ALAN R SMITH on behalf of AT
                                    (3 pgs)               EMERALD, LLC (Related document(s)133 Order Approving Stipulation)
  07/22/2014                                              (SMITH, ALAN) (Entered: 07/22/2014)

                                    138                   Notice of Entry of Order Filed by ALAN R SMITH on behalf of AT
                                    (3 pgs)               EMERALD, LLC (Related document(s)132 Order Approving Stipulation)
  07/22/2014                                              (SMITH, ALAN) (Entered: 07/22/2014)

                                    139                   Notice of Entry of Order Filed by ALAN R SMITH on behalf of
                                    (3 pgs)               ANTHONY THOMAS, WENDI THOMAS (Related document(s)134
  07/22/2014                                              Order Approving Stipulation) (SMITH, ALAN) (Entered: 07/22/2014)

                                    140                   DENIED (Order Denying Motion To Seal) (Related Doc # 117) (cly)
  07/22/2014                        (2 pgs)               (Entered: 07/22/2014)

                                    141                   Order Granting Motion for Order Shortening Time (Related document(s)
                                    (2 pgs)               125). Hearing scheduled 7/30/2014 at 10:00 AM at BTB RN-Courtroom 2,
                                                          Young Bldg.. (Related document(s)124 Miscellaneous Application filed by
                                                          Creditor BEACH LIVING TRUST JOHN BEACH, AS TRUSTEE.) (cly)
  07/22/2014                                              (Entered: 07/22/2014)

                                    142                   Order Granting Motion For Sale/Use/Lease of Property under Section
  07/23/2014                        (2 pgs)               363(b) (Related Doc # 83) (cly) (Entered: 07/23/2014)

                                    143                   Notice of Entry of Order Shortening Time Regarding Motion to Compel
                                    (3 pgs)               Production of Required Key or Authorization Drill Out of Vault Lock Filed
                                                          by JOSEPH G WENT on behalf of BEACH LIVING TRUST JOHN
                                                          BEACH, AS TRUSTEE (Related document(s)141 Order on Motion for
  07/23/2014                                              Order Shortening Time) (WENT, JOSEPH) (Entered: 07/23/2014)

                                    144                   Certificate of Service Filed by JOSEPH G WENT on behalf of BEACH
                                    (4 pgs)               LIVING TRUST JOHN BEACH, AS TRUSTEE (Related document(s)143
                                                          Notice of Entry of Order filed by Creditor BEACH LIVING TRUST JOHN
  07/23/2014                                              BEACH, AS TRUSTEE) (WENT, JOSEPH) (Entered: 07/23/2014)

                                    145                   Notice of Entry of Order Filed by ALAN R SMITH on behalf of AT
                                    (3 pgs)               EMERALD, LLC (Related document(s)142 Order on Motion for
                                                          Sale/Use/Lease of Property under Section 363(b)) (SMITH, ALAN)
  07/24/2014                                              (Entered: 07/24/2014)

                                    146                   Monthly Operating Report for Filing Period Ending May 31, 2014 Filed by
                                    (7 pgs)               ALAN R SMITH on behalf of AT EMERALD, LLC (SMITH, ALAN)
  07/25/2014                                              (Entered: 07/25/2014)

https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?101627322355313-L_1_0-1                                                            15/45
4/8/2019                                              LIVE ECF
                    Case 4:19-cv-01480-JSW Document 27-2    Filed 04/15/19 Page 20 of 223
  07/25/2014                        147                   Monthly Operating Report for Filing Period Ending June 30, 2014 Filed by
                                    (8 pgs)               ALAN R SMITH on behalf of AT EMERALD, LLC (SMITH, ALAN)
                                                          (Entered: 07/25/2014)

                                    148                   Monthly Operating Report for Filing Period Ending May 31, 2014 Filed by
                                    (18 pgs)              ALAN R SMITH on behalf of ANTHONY THOMAS, WENDI THOMAS
  07/25/2014                                              (SMITH, ALAN) (Entered: 07/25/2014)

                                    149                   Monthly Operating Report for Filing Period Ending June 30, 2014 Filed by
                                    (8 pgs)               ALAN R SMITH on behalf of ANTHONY THOMAS, WENDI THOMAS
  07/25/2014                                              (SMITH, ALAN) (Entered: 07/25/2014)

                                    150                   Opposition to Motion to Compel and Motion To Reconsider Order Granting
                                    (7 pgs)               2004 Examination of PMK Sarasota Vault Filed by ALAN R SMITH on
                                                          behalf of AT EMERALD, LLC (Related document(s)82 Order on Motion
                                                          for Examination, 124 Miscellaneous Application filed by Creditor BEACH
                                                          LIVING TRUST JOHN BEACH, AS TRUSTEE.) (SMITH, ALAN)
  07/25/2014                                              (Entered: 07/25/2014)

                                    151                   Certificate of Service Filed by ALAN R SMITH on behalf of AT
                                    (4 pgs)               EMERALD, LLC (Related document(s)150 Opposition filed by Jnt Admin
  07/28/2014                                              Debtor AT EMERALD, LLC) (SMITH, ALAN) (Entered: 07/28/2014)

                                    152                   Reply in Support of Motion to Compel Production of Required Key or
                                    (3 pgs)               Authorize Drill Out of Vault Lock Filed by TIMOTHY A LUKAS on behalf
                                                          of BEACH LIVING TRUST JOHN BEACH, AS TRUSTEE (Related
                                                          document(s)124 Miscellaneous Application filed by Creditor BEACH
                                                          LIVING TRUST JOHN BEACH, AS TRUSTEE.) (LUKAS, TIMOTHY)
  07/29/2014                                              (Entered: 07/29/2014)

                                    153                   Declaration Of: Timothy A. Lukas , Esq. in Support of Reply to Motion to
                                    (12 pgs)              Compel Production of Required Key or Authorize Drill Out of Vault Lock
                                                          Filed by TIMOTHY A LUKAS on behalf of BEACH LIVING TRUST
                                                          JOHN BEACH, AS TRUSTEE (Related document(s) 152 Reply filed by
                                                          Creditor BEACH LIVING TRUST JOHN BEACH, AS TRUSTEE.)
                                                          Modified on 7/30/2014 to relate to #152 in place of #124 (Gallagher, DA).
  07/29/2014                                              (Entered: 07/29/2014)

                                    154                   Certificate of Service Regarding Dkt #152 and #153 with Certificate of
                                    (3 pgs)               Service Filed by TIMOTHY A LUKAS on behalf of BEACH LIVING
                                                          TRUST JOHN BEACH, AS TRUSTEE (LUKAS, TIMOTHY) (Entered:
  07/29/2014                                              07/29/2014)

                                    155                   Declaration Of: Anthony Thomas Filed by ALAN R SMITH on behalf of
                                    (3 pgs)               AT EMERALD, LLC, ANTHONY THOMAS and WENDI THOMAS
                                                          (Related document(s)150 Opposition filed by Jnt Admin Debtor AT
                                                          EMERALD, LLC) (SMITH, ALAN) Modified on 7/31/2014 to add party
                                                          Anthony Thomas (Hess, MA). Modified on 8/5/2014 to add WENDI
  07/30/2014                                              THOMAS (Gallagher, DA). (Entered: 07/30/2014)

                                    156                   Certificate of Service Filed by ALAN R SMITH on behalf of AT
                                    (5 pgs)               EMERALD, LLC (Related document(s)155 Declaration filed by Jnt Admin
  07/30/2014                                              Debtor AT EMERALD, LLC) (SMITH, ALAN) (Entered: 07/30/2014)

                                    157                   Order Granting Application (Related document(s) 124) (cly) (Entered:
  08/05/2014                        (3 pgs)               08/05/2014)

  08/05/2014                        158                   Order Granting Motion To Extend/Limit Exclusivity Period (Related
https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?101627322355313-L_1_0-1                                                             16/45
4/8/2019                                              LIVE ECF
                    Case 4:19-cv-01480-JSW Document 27-2    Filed 04/15/19 Page 21 of 223
                                    (2 pgs)               document(s) 72) (cly) (Entered: 08/05/2014)

                                    159                   Notice of Entry of Order on Motion to Compel Production of Required Key
                                    (5 pgs)               or Authorize Drill Out of Vault Lock with Certificate of Service Filed by
                                                          TIMOTHY A LUKAS on behalf of BEACH LIVING TRUST JOHN
                                                          BEACH, AS TRUSTEE (Related document(s)157 Order on Miscellaneous
  08/05/2014                                              Application) (LUKAS, TIMOTHY) (Entered: 08/05/2014)

                                    160                   Notice of Entry of Order Filed by ALAN R SMITH on behalf of AT
                                    (3 pgs)               EMERALD, LLC, ANTHONY THOMAS, WENDI THOMAS (Related
                                                          document(s)158 Order on Motion to Extend/Limit Exclusivity Period)
  08/06/2014                                              (SMITH, ALAN) (Entered: 08/06/2014)

                                    161                   Notice of Continued 2004 Examination of the Person Most Knowledgeable
                                    (1 pg)                of the Sarasota Vault Filed by JOSEPH G WENT on behalf of BEACH
                                                          LIVING TRUST JOHN BEACH, AS TRUSTEE (Related document(s)123
                                                          Notice filed by Creditor BEACH LIVING TRUST JOHN BEACH, AS
  08/06/2014                                              TRUSTEE) (WENT, JOSEPH) (Entered: 08/06/2014)

                                    162                   Certificate of Service Filed by JOSEPH G WENT on behalf of BEACH
                                    (3 pgs)               LIVING TRUST JOHN BEACH, AS TRUSTEE (Related document(s)161
                                                          Notice filed by Creditor BEACH LIVING TRUST JOHN BEACH, AS
  08/07/2014                                              TRUSTEE) (WENT, JOSEPH) (Entered: 08/07/2014)

                                    163                   Notice of Continued 2004 Examination of the Person Most Knowledgeable
                                    (1 pg)                of the Sarasota Vault Filed by JOSEPH G WENT on behalf of BEACH
                                                          LIVING TRUST JOHN BEACH, AS TRUSTEE (Related document(s)161
                                                          Notice filed by Creditor BEACH LIVING TRUST JOHN BEACH, AS
  08/12/2014                                              TRUSTEE) (WENT, JOSEPH) (Entered: 08/12/2014)

                                    164                   Motion to Appoint Trustee Motion to Appoint Chapter 11 Trustee Filed by
                                    (12 pgs; 2 docs)      JOSEPH G WENT on behalf of BEACH LIVING TRUST JOHN BEACH,
                                                          AS TRUSTEE (Attachments: # 1 Exhibit Exhibits 1-2)(WENT, JOSEPH)
  08/13/2014                                              (Entered: 08/13/2014)

                                    165                   Declaration Of: John Beach Declaration of John Beach in Support of
                                    (3 pgs)               Motion to Appoint Chapter 11 Trustee Filed by JOSEPH G WENT on
                                                          behalf of BEACH LIVING TRUST JOHN BEACH, AS TRUSTEE
                                                          (Related document(s)164 Motion to Appoint Trustee filed by Creditor
                                                          BEACH LIVING TRUST JOHN BEACH, AS TRUSTEE) (WENT,
  08/13/2014                                              JOSEPH) (Entered: 08/13/2014)

                                    166                   Order Shortening Time Hearing scheduled 8/22/2014 at 02:00 PM at BTB
                                    (3 pgs)               RN-Courtroom 2, Young Bldg.. (Related document(s)164 Motion to
                                                          Appoint Trustee filed by Creditor BEACH LIVING TRUST JOHN
  08/14/2014                                              BEACH, AS TRUSTEE.) (cly) (Entered: 08/14/2014)

                                    167                   Notice of Entry of Order Re: Safeguard Estate Assets and Granting
                                    (6 pgs)               Shortened Time to Hear Motion to Appoint a Trustee with Certificate of
                                                          Service Filed by TIMOTHY A LUKAS on behalf of BEACH LIVING
                                                          TRUST JOHN BEACH, AS TRUSTEE (Related document(s)166 Order
  08/14/2014                                              Shortening Time) (LUKAS, TIMOTHY) (Entered: 08/14/2014)

  08/14/2014                        168                   Certificate of Service Filed by JOSEPH G WENT on behalf of BEACH
                                    (3 pgs)               LIVING TRUST JOHN BEACH, AS TRUSTEE (Related document(s)163
                                                          Notice filed by Creditor BEACH LIVING TRUST JOHN BEACH, AS
                                                          TRUSTEE, 164 Motion to Appoint Trustee filed by Creditor BEACH
                                                          LIVING TRUST JOHN BEACH, AS TRUSTEE, 165 Declaration filed by
https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?101627322355313-L_1_0-1                                                             17/45
4/8/2019                                              LIVE ECF
                    Case 4:19-cv-01480-JSW Document 27-2    Filed 04/15/19 Page 22 of 223
                                                          Creditor BEACH LIVING TRUST JOHN BEACH, AS TRUSTEE)
                                                          (WENT, JOSEPH) (Entered: 08/14/2014)

                                    169                   Motion to Withdraw as Attorney of Record with Certificate of Service Filed
                                    (4 pgs)               by ALAN R SMITH on behalf of AT EMERALD, LLC, ANTHONY
  08/18/2014                                              THOMAS, WENDI THOMAS (SMITH, ALAN) (Entered: 08/18/2014)

                                    170                   Ex Parte Motion for Order Shortening Time with Certificate of Service
                                    (8 pgs)               Filed by ALAN R SMITH on behalf of AT EMERALD, LLC, ANTHONY
                                                          THOMAS, WENDI THOMAS (Related document(s)169 Motion to
                                                          Withdraw as Attorney of Record filed by Jnt Admin Debtor AT
                                                          EMERALD, LLC, Debtor ANTHONY THOMAS, Joint Debtor WENDI
  08/18/2014                                              THOMAS)(SMITH, ALAN) (Entered: 08/18/2014)

                                    171                   Declaration Of: Alan R. Smith with Certificate of Service Filed by ALAN
                                    (3 pgs)               R SMITH on behalf of AT EMERALD, LLC, ANTHONY THOMAS,
                                                          WENDI THOMAS (Related document(s)170 Motion for Order Shortening
                                                          Time filed by Jnt Admin Debtor AT EMERALD, LLC, Debtor ANTHONY
                                                          THOMAS, Joint Debtor WENDI THOMAS) (SMITH, ALAN) (Entered:
  08/18/2014                                              08/18/2014)

                                    172                   Attorney Information Sheet with Certificate of Service Filed by ALAN R
                                    (3 pgs)               SMITH on behalf of AT EMERALD, LLC, ANTHONY THOMAS,
                                                          WENDI THOMAS (Related document(s)170 Motion for Order Shortening
                                                          Time filed by Jnt Admin Debtor AT EMERALD, LLC, Debtor ANTHONY
                                                          THOMAS, Joint Debtor WENDI THOMAS) (SMITH, ALAN) (Entered:
  08/18/2014                                              08/18/2014)

                                    173                   Order Granting Motion for Order Shortening Time (Related document(s)
                                    (2 pgs)               170). Hearing scheduled 8/22/2014 at 02:00 PM at BTB RN-Courtroom 2,
                                                          Young Bldg.. (Related document(s)169 Motion to Withdraw as Attorney of
                                                          Record filed by Jnt Admin Debtor AT EMERALD, LLC, Debtor
                                                          ANTHONY THOMAS, Joint Debtor WENDI THOMAS.) (cly) (Entered:
  08/19/2014                                              08/19/2014)

                                    174                   Motion to Appoint Trustee (Joinder) Filed by WAYNE A. SILVER on
                                    (4 pgs)               behalf of KENMARK VENTURES, LLC (SILVER, WAYNE) (Entered:
  08/19/2014                                              08/19/2014)

                                    175                   Certificate of Service Filed by WAYNE A. SILVER on behalf of
                                    (2 pgs)               KENMARK VENTURES, LLC (Related document(s)174 Motion to
                                                          Appoint Trustee filed by Creditor KENMARK VENTURES, LLC)
  08/19/2014                                              (SILVER, WAYNE) (Entered: 08/19/2014)

                                    176                   Notice of Entry of Order Filed by ALAN R SMITH on behalf of AT
                                    (4 pgs)               EMERALD, LLC, ANTHONY THOMAS, WENDI THOMAS (Related
                                                          document(s)173 Order on Motion for Order Shortening Time) (SMITH,
  08/19/2014                                              ALAN) (Entered: 08/19/2014)

                                    177                   Amended Notice of Entry of Order Filed by ALAN R SMITH on behalf of
                                    (4 pgs)               AT EMERALD, LLC, ANTHONY THOMAS, WENDI THOMAS (Related
                                                          document(s)173 Order on Motion for Order Shortening Time) (SMITH,
  08/19/2014                                              ALAN) (Entered: 08/19/2014)

  08/19/2014                        178                   Certificate of Service Filed by ALAN R SMITH on behalf of AT
                                    (11 pgs)              EMERALD, LLC, ANTHONY THOMAS, WENDI THOMAS (Related
                                                          document(s)176 Notice of Entry of Order filed by Jnt Admin Debtor AT
                                                          EMERALD, LLC, Debtor ANTHONY THOMAS, Joint Debtor WENDI
https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?101627322355313-L_1_0-1                                                           18/45
4/8/2019                                              LIVE ECF
                    Case 4:19-cv-01480-JSW Document 27-2    Filed 04/15/19 Page 23 of 223
                                                          THOMAS, 177 Notice of Entry of Order filed by Jnt Admin Debtor AT
                                                          EMERALD, LLC, Debtor ANTHONY THOMAS, Joint Debtor WENDI
                                                          THOMAS) (SMITH, ALAN) (Entered: 08/19/2014)

                                    179                   Opposition Filed by ALAN R SMITH on behalf of AT EMERALD, LLC
                                    (7 pgs)               (Related document(s)164 Motion to Appoint Trustee filed by Creditor
                                                          BEACH LIVING TRUST JOHN BEACH, AS TRUSTEE., 174 Motion to
                                                          Appoint Trustee filed by Creditor KENMARK VENTURES, LLC))
                                                          (SMITH, ALAN) Modified on 8/20/2014 to Also Relate to #174 (Lakas,
  08/19/2014                                              WM). (Entered: 08/19/2014)

                                    180                   Declaration Of: Anthony Thomas Filed by ALAN R SMITH on behalf of
                                    (16 pgs)              AT EMERALD, LLC (Related document(s)179 Opposition filed by Jnt
                                                          Admin Debtor AT EMERALD, LLC) (SMITH, ALAN) (Entered:
  08/19/2014                                              08/19/2014)

                                    181                   Ex Parte Motion to Seal Exhibit A To Declaration Of Anthony Thomas In
                                    (3 pgs)               Support Of Opposition To Motion To Appoint Chapter 11 Trustee Filed by
                                                          ALAN R SMITH on behalf of AT EMERALD, LLC (Related
                                                          document(s)180 Declaration filed by Jnt Admin Debtor AT EMERALD,
  08/19/2014                                              LLC)(SMITH, ALAN) (Entered: 08/19/2014)

                                    182                   Order Granting Motion To Seal (Related Doc # 181) (cly) (Entered:
  08/20/2014                        (2 pgs)               08/20/2014)

                                    183                   Certificate of Service Filed by ALAN R SMITH on behalf of AT
                                    (8 pgs)               EMERALD, LLC (Related document(s)179 Opposition filed by Jnt Admin
                                                          Debtor AT EMERALD, LLC, 180 Declaration filed by Jnt Admin Debtor
                                                          AT EMERALD, LLC, 181 Motion to Seal filed by Jnt Admin Debtor AT
  08/21/2014                                              EMERALD, LLC) (SMITH, ALAN) (Entered: 08/21/2014)

                                    184                   Notice of Entry of Order Filed by ALAN R SMITH on behalf of AT
                                    (3 pgs)               EMERALD, LLC (Related document(s)182 Order on Motion to Seal)
  08/21/2014                                              (SMITH, ALAN) (Entered: 08/21/2014)

                                    185                   Reply in Support of Motion to Appoint Chapter 11 Trustee Filed by
                                    (6 pgs)               JOSEPH G WENT on behalf of BEACH LIVING TRUST JOHN BEACH,
                                                          AS TRUSTEE (Related document(s)164 Motion to Appoint Trustee filed
                                                          by Creditor BEACH LIVING TRUST JOHN BEACH, AS TRUSTEE.)
  08/21/2014                                              (WENT, JOSEPH) (Entered: 08/21/2014)

                                    186                   Certificate of Service Filed by JOSEPH G WENT on behalf of BEACH
                                    (3 pgs)               LIVING TRUST JOHN BEACH, AS TRUSTEE (Related document(s)185
                                                          Reply filed by Creditor BEACH LIVING TRUST JOHN BEACH, AS
  08/21/2014                                              TRUSTEE) (WENT, JOSEPH) (Entered: 08/21/2014)

                                    187                   Order Granting Motion To Withdraw As Attorney of Record (Related
                                    (2 pgs)               document(s) 169) ALAN R SMITH terminated from the case. (cly)
  08/26/2014                                              (Entered: 08/26/2014)

                                    188                   Notice of Entry of Order Filed by ALAN R SMITH on behalf of AT
                                    (4 pgs)               EMERALD, LLC, ANTHONY THOMAS, WENDI THOMAS (Related
                                                          document(s)187 Order on Motion to Withdraw as Attorney of Record)
  08/26/2014                                              (SMITH, ALAN) (Entered: 08/26/2014)

  08/26/2014                        189                   Certificate of Service Filed by ALAN R SMITH on behalf of AT
                                    (4 pgs)               EMERALD, LLC, ANTHONY THOMAS, WENDI THOMAS (Related
                                                          document(s)188 Notice of Entry of Order filed by Jnt Admin Debtor AT
https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?101627322355313-L_1_0-1                                                             19/45
4/8/2019                                              LIVE ECF
                    Case 4:19-cv-01480-JSW Document 27-2    Filed 04/15/19 Page 24 of 223
                                                          EMERALD, LLC, Debtor ANTHONY THOMAS, Joint Debtor WENDI
                                                          THOMAS) (SMITH, ALAN) (Entered: 08/26/2014)

                                    190                   Order Converting Case to Chapter 7. (Related document(s)164 Motion to
                                    (3 pgs)               Appoint Trustee filed by Creditor BEACH LIVING TRUST JOHN
  08/29/2014                                              BEACH, AS TRUSTEE.) (lms) (Entered: 08/29/2014)

                                    191                   Order: 1. Directing the Filing of a Final Report and Schedules of Post-
                                    (1 pg)                Petition Unpaid Debts; 2. Setting Times to File Proofs of Claim for Post-
                                                          Petition Unpaid Debts and for Claims Arising from the Rejection of
                                                          Executory Contracts or Unexpired Leases and 3. Directing Notice (lms)
  08/29/2014                                              (Entered: 08/29/2014)

                                    192                   Meeting of Creditors 341(a) meeting to be held on 9/25/2014 at 01:30 PM
                                    (2 pgs)               at Young Bldg,Rm 3087. Deadline to Object to Debtors Discharge or to
                                                          Challenge Dischargeability of Certain Debts is 11/24/2014 Proof of Claim
  08/29/2014                                              due by 12/24/2014 (lms) (Entered: 08/29/2014)

                                                          Terminated Trustee CHRISTINA W. LOVATO, JERI COPPA-KNUDSON
  08/29/2014                                              added to case (lms) (Entered: 08/29/2014)

                                    193                   Amended Meeting of Creditors. 341(a) meeting to be held on 10/9/2014 at
                                    (2 pgs)               02:00 PM at Young Bldg,Rm 3087. Deadline to Object to Debtors
                                                          Discharge or to Challenge Dischargeability of Certain Debts is 12/8/2014
  08/29/2014                                              Proof of Claim due by 1/7/2015 (lms) (Entered: 08/29/2014)

                                    194                   BNC Certificate of Mailing (Related document(s)191 Order Directing the
                                    (2 pgs)               Filing of a Final Report) No. of Notices: 1. Notice Date 08/31/2014.
  08/31/2014                                              (Admin.) (Entered: 08/31/2014)

                                    195                   BNC Certificate of Mailing (Related document(s)192 Meeting of Creditors
                                    (4 pgs)               Chapter 7 Asset Individual (BNC)) No. of Notices: 33. Notice Date
  08/31/2014                                              08/31/2014. (Admin.) (Entered: 08/31/2014)

                                    196                   Notice of Continued 2004 Examination of the Person Most Knowledgeable
                                    (1 pg)                of the Sarasota Vault Filed by JOSEPH G. WENT on behalf of BEACH
                                                          LIVING TRUST JOHN BEACH, AS TRUSTEE (Related document(s)163
                                                          Notice filed by Creditor BEACH LIVING TRUST JOHN BEACH, AS
  09/02/2014                                              TRUSTEE) (WENT, JOSEPH) (Entered: 09/02/2014)

                                    197                   Certificate of Service Filed by JOSEPH G. WENT on behalf of BEACH
                                    (3 pgs)               LIVING TRUST JOHN BEACH, AS TRUSTEE (Related document(s)196
                                                          Notice filed by Creditor BEACH LIVING TRUST JOHN BEACH, AS
  09/02/2014                                              TRUSTEE) (WENT, JOSEPH) (Entered: 09/02/2014)

                                    198                   UST Notice of Entry of Order Converting Case To Chapter 7 (Related
                                    (4 pgs)               document(s)190 Order Converting Case to Chapter 7.)(STROZZA (rl),
  09/03/2014                                              NICHOLAS) (Entered: 09/03/2014)

                                    199                   Hearing Scheduled/Rescheduled. Hearing scheduled 9/10/2014 at 02:00 PM
                                                          at BTB RN-Courtroom 2, Young Bldg.. (Related document(s)53 Objection
                                                          to Debtor's Claim of Exemptions filed by U.S. Trustee U.S. TRUSTEE -
  09/04/2014                                              RN - 11, 55 Miscellaneous Application filed by U.S. Trustee U.S.
                                                          TRUSTEE - RN - 11) (dag) (Entered: 09/04/2014)

  09/05/2014                        200                   BNC Certificate of Mailing - pdf (Related document(s)198 UST Notice of
                                    (6 pgs)               Entry of Order (BNC)) No. of Notices: 31. Notice Date 09/05/2014.

https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?101627322355313-L_1_0-1                                                                20/45
4/8/2019                                              LIVE ECF
                    Case 4:19-cv-01480-JSW Document 27-2    Filed 04/15/19 Page 25 of 223
                                                          (Admin.) (Entered: 09/05/2014)

                                    201                   Order Granting Motion For Relief From the Automatic Stay (Related
  09/10/2014                        (4 pgs)               document(s) 108) (cly) (Entered: 09/10/2014)

                                    202                   Notice of Entry of Order Granting Motion for Relief from Stay to Proceed
                                    (8 pgs)               with Litigation Filed by Debtor Anthony Thomas Pre-Petition [California
                                                          State Court Litigation] And With Arbitration Ordered in State Court
                                                          Litigation with Certificate of Service Filed by STEFANIE T. SHARP on
                                                          behalf of WILLIAM MCGRANE (Related document(s)201 Order on
  09/10/2014                                              Motion For Relief From Stay) (SHARP, STEFANIE) (Entered: 09/10/2014)

                                    203                   Appointment of Trustee JERI COPPA-KNUDSON. (STROZZA (kf),
  09/11/2014                        (1 pg)                NICHOLAS) (Entered: 09/11/2014)

                                    204                   Order Granting US Trustee's Motion To Designate Case As Small Business
                                    (3 pgs)               Case (Related document(s)55 Miscellaneous Application filed by U.S.
  09/11/2014                                              Trustee U.S. TRUSTEE - RN - 11.) (cly) (Entered: 09/11/2014)

                                    205                   Order Sustaining Objections to Claims of Exemptions (Related
                                    (3 pgs)               document(s)53 Objection to Debtor's Claim of Exemptions filed by U.S.
  09/11/2014                                              Trustee U.S. TRUSTEE - RN - 11.) (cly) (Entered: 09/11/2014)

                                    206                   Debtor's Election of Small Business Designation (dag) (Entered:
  09/11/2014                        (3 pgs)               09/11/2014)

                                    207                   UST Notice of Entry of Order (Related document(s)204 Order.)(STROZZA
  09/15/2014                        (4 pgs)               (rl), NICHOLAS) (Entered: 09/15/2014)

                                    208                   UST Notice of Entry of Order (Related document(s)205 Order Re:
  09/15/2014                        (4 pgs)               Objection to Claim.)(STROZZA (rl), NICHOLAS) (Entered: 09/15/2014)

                                    209                   BNC Certificate of Mailing - pdf (Related document(s)207 UST Notice of
                                    (6 pgs)               Entry of Order (BNC)) No. of Notices: 31. Notice Date 09/18/2014.
  09/18/2014                                              (Admin.) (Entered: 09/18/2014)

                                    210                   BNC Certificate of Mailing - pdf (Related document(s)208 UST Notice of
                                    (6 pgs)               Entry of Order (BNC)) No. of Notices: 31. Notice Date 09/18/2014.
  09/18/2014                                              (Admin.) (Entered: 09/18/2014)

                                    211                   Notice of Entry of Order Shortening Time Regarding Motion to Approve
                                    (5 pgs)               Stipulation for Administrative Expense with Certificate of Service Filed by
                                                          TIMOTHY A LUKAS on behalf of BEACH LIVING TRUST JOHN
  09/25/2014                                              BEACH, AS TRUSTEE (LUKAS, TIMOTHY) (Entered: 09/25/2014)

                                    212                   Final Application for Compensation for ALAN R SMITH, Fees:
                                    (40 pgs)              $30,238.50, Expenses: $2,298.20. Filed by ALAN R SMITH (SMITH,
  10/07/2014                                              ALAN) (Entered: 10/07/2014)

                                    213                   Notice of Hearing Hearing Date: 12/17/2014 Hearing Time: 10:00 a.m.
                                    (2 pgs)               Filed by ALAN R SMITH on behalf of Alan R. Smith, Esq. (Related
                                                          document(s)212 Application for Compensation) (SMITH, ALAN) (Entered:
  10/07/2014                                              10/07/2014)

  10/08/2014                        214                   Certificate of Service Filed by ALAN R SMITH on behalf of Alan R.
                                    (8 pgs)               Smith, Esq. (Related document(s)212 Application for Compensation filed

https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?101627322355313-L_1_0-1                                                              21/45
4/8/2019                                              LIVE ECF
                    Case 4:19-cv-01480-JSW Document 27-2    Filed 04/15/19 Page 26 of 223
                                                          by Debtor Alan R. Smith, Esq., 213 Notice of Hearing filed by Debtor Alan
                                                          R. Smith, Esq.) (SMITH, ALAN) (Entered: 10/08/2014)

                                    215                   Hearing Scheduled/Rescheduled. Hearing scheduled 12/17/2014 at 10:00
                                                          AM at BTB RN-Courtroom 2, Young Bldg.. (Related document(s)212
                                                          Application for Compensation filed by Attorney Alan R. Smith, Esq.) (cly)
  10/08/2014                                              (Entered: 10/08/2014)

                                    216                   Statement Adjourning Meeting of 341(a) Meeting of Creditors. Section
                                                          341(a) Meeting Continued on 12/04/14 at 01:30 PM. (COPPA-KNUDSON,
  10/14/2014                                              JERI) (Entered: 10/14/2014)

                                    217                   Ex Parte Application to Employ Jeffrey L. Hartman as Counsel Filed by
                                    (3 pgs)               JEFFREY L HARTMAN on behalf of JERI COPPA-KNUDSON
  10/30/2014                                              (HARTMAN, JEFFREY) (Entered: 10/30/2014)

                                    218                   Declaration Of: Jeffrey L. Hartman Filed by JEFFREY L HARTMAN on
                                    (2 pgs)               behalf of JERI COPPA-KNUDSON (Related document(s)217 Application
                                                          to Employ filed by Trustee JERI COPPA-KNUDSON) (HARTMAN,
  10/30/2014                                              JEFFREY) (Entered: 10/30/2014)

                                    219                   Order Granting Application to Employ (Related document(s) 217) (lms)
  10/31/2014                        (2 pgs)               (Entered: 10/31/2014)

                                    220                   Adversary case 14-05067. Complaint for Determination of Non-
                                    (6 pgs)               Dischargeability of Debt and Denial of Discharge Filed by BEACH
                                                          LIVING TRUST JOHN BEACH, AS TRUSTEE vs. ANTHONY
                                                          THOMAS, WENDI THOMAS Fee Amount $350. (62 (Dischargeability -
                                                          523(a)(2), false pretenses, false representation, actual fraud)(02 (Other (e.g.
                                                          other actions that would have been brought in state court if unrelated to
                                                          bankruptcy))(65 (Dischargeability - other)(WENT, JOSEPH) (Entered:
  11/24/2014                                              11/24/2014)

                                    221                   Objection To Application for Compensation of Attorney for Debtors (Alan
                                    (76 pgs)              R. Smith) Filed by WAYNE A. SILVER on behalf of KENMARK
                                                          VENTURES, LLC (Related document(s)212 Application for Compensation
                                                          filed by Attorney ALAN R. SMITH.) (SILVER, WAYNE) (Entered:
  11/24/2014                                              11/24/2014)

                                    222                   Certificate of Service Filed by WAYNE A. SILVER on behalf of
                                    (5 pgs)               KENMARK VENTURES, LLC (Related document(s)221 Objection filed
                                                          by Creditor KENMARK VENTURES, LLC) (SILVER, WAYNE) (Entered:
  11/25/2014                                              11/25/2014)

                                    223                   Adversary case 14-05068. Complaint to Determine Nondischargeability of
                                    (6 pgs)               Debt (11 U.S.C. § 523(a)) Filed by WILLIAM MCGRANE vs. ANTHONY
                                                          THOMAS Fee Amount $350. (68 (Dischargeability - 523(a)(6), willful and
  12/02/2014                                              malicious injury)(SHARP, STEFANIE) (Entered: 12/02/2014)

                                    224                   Joinder With Kenmark Ventures, LLCs Objection To Application For
                                    (3 pgs)               Compensation Of Attorney For Debtors with Certificate of Service Filed by
                                                          TIMOTHY A LUKAS on behalf of JOHN BEACH (Related
                                                          document(s)221 Objection filed by Creditor KENMARK VENTURES,
  12/03/2014                                              LLC.) (LUKAS, TIMOTHY) (Entered: 12/03/2014)

  12/08/2014                        225                   Initial Asset Report (COPPA-KNUDSON, JERI) (Entered: 12/08/2014)


https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?101627322355313-L_1_0-1                                                                 22/45
4/8/2019                                              LIVE ECF
                    Case 4:19-cv-01480-JSW Document 27-2    Filed 04/15/19 Page 27 of 223
  12/10/2014                        226                   Supplemental Application for Compensation for ALAN R SMITH, Fees:
                                    (5 pgs)               $3306.38, Expenses: $. Filed by ALAN R SMITH (SMITH, ALAN)
                                                          (Entered: 12/10/2014)

                                    227                   Certificate of Service Filed by ALAN R SMITH on behalf of ALAN R.
                                    (3 pgs)               SMITH (Related document(s)226 Application for Compensation filed by
  12/10/2014                                              Attorney ALAN R. SMITH) (SMITH, ALAN) (Entered: 12/10/2014)

                                    228                   Reply Filed by ALAN R SMITH on behalf of ALAN R. SMITH (Related
                                    (4 pgs)               document(s)221 Objection filed by Creditor KENMARK VENTURES,
                                                          LLC, 224 Joinder filed by Creditor JOHN BEACH.) (SMITH, ALAN)
  12/10/2014                                              (Entered: 12/10/2014)

                                    229                   Declaration Of: Alan R. Smith Filed by ALAN R SMITH on behalf of
                                    (2 pgs)               ALAN R. SMITH (Related document(s)228 Reply filed by Attorney ALAN
  12/10/2014                                              R. SMITH) (SMITH, ALAN) (Entered: 12/10/2014)

                                    230                   Certificate of Service Filed by ALAN R SMITH on behalf of ALAN R.
                                    (8 pgs)               SMITH (Related document(s)228 Reply filed by Attorney ALAN R.
                                                          SMITH, 229 Declaration filed by Attorney ALAN R. SMITH) (SMITH,
  12/10/2014                                              ALAN) (Entered: 12/10/2014)

                                    231                   Objection with Certificate of Service Filed by ANTHONY THOMAS
                                    (3 pgs)               (Related document(s)212 Application for Compensation filed by Attorney
                                                          ALAN R. SMITH, 226 Application for Compensation filed by Attorney
  12/15/2014                                              ALAN R. SMITH.) (cly) (Entered: 12/15/2014)

                                    232                   Reply Filed by ALAN R SMITH on behalf of ALAN R. SMITH (Related
                                    (2 pgs)               document(s)231 Objection filed by Debtor ANTHONY THOMAS.)
  12/16/2014                                              (SMITH, ALAN) (Entered: 12/16/2014)

                                    233                   Motion to Vacate Sealing Orders Filed by JOSEPH G. WENT on behalf of
                                    (7 pgs)               JOHN BEACH (Related document(s)89 Order on Motion to Seal, 107
  12/30/2014                                              Order on Motion to Seal)(WENT, JOSEPH) (Entered: 12/30/2014)

                                    234                   Notice of Hearing Regarding Motion to Vacate Sealing Orders Hearing
                                    (2 pgs)               Date: 02/10/2015 Hearing Time: 10:00 a.m. Filed by JOSEPH G. WENT on
                                                          behalf of JOHN BEACH (Related document(s)233 Motion to Vacate filed
  01/05/2015                                              by Creditor JOHN BEACH) (WENT, JOSEPH) (Entered: 01/05/2015)

                                    235                   Certificate of Service Filed by JOSEPH G. WENT on behalf of JOHN
                                    (2 pgs)               BEACH (Related document(s)233 Motion to Vacate filed by Creditor
                                                          JOHN BEACH, 234 Notice of Hearing filed by Creditor JOHN BEACH)
  01/05/2015                                              (WENT, JOSEPH) (Entered: 01/05/2015)

                                    236                   Hearing Scheduled/Rescheduled. Hearing scheduled 2/10/2015 at 10:00
                                                          AM at BTB RN-Courtroom 2, Young Bldg.. (Related document(s)233
                                                          Motion to Vacate filed by Creditor JOHN BEACH) (cly) (Entered:
  01/06/2015                                              01/06/2015)

                                    237
  01/07/2015                        (3 pgs)               Administrative Proof of Claim (SMITH, ALAN) (Entered: 01/07/2015)

                                    238                   Order Granting Re: Application For Compensation and Reimbursement of
                                    (4 pgs)               Expenses(Related document(s) 212) for ALAN R SMITH, Fees awarded:
  01/09/2015                                              $31794.88, Expenses awarded: $4798.20 (cly) (Entered: 01/09/2015)


https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?101627322355313-L_1_0-1                                                          23/45
4/8/2019                                              LIVE ECF
                    Case 4:19-cv-01480-JSW Document 27-2    Filed 04/15/19 Page 28 of 223
  01/09/2015                        239                   Notice of Entry of Order Filed by ALAN R SMITH on behalf of ALAN R.
                                    (5 pgs)               SMITH (Related document(s)238 Order on Application for Compensation)
                                                          (SMITH, ALAN) (Entered: 01/09/2015)

                                    240                   Certificate of Service Filed by ALAN R SMITH on behalf of ALAN R.
                                    (4 pgs)               SMITH (Related document(s)239 Notice of Entry of Order filed by
  01/09/2015                                              Attorney ALAN R. SMITH) (SMITH, ALAN) (Entered: 01/09/2015)

                                    241                   Motion to Approve Settlement Filed by JEFFREY L HARTMAN on behalf
                                    (7 pgs)               of JERI COPPA-KNUDSON (HARTMAN, JEFFREY) (Entered:
  01/15/2015                                              01/15/2015)

                                    242                   Declaration Of: Maureen Harrington in Support of Motion for Order
                                    (67 pgs; 5 docs)      Approving Compromise and Settlement Agreement Filed by JEFFREY L
                                                          HARTMAN on behalf of JERI COPPA-KNUDSON (Related
                                                          document(s)241 Motion to Approve Settlement filed by Trustee JERI
                                                          COPPA-KNUDSON) (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3 Exhibit
  01/21/2015                                              3 # 4 Exhibit 4) (HARTMAN, JEFFREY) (Entered: 01/21/2015)

                                    243                   Errata to Declaration of Maureen Harrington in Support of Motion for
                                    (3 pgs)               Order Approving Compromise and Settlement Agreement Filed by
                                                          JEFFREY L HARTMAN on behalf of JERI COPPA-KNUDSON (Related
                                                          document(s)242 Declaration filed by Trustee JERI COPPA-KNUDSON)
  01/22/2015                                              (HARTMAN, JEFFREY) (Entered: 01/22/2015)

                                    244                   Notice of Hearing on Motion for Order Approving Compromise and
                                    (2 pgs)               Settlement Agreement Hearing Date: 02/25/2015 Hearing Time: 10:00 a.m.
                                                          Filed by JEFFREY L HARTMAN on behalf of JERI COPPA-KNUDSON
                                                          (Related document(s)241 Motion to Approve Settlement filed by Trustee
                                                          JERI COPPA-KNUDSON) (HARTMAN, JEFFREY) (Entered:
  01/22/2015                                              01/22/2015)

                                    245                   Certificate of Service Filed by JEFFREY L HARTMAN on behalf of JERI
                                    (5 pgs)               COPPA-KNUDSON (Related document(s)241 Motion to Approve
                                                          Settlement filed by Trustee JERI COPPA-KNUDSON, 242 Declaration
                                                          filed by Trustee JERI COPPA-KNUDSON, 243 Errata filed by Trustee
                                                          JERI COPPA-KNUDSON, 244 Notice of Hearing filed by Trustee JERI
  01/22/2015                                              COPPA-KNUDSON) (HARTMAN, JEFFREY) (Entered: 01/22/2015)

                                    246                   Hearing Scheduled/Rescheduled. Hearing scheduled 2/25/2015 at 10:00
                                                          AM at BTB RN-Courtroom 2, Young Bldg.. (Related document(s)241
                                                          Motion to Approve Settlement filed by Trustee JERI COPPA-KNUDSON)
  01/23/2015                                              (cly) (Entered: 01/23/2015)

                                    247                   Disclosure of Compensation of Attorney for Debtor with Certificate of
                                    (3 pgs)               Service Filed by MICHAEL LEHNERS on behalf of ANTHONY
                                                          THOMAS, WENDI THOMAS (LEHNERS, MICHAEL) (Entered:
  01/26/2015                                              01/26/2015)

                                    248                   Notice OF NON-OPPOSITION TO MOTION TO VACATE SEALING
                                    (6 pgs)               ORDERS with Certificate of Service Filed by TIMOTHY A LUKAS on
                                                          behalf of JOHN BEACH (Related document(s)233 Motion to Vacate filed
  02/03/2015                                              by Creditor JOHN BEACH) (LUKAS, TIMOTHY) (Entered: 02/03/2015)

                                    249                   Change of Address Filed by STEVEN C. SMITH on behalf of SMITH LC
  02/05/2015                        (1 pg)                (SMITH, STEVEN) (Entered: 02/05/2015)

  02/11/2015                        250                   Order Granting Motion To Vacate (cly) (Entered: 02/11/2015)
https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?101627322355313-L_1_0-1                                                            24/45
4/8/2019                                              LIVE ECF
                    Case 4:19-cv-01480-JSW Document 27-2    Filed 04/15/19 Page 29 of 223
                                    (2 pgs)

                                    251                   Ex Parte Motion to Continue/Reschedule Hearing with Certificate of
                                    (5 pgs)               Service Filed by ANTHONY THOMAS , WENDI THOMAS (Related
                                                          document(s)241 Motion to Approve Settlement filed by Trustee JERI
  02/24/2015                                              COPPA-KNUDSON)(lms) (Entered: 02/24/2015)

                                    252                   Declaration Of: ANTHONY THOMAS Filed by ANTHONY THOMAS,
                                    (6 pgs)               WENDI THOMAS (Related document(s)251 Motion to
                                                          Continue/Reschedule Hearing filed by Debtor ANTHONY THOMAS, Joint
  02/24/2015                                              Debtor WENDI THOMAS) (lms) (Entered: 02/24/2015)

                                    253                   Points and Authorities in Support with Certificate of Service Filed by
                                    (9 pgs)               ANTHONY THOMAS, WENDI THOMAS (Related document(s)251
                                                          Motion to Continue/Reschedule Hearing filed by Debtor ANTHONY
  02/24/2015                                              THOMAS, Joint Debtor WENDI THOMAS) (lms) (Entered: 02/24/2015)

                                    254                   DENIED (Order Denying Motion To Continue/Reschedule Hearing)
  02/25/2015                        (1 pg)                (Related document(s) 251) (cly) (Entered: 02/25/2015)

                                    255                   Amended Schedule[s] F, Declaration Concerning Debtor[s] Schedules, Fee
                                    (13 pgs)              Amount $30. with Certificate of Service Filed by MICHAEL LEHNERS on
                                                          behalf of ANTHONY THOMAS, WENDI THOMAS (LEHNERS,
                                                          MICHAEL) Modified on 3/25/2015 to Add Declaration Concerning
  03/24/2015                                              Debtor[s] Schedules (Lakas, WM). (Entered: 03/24/2015)

                                    256                   Certificate of Service Filed by MICHAEL LEHNERS on behalf of
                                    (5 pgs)               ANTHONY THOMAS, WENDI THOMAS (Related document(s)193
                                                          Amended Meeting of Creditors Chapter 7 Asset - Individual (BNC))
  03/24/2015                                              (LEHNERS, MICHAEL) (Entered: 03/24/2015)

                                    257                   Receipt of Filing Fee for Schedules(14-50333-btb) [misc,amdschsa] (
                                                          30.00). Receipt number 15906710, fee amount $ 30.00.(re: Doc#255) (U.S.
  03/24/2015                                              Treasury) (Entered: 03/24/2015)

                                    258                   Amended Schedule[s] F, Creditors Holding Unsecured Nonpriority Claims
                                    (11 pgs)              Amount: $ 1262568.00, with Certificate of Service Filed by MICHAEL
                                                          LEHNERS on behalf of ANTHONY THOMAS, WENDI THOMAS
  04/02/2015                                              (LEHNERS, MICHAEL) (Entered: 04/02/2015)

                                    259                   Certificate of Service Filed by MICHAEL LEHNERS on behalf of
                                    (1 pg)                ANTHONY THOMAS, WENDI THOMAS (Related document(s)193
                                                          Amended Meeting of Creditors Chapter 7 Asset - Individual (BNC))
  04/02/2015                                              (LEHNERS, MICHAEL) (Entered: 04/02/2015)

                                    260                   Order Granting Motion To Approve Settlement (Related document(s) 241)
  04/17/2015                        (5 pgs)               (cly) (Entered: 04/17/2015)

                                    261                   Notice of Entry of Order Approving Compromise and Settlement Agreement
                                    (8 pgs)               with Certificate of Service Filed by JEFFREY L HARTMAN on behalf of
                                                          JERI COPPA-KNUDSON (Related document(s)260 Order on Motion to
  04/20/2015                                              Approve Settlement) (HARTMAN, JEFFREY) (Entered: 04/20/2015)

                                    262                   Withdrawal of Claim: 16 with Certificate of Service (cly) (Entered:
  04/24/2015                        (2 pgs)               04/24/2015)

  05/21/2015                        263                   First Amended Complaint to Determine Nondischargeability of Debt (11
https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?101627322355313-L_1_0-1                                                             25/45
4/8/2019                                              LIVE ECF
                    Case 4:19-cv-01480-JSW Document 27-2    Filed 04/15/19 Page 30 of 223
                                    (7 pgs)               U.S.C. § 523(a)) Filed by STEFANIE T. SHARP on behalf of WILLIAM
                                                          MCGRANE against ANTHONY THOMAS (SHARP, STEFANIE)
                                                          (Entered: 05/21/2015)

                                    264                   First Amended Complaint to Determine Nondischargeability of Debt (11
                                    (7 pgs)               U.S.C. § 523(a)) Filed by STEFANIE T. SHARP on behalf of WILLIAM
                                                          MCGRANE against ANTHONY THOMAS (SHARP, STEFANIE)
  05/21/2015                                              (Entered: 05/21/2015)

                                    265                   Motion to Withdraw as Attorney of Record Filed by MICHAEL LEHNERS
                                    (3 pgs)               on behalf of ANTHONY THOMAS, WENDI THOMAS (LEHNERS,
  06/04/2015                                              MICHAEL) (Entered: 06/04/2015)

                                    266                   Notice of Hearing Hearing Date: 7/29/15 Hearing Time: 10:00 a.m Filed by
                                    (1 pg)                MICHAEL LEHNERS on behalf of ANTHONY THOMAS, WENDI
                                                          THOMAS (Related document(s)265 Motion to Withdraw as Attorney of
                                                          Record filed by Debtor ANTHONY THOMAS, Joint Debtor WENDI
  06/08/2015                                              THOMAS) (LEHNERS, MICHAEL) (Entered: 06/08/2015)

                                    267                   Certificate of Service Filed by MICHAEL LEHNERS on behalf of
                                    (2 pgs)               ANTHONY THOMAS, WENDI THOMAS (Related document(s)265
                                                          Motion to Withdraw as Attorney of Record filed by Debtor ANTHONY
                                                          THOMAS, Joint Debtor WENDI THOMAS, 266 Notice of Hearing filed by
                                                          Debtor ANTHONY THOMAS, Joint Debtor WENDI THOMAS)
  06/08/2015                                              (LEHNERS, MICHAEL) (Entered: 06/08/2015)

                                    268                   Hearing Scheduled/Rescheduled. Hearing scheduled 7/29/2015 at 10:00
                                                          AM at BTB RN-Courtroom 2, Young Bldg.. (Related document(s)265
                                                          Motion to Withdraw as Attorney of Record filed by Debtor ANTHONY
  06/09/2015                                              THOMAS, Joint Debtor WENDI THOMAS) (cly) (Entered: 06/09/2015)

                                    269                   Trustee's Motion for Turnover of Personal Property and for Order
                                    (5 pgs)               Resolving Prepetition Litigation Filed by JEFFREY L HARTMAN on
                                                          behalf of JERI COPPA-KNUDSON (HARTMAN, JEFFREY) (Entered:
  06/10/2015                                              06/10/2015)

                                    270                   Declaration Of: Jeffrey L. Hartman in Support of Motion for Order
                                    (23 pgs; 4 docs)      Requiring Turnover; Resolving Prepetition Litigation Filed by JEFFREY L
                                                          HARTMAN on behalf of JERI COPPA-KNUDSON (Related
                                                          document(s)269 Motion for Turnover filed by Trustee JERI COPPA-
                                                          KNUDSON) (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C)
  06/10/2015                                              (HARTMAN, JEFFREY) (Entered: 06/10/2015)

                                    271                   Notice of Hearing on Motion for Order Requiring Turnover of Personal
                                    (2 pgs)               Property; Resolving Prepetition Litigation Hearing Date: 07/29/2015
                                                          Hearing Time: 10:00 a.m. Filed by JEFFREY L HARTMAN on behalf of
                                                          JERI COPPA-KNUDSON (Related document(s)269 Motion for Turnover
                                                          filed by Trustee JERI COPPA-KNUDSON) (HARTMAN, JEFFREY)
  06/10/2015                                              (Entered: 06/10/2015)

                                    272                   Hearing Scheduled/Rescheduled. Hearing scheduled 7/29/2015 at 10:00
                                                          AM at BTB RN-Courtroom 2, Young Bldg.. (Related document(s)269
                                                          Motion for Turnover filed by Trustee JERI COPPA-KNUDSON) (cly)
  06/11/2015                                              (Entered: 06/11/2015)

  06/11/2015                        273                   Certificate of Service Filed by JEFFREY L HARTMAN on behalf of JERI
                                    (7 pgs)               COPPA-KNUDSON (Related document(s)269 Motion for Turnover filed
                                                          by Trustee JERI COPPA-KNUDSON, 270 Declaration filed by Trustee
https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?101627322355313-L_1_0-1                                                           26/45
4/8/2019                                              LIVE ECF
                    Case 4:19-cv-01480-JSW Document 27-2    Filed 04/15/19 Page 31 of 223
                                                          JERI COPPA-KNUDSON, 271 Notice of Hearing filed by Trustee JERI
                                                          COPPA-KNUDSON) (HARTMAN, JEFFREY) (Entered: 06/11/2015)

                                    274                   First Amended Complaint for Determination of Non-Dischareability of
                                    (8 pgs)               Debt and Denial of Discharge Filed by JOSEPH G. WENT on behalf of
                                                          JOHN BEACH against all defendants (WENT, JOSEPH) (Entered:
  06/18/2015                                              06/18/2015)

                                    275                   First Application for Compensation for JEFFREY L HARTMAN, Fees:
                                    (24 pgs; 5 docs)      $24,182.50, Expenses: $406.42. Filed by JEFFREY L HARTMAN
                                                          (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D)
  07/01/2015                                              (HARTMAN, JEFFREY) (Entered: 07/01/2015)

                                    276                   Notice of Hearing on First Interim Application of Hartman & Hartman for
                                    (2 pgs)               Order Allowing Compensation for Professional Services Rendered and
                                                          Reimbursement of Expenses Incurred Hearing Date: 07/29/2015 Hearing
                                                          Time: 10:00 a.m. Filed by JEFFREY L HARTMAN on behalf of JERI
                                                          COPPA-KNUDSON (Related document(s)275 Application for
                                                          Compensation filed by Trustee JERI COPPA-KNUDSON) (HARTMAN,
  07/01/2015                                              JEFFREY) (Entered: 07/01/2015)

                                    277                   Certificate of Service with Certificate of Service Filed by JEFFREY L
                                    (7 pgs)               HARTMAN on behalf of JERI COPPA-KNUDSON (Related
                                                          document(s)275 Application for Compensation filed by Trustee JERI
                                                          COPPA-KNUDSON, 276 Notice of Hearing filed by Trustee JERI COPPA-
  07/01/2015                                              KNUDSON) (HARTMAN, JEFFREY) (Entered: 07/01/2015)

                                    278                   Hearing Scheduled/Rescheduled. Hearing scheduled 7/29/2015 at 10:00
                                                          AM at BTB RN-Courtroom 2, Young Bldg.. (Related document(s)275
                                                          Application for Compensation filed by Trustee JERI COPPA-KNUDSON)
  07/02/2015                                              (cly) (Entered: 07/02/2015)

                                    279                   Order Granting Re: Application For Compensation and Reimbursement of
                                    (3 pgs)               Expenses(Related document(s) 275) for JEFFREY L HARTMAN, Fees
                                                          awarded: $24182.50, Expenses awarded: $406.42 (lms) (Entered:
  07/31/2015                                              07/31/2015)

                                    280                   Order Granting Motion for Turnover (Related document(s) 269) (lms)
  07/31/2015                        (5 pgs)               (Entered: 07/31/2015)

                                    281                   Motion for Relief from Stay Property: None - Other relief. Entry of
                                    (71 pgs; 3 docs)      Judgment in State Court Action Fee Amount $176. Filed by WAYNE A.
                                                          SILVER on behalf of KENMARK VENTURES, LLC (Attachments: # 1
                                                          Affidavit Declaration of Wayne A. Silver in Support # 2 Request for
  08/03/2015                                              Judicial Notice)(SILVER, WAYNE) (Entered: 08/03/2015)

                                    282                   Receipt of Filing Fee for Motion for Relief from Stay(14-50333-btb)
                                                          [motion,mrlfsty] ( 176.00). Receipt number 16218915, fee amount $
  08/03/2015                                              176.00.(re: Doc#281) (U.S. Treasury) (Entered: 08/03/2015)

                                    283                   Notice of Hearing Hearing Date: 9/8/2015 Hearing Time: 10:00 a.m. Filed
                                    (2 pgs)               by WAYNE A. SILVER on behalf of KENMARK VENTURES, LLC
                                                          (Related document(s)281 Motion for Relief from Stay filed by Creditor
                                                          KENMARK VENTURES, LLC) (SILVER, WAYNE) (Entered:
  08/03/2015                                              08/03/2015)

  08/03/2015                        284                   Certificate of Service Filed by WAYNE A. SILVER on behalf of
                                    (5 pgs)               KENMARK VENTURES, LLC (Related document(s)281 Motion for
https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?101627322355313-L_1_0-1                                                             27/45
4/8/2019                                              LIVE ECF
                    Case 4:19-cv-01480-JSW Document 27-2    Filed 04/15/19 Page 32 of 223
                                                          Relief from Stay filed by Creditor KENMARK VENTURES, LLC)
                                                          (SILVER, WAYNE) (Entered: 08/03/2015)

                                    285                   Certificate of Service Filed by WAYNE A. SILVER on behalf of
                                    (11 pgs)              KENMARK VENTURES, LLC (Related document(s)283 Notice of
                                                          Hearing filed by Creditor KENMARK VENTURES, LLC) (SILVER,
  08/03/2015                                              WAYNE) (Entered: 08/03/2015)

                                    286                   Notice of Entry of Order Granting Motion for Turnover of Personal
                                    (8 pgs)               Property; Resolving Prepetition Litigation with Certificate of Service Filed
                                                          by JEFFREY L HARTMAN on behalf of JERI COPPA-KNUDSON
                                                          (Related document(s)280 Order on Motion for Turnover) (HARTMAN,
  08/04/2015                                              JEFFREY) (Entered: 08/04/2015)

                                    287                   Hearing Scheduled/Rescheduled. Hearing scheduled 9/8/2015 at 10:00 AM
                                                          at BTB RN-Courtroom 2, Young Bldg.. (Related document(s)281 Motion
                                                          for Relief from Stay filed by Creditor KENMARK VENTURES, LLC)
  08/04/2015                                              (cly) (Entered: 08/04/2015)

                                    288                   Notice of Entry of Order Approving First Interim Application of Hartman &
                                    (6 pgs)               Hartman, Allowing Compensation for Professional Services Rendered and
                                                          Reimbursement of Expenses Incurred with Certificate of Service Filed by
                                                          JEFFREY L HARTMAN on behalf of JERI COPPA-KNUDSON (Related
                                                          document(s)279 Order on Application for Compensation) (HARTMAN,
  08/04/2015                                              JEFFREY) (Entered: 08/04/2015)

                                    289                   Order Granting Motion To Withdraw As Attorney of Record (Related
                                    (3 pgs)               document(s) 265) MICHAEL LEHNERS terminated from the case. (cly)
  08/04/2015                                              (Entered: 08/04/2015)

                                    290                   Notice of Entry of Order/Judgment with Certificate of Service Filed by
                                    (5 pgs)               MICHAEL LEHNERS on behalf of ANTHONY THOMAS, WENDI
                                                          THOMAS (Related document(s)289 Order on Motion to Withdraw as
  08/06/2015                                              Attorney of Record.)(LEHNERS, MICHAEL) (Entered: 08/06/2015)

                                    291                   Notice of Entry of Order with Certificate of Service Filed by MICHAEL
                                    (5 pgs)               LEHNERS on behalf of ANTHONY THOMAS, WENDI THOMAS
                                                          (Related document(s)289 Order on Motion to Withdraw as Attorney of
  08/06/2015                                              Record) (LEHNERS, MICHAEL) (Entered: 08/06/2015)

                                    292                   Opposition Filed by ANTHONY THOMAS, WENDI THOMAS (Related
                                    (9 pgs)               document(s)281 Motion for Relief from Stay filed by Creditor KENMARK
  08/25/2015                                              VENTURES, LLC.) (cly) (Entered: 08/26/2015)

                                    293                   Reply Filed by WAYNE A. SILVER on behalf of KENMARK
                                    (15 pgs; 2 docs)      VENTURES, LLC (Related document(s) 292 Opposition filed by Debtor
                                                          ANTHONY THOMAS, Joint Debtor WENDI THOMAS) (Attachments: #
                                                          1 Supplemental Declaration of Wayne A. Silver) (SILVER, WAYNE)
                                                          Modified on 8/31/2015 to Relate to #292 in Place of #281 (Lakas, WM).
  08/28/2015                                              (Entered: 08/28/2015)

                                    294                   Certificate of Service Filed by WAYNE A. SILVER on behalf of
                                    (5 pgs)               KENMARK VENTURES, LLC (Related document(s)293 Reply filed by
                                                          Creditor KENMARK VENTURES, LLC) (SILVER, WAYNE) (Entered:
  08/28/2015                                              08/28/2015)

  09/20/2015                        295                   Transcript regarding Hearing Held on 09/08/15. The transcript may be
                                    (7 pgs)               viewed at the Bankruptcy Court Clerk's Office. For additional information,
https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?101627322355313-L_1_0-1                                                              28/45
4/8/2019                                              LIVE ECF
                    Case 4:19-cv-01480-JSW Document 27-2    Filed 04/15/19 Page 33 of 223
                                                          you may contact the Transcriber Access Transcripts, LLC, Telephone
                                                          number 855-873-2223. Purchasing Party: Anthony Thomas. Motion for
                                                          Relief from Stay Redaction Request Due By 10/13/2015. Redacted
                                                          Transcript Submission Due By 10/21/2015. Transcript access will be
                                                          restricted through 12/21/2015. (ACCESS TRANSCRIPTS, LLC) (Entered:
                                                          09/20/2015)

                                    296                   Transcript regarding Hearing Held on 09/08/15. The transcript may be
                                    (12 pgs)              viewed at the Bankruptcy Court Clerk's Office. For additional information,
                                                          you may contact the Transcriber Access Transcripts, LLC, Telephone
                                                          number 855-873-2223. Purchasing Party: Anthony Thomas. Adversary
                                                          Scheduling Conference Redaction Request Due By 10/13/2015. Redacted
                                                          Transcript Submission Due By 10/21/2015. Transcript access will be
                                                          restricted through 12/21/2015. (ACCESS TRANSCRIPTS, LLC) (Entered:
  09/20/2015                                              09/20/2015)

                                    297                   Notice of Filing Official Transcript. Related document(s) 295 . (Entered:
  09/20/2015                        (1 pg)                09/20/2015)

                                    298                   Notice of Filing Official Transcript. Related document(s) 296 . (Entered:
  09/20/2015                        (1 pg)                09/20/2015)

                                    299                     Order Granting Motion For Relief From the Automatic Stay (Related
  09/23/2015                        (3 pgs)                 document(s) 281) (cly) (Entered: 09/23/2015)

                                    300                     BNC Certificate of Mailing - pdf (Related document(s)297 Notice of
                                    (4 pgs)                 Filing Official Transcript (BNC-BK)) No. of Notices: 70. Notice Date
  09/23/2015                                                09/23/2015. (Admin.) (Entered: 09/23/2015)

                                    301                     BNC Certificate of Mailing - pdf (Related document(s)298 Notice of
                                    (4 pgs)                 Filing Official Transcript (BNC-BK)) No. of Notices: 70. Notice Date
  09/23/2015                                                09/23/2015. (Admin.) (Entered: 09/23/2015)

                                                            Transcript Copy Ordered by: Mitch Chyette. (Related document(s)295
                                                            Transcript, 296 Transcript.) (ACCESS TRANSCRIPTS, LLC) (Entered:
  09/24/2015                                                09/24/2015)

                                    302                     Trustee's Motion to Sell (Liquidate Interest in Litigation) Filed by
                                    (29 pgs; 3 docs)        JEFFREY L HARTMAN on behalf of JERI COPPA-KNUDSON
                                                            (Attachments: # 1 Exhibit A # 2 Exhibit B)(HARTMAN, JEFFREY)
  12/29/2015                                                (Entered: 12/29/2015)

                                    303                     Declaration Of: Jeri Coppa-Knudson Filed by JEFFREY L HARTMAN on
                                    (4 pgs)                 behalf of JERI COPPA-KNUDSON (Related document(s)302 Motion to
                                                            Sell filed by Trustee JERI COPPA-KNUDSON) (HARTMAN, JEFFREY)
  12/29/2015                                                (Entered: 12/29/2015)

                                    304                     Notice of Hearing Hearing Date: 01/27/2016 Hearing Time: 2:00 p.m.
                                    (2 pgs)                 Filed by JEFFREY L HARTMAN on behalf of JERI COPPA-KNUDSON
                                                            (Related document(s)302 Motion to Sell filed by Trustee JERI COPPA-
  12/29/2015                                                KNUDSON) (HARTMAN, JEFFREY) (Entered: 12/29/2015)

                                    305                     Hearing Scheduled/Rescheduled. Hearing scheduled 1/27/2016 at 02:00
                                                            PM at BTB RN-Courtroom 2, Young Bldg.. (Related document(s)302
                                                            Motion to Sell filed by Trustee JERI COPPA-KNUDSON) (cly) (Entered:
  12/30/2015                                                12/30/2015)


https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?101627322355313-L_1_0-1                                                                29/45
4/8/2019                                              LIVE ECF
                    Case 4:19-cv-01480-JSW Document 27-2    Filed 04/15/19 Page 34 of 223
  12/30/2015                        306                     Certificate of Service Filed by JEFFREY L HARTMAN on behalf of JERI
                                    (8 pgs)                 COPPA-KNUDSON (Related document(s)302 Motion to Sell filed by
                                                            Trustee JERI COPPA-KNUDSON, 303 Declaration filed by Trustee JERI
                                                            COPPA-KNUDSON, 304 Notice of Hearing filed by Trustee JERI
                                                            COPPA-KNUDSON) (HARTMAN, JEFFREY) (Entered: 12/30/2015)

                                    307                     Points and Authorities in Opposition to Proposed Sales Price of Interest in
                                    (22 pgs)                Litigation and Creditor Smith LC's Lien on Proceeds of Liquidation with
                                                            Certificate of Service Filed by STEVEN C. SMITH on behalf of SMITH
                                                            LC (Related document(s)302 Motion to Sell filed by Trustee JERI
  01/19/2016                                                COPPA-KNUDSON) (SMITH, STEVEN) (Entered: 01/19/2016)

                                    308                     Trustee's Reply to Creditor Smith LC's Lien on Proceeds of Liquidation of
                                    (41 pgs; 3 docs)        Interest in Litigation and Opposition to Proposed Sale Price of Interest in
                                                            Litigation with Certificate of Service Filed by JEFFREY L HARTMAN on
                                                            behalf of JERI COPPA-KNUDSON (Related document(s)307 Points and
                                                            Authorities filed by Creditor SMITH LC.) (Attachments: # 1 Exhibit A,
                                                            Part 1 # 2 Exhibit A, Part 2) (HARTMAN, JEFFREY) (Entered:
  01/21/2016                                                01/21/2016)

                                    309                     Objection with Certificate of Service Filed by ANTHONY THOMAS
                                    (4 pgs)                 (Related document(s)302 Motion to Sell filed by Trustee JERI COPPA-
  01/25/2016                                                KNUDSON.) (cly) (Entered: 01/25/2016)

  01/26/2016                        310                     Disposition and Closing of Adversary Case (cly) (Entered: 01/26/2016)

                                    311                     Request for Judicial Notice with Certificate of Service Filed by
                                    (136 pgs; 5 docs)       ANTHONY THOMAS (Related document(s)309 Objection filed by
                                                            Debtor ANTHONY THOMAS) (Attachments: # 1 Exhibit 1 # 2 Exhibit 2
                                                            # 3 Exhibit 3) (cly) Additional attachment(s) added on 3/27/2018
  01/26/2016                                                (Gallagher, DA). (Entered: 01/26/2016)

                                    312                     Order Granting Motion To Sell (Related document(s) 302) (cly) (Entered:
  02/04/2016                        (4 pgs)                 02/04/2016)

                                    313                     Notice of Entry of Order Authorizing Trustee to Liquidate Interest in
                                    (8 pgs)                 Litigation with Certificate of Service Filed by JEFFREY L HARTMAN on
                                                            behalf of JERI COPPA-KNUDSON (Related document(s)312 Order on
  02/10/2016                                                Motion To Sell) (HARTMAN, JEFFREY) (Entered: 02/10/2016)

                                    314                     Notice of Appeal. Filed by AT EMERALD, LLC , ANTHONY THOMAS
                                    (13 pgs)                , WENDI THOMAS . Appeal Reference # 16-06 Receipt Number 95169,
                                                            Fee Amount $298 (Related document(s)312 Order on Motion To Sell.)
  02/18/2016                                                (cly) (Entered: 02/18/2016)

                                    315                     Appeal Reference Number 16-06 (Related document(s)314 Notice of
                                                            Appeal filed by Jnt Admin Debtor AT EMERALD, LLC, Debtor
                                                            ANTHONY THOMAS, Joint Debtor WENDI THOMAS.)(cly) (Entered:
  02/18/2016                                                02/18/2016)

                                    316                     Notice of Referral of Appeal to BAP. Appeal Reference # 16-06 (Related
                                    (1 pg)                  document(s)314 Notice of Appeal filed by Jnt Admin Debtor AT
                                                            EMERALD, LLC, Debtor ANTHONY THOMAS, Joint Debtor WENDI
  02/18/2016                                                THOMAS.)(cly) (Entered: 02/18/2016)

  02/18/2016                        317                     Transmittal Form (BAP). Appeal Reference # 16-06 (Related
                                    (1 pg)                  document(s)314 Notice of Appeal filed by Jnt Admin Debtor AT

https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?101627322355313-L_1_0-1                                                               30/45
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 35 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 36 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 37 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 38 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 39 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 40 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 41 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 42 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 43 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 44 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 45 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 46 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 47 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 48 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 49 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 50 of 223




                         EXHIBIT 2

        [Order Converting Case to Chapter 7]
               Case
                Case4:19-cv-01480-JSW
                      14-50333-gs Doc 190
                                      Document
                                          Entered
                                               27-208/29/14
                                                     Filed 04/15/19
                                                            14:58:19 Page
                                                                      Page511of
                                                                              of223
                                                                                 3



 1

 2

 3

 4        Entered on Docket
     ___________________________________________________________________
         August 29, 2014
 5
      NICHOLAS STROZZA, ASSISTANT U.S. TRUSTEE
 6    State Bar #CA 117234
 7    WILLIAM B. COSSITT, #3484
      Office of the United States trustee
 8    300 Booth Street, Room 3009
      Reno NV 89509
 9    Telephone: (775) 784-5335
      Fax: (775) 784-5531
10

11    Attorneys for United States Trustee
      Tracy Hope Davis
12
                                  UNITED STATES BANKRUPTCY COURT
13
                                            DISTRICT OF NEVADA
14

15    In re:                                       )       Case no: BK-N-14-50333-BTB
                                                   )       Chapter 11
16    ANTHONY THOMAS and,                          )
          WENDI THOMAS                             )       ORDER CONVERTING CASE TO
17                                                 )       CHAPTER 7
                                                   )
18
                                                   )       Hearing Date: August 22, 2014
19                      Debtor.                    )       Hearing Time: 2:00 p.m.

20             John Beach, Trustee of the Beach Living Trust dated January 22, 1999 (herein “Beach

21    Trust”) moved on proper notice for an order appointing a trustee in the jointly administered case
22
      AT EMERALD, LLC, BK-N-14-50331-btb (“Motion” Docket #164) and the Motion came on
23
      for hearing at the above stated date and time after time was shortened by this Court’s Order of
24
      August 14, 2014, Docket #166. Anthony Thomas and Wendi Thomas appeared on their own
25
      behalf in opposition to the Motion. Docket #’s 179 and 180. Timothy A. Lukas, Esq., appeared
26

27

28                                                     1
           Case
            Case4:19-cv-01480-JSW
                  14-50333-gs Doc 190
                                  Document
                                      Entered
                                           27-208/29/14
                                                 Filed 04/15/19
                                                        14:58:19 Page
                                                                  Page522of
                                                                          of223
                                                                             3



 1   on behalf of the Beach Trust. William B. Cossitt, Esq. appeared for the US Trustee, and orally
 2   moved for conversion of the case to chapter 7 instead of appointment of a chapter 11 trustee.
 3
            The Court having read the pleadings, listened to testimony and the arguments of the
 4
     parties, having reviewed its previous notes and findings from previous hearings and having put
 5
     its findings of fact and conclusions of law on the record in open court, including the
 6

 7   incorporation of earlier findings and conclusions from earlier hearings, pursuant to Federal Rule

 8   of Civil Procedure 52 made applicable by Federal Rule of Bankruptcy Procedure 7052, and good

 9   cause appearing;
10          IT IS HEREBY ORDERED that this case is CONVERTED TO CHAPTER 7.
11

12   Respectfully submitted,

13   Nicholas Strozza
     State Bar # CA 117234
14   William B. Cossitt
15   State Bar #3484
     300 Booth Street, #3009
16   Reno NV 89509
     (775) 784-5335
17
     /s/ WILLIAM B. COSSITT
18
     __________________________________
19   Attorneys for United States Trustee
     Tracy Hope Davis
20
     APPROVED this 25TH day of August, 2014.
21
     /s/ Timothy A. Lukas
22
     __________________________________
23   Timothy A. Lukas, Esq., Attorney for Beach Trust

24   APPROVED/DISAPPROVED this ___ day of August, 2014.
25   NO RESPONSE
     __________________________________
26
     Anthony Thomas and Wendi Thomas. Pro per
27                                          ###

28                                                    2
           Case
            Case4:19-cv-01480-JSW
                  14-50333-gs Doc 190
                                  Document
                                      Entered
                                           27-208/29/14
                                                 Filed 04/15/19
                                                        14:58:19 Page
                                                                  Page533of
                                                                          of223
                                                                             3



 1
                                       CERTIFICATE OF SERVICE
 2
            In accordance with LR 9021(c), counsel submitting this document certifies as follows:
 3

 4          ____ The court has waived the requirement set forth in LR 9021(b)(1).

 5          ____ No party appeared at the hearing or filed an objection to the motion.
 6          __X_ I have delivered a copy of this proposed order to all counsel who appeared at the
 7   hearing, and any unrepresented parties who appeared at the hearing, and each has approved or
     disapproved the order, or failed to respond, as indicated below [list each party and whether the
 8   party has approved, disapproved, or failed to respond to the document]:

 9   Timothy A. Lukas, Esq., VIA E-MAIL 08/22/14 APPROVED 08/25/14
10   Anthony Thomas and Wendi Thomas, VIA US MAIL 08/22/14 NO RESPONSE
11                                  VIA E-MAIL 08/25/14 NO RESPONSE

12          ____ I certify that this is a case under Chapter 7 or 13, that I have served a copy of this
     order with the motion pursuant to LR 9014(g), and that no party has objected to the form or
13   content of the order.
14   DATED this 27th day of August, 2014.
15                                                         WILLIAM B. COSSITT

16                                                         /S/ WILLIAM B. COSSITT
                                                           TRIAL ATTORNEY for the
17                                                         United States Trustee
                                                           TRACY HOPE DAVIS
18

19

20

21

22

23

24

25

26

27

28                                                     3
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 54 of 223




                         EXHIBIT 3

   [Appointment of Interim Trustee and Trustee
       and Designation of Required Bond]
              Case
               Case4:19-cv-01480-JSW
                     14-50333-gs Doc 203
                                     Document
                                         Entered
                                              27-209/11/14
                                                    Filed 04/15/19
                                                           10:45:23 Page
                                                                     Page551of
                                                                             of223
                                                                                1



 1                                                                               E-Filed: 09-11-14

 2
                                    UNITED STATES BANKRUPTCY COURT
 3                                         DISTRICT OF NEVADA
 4                                            RENO, NEVADA

 5   In re:                                                    )          Case No. 14-50333-btb
                                                               )          Chapter 7
 6   ANTHONY THOMAS and                                        )
     WENDI THOMAS,                                             )
 7                                                             )
                                                               )
 8               Debtors.                                      )
 9
                            APPOINTMENT OF INTERIM TRUSTEE AND TRUSTEE
10                               AND DESIGNATION OF REQUIRED BOND

11                                JERI COPPA-KNUDSON of RENO, NEVADA

12   is hereby appointed Interim Trustee for the estate(s) of the above named debtor(s). Unless a Trustee is

13   elected at the meeting of creditors to be called pursuant to §341 of Title 11, United States Code, in the
14   above referenced case, the Interim Trustee shall serve as Trustee.
15
              In order to perform the duties of trustee pursuant to 11 U.S.C. § 704(a), Trustee Jeri Coppa-
16
     Knudson is authorized to collect and reduce to money all property of the estate, both real and personal,
17
     and to have full and unconditional access to and control of any and all commercial or personal accounts
18
     and documents established by, maintained by or funded by the Debtor, including without limitation,
19
     freezing accounts, wiring funds to estate’s federal depository, maintaining and transacting business with
20
21   the existing accounts, changing the mailing addresses, and obtaining past account and document histories.

22            This case is covered by the blanket bond for Chapter 7 case Trustees, the original of which is on

23   file with the Court.

24                                                             Tracy Hope Davis
                                                               United States Trustee
25                                                             for Region 17
26
27   Dated: September 11, 2014                                 by: /s/ Nicholas Strozza
                                                               NICHOLAS STROZZA
28                                                             Assistant United States Trustee
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 56 of 223




                         EXHIBIT 4

   [Ex-Parte Application to Employ Auctioneer]
Case
 Case4:19-cv-01480-JSW
       14-50333-gs Doc 347
                       Document
                           Entered
                                27-210/16/17
                                      Filed 04/15/19
                                             12:27:27 Page
                                                       Page571of
                                                               of223
                                                                  2
Case
 Case4:19-cv-01480-JSW
       14-50333-gs Doc 347
                       Document
                           Entered
                                27-210/16/17
                                      Filed 04/15/19
                                             12:27:27 Page
                                                       Page582of
                                                               of223
                                                                  2
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 59 of 223




                         EXHIBIT 5

          [Verified Statement of Auctioneer]
Case
 Case4:19-cv-01480-JSW
      14-50333-gs Doc 347-1
                       Document
                            Entered
                                27-2 10/16/17
                                      Filed 04/15/19
                                              12:27:27Page
                                                        Page
                                                           60 1ofof223
                                                                    2
Case
 Case4:19-cv-01480-JSW
      14-50333-gs Doc 347-1
                       Document
                            Entered
                                27-2 10/16/17
                                      Filed 04/15/19
                                              12:27:27Page
                                                        Page
                                                           61 2ofof223
                                                                    2
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 62 of 223




                         EXHIBIT 6

             [Order to Employ Auctioneer]
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 63 of 223
Case
 Case4:19-cv-01480-JSW
       14-50333-gs Doc 348
                       Document
                           Entered
                                27-210/18/17
                                      Filed 04/15/19
                                             11:51:06 Page
                                                       Page642of
                                                               of223
                                                                  2
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 65 of 223




                         EXHIBIT 7

  [Docket in Adversary Proceeding No. 14-5022]
4/7/2019                                              LIVE ECF
                    Case 4:19-cv-01480-JSW Document 27-2    Filed 04/15/19 Page 66 of 223
                                                                                                                    CLOSED


                                                      U.S. Bankruptcy Court
                                                     District of Nevada (Reno)
                                                Adversary Proceeding #: 14-05022-btb

  Assigned to: BRUCE T. BEESLEY                                                   Date Filed: 05/31/14
  Lead BK Case: 14-50333                                                          Date Terminated: 05/24/18
  Lead BK Title: ANTHONY THOMAS and WENDI THOMAS
  Lead BK Chapter: 7
  Demand: $4500000
  Nature[s] of Suit: 62 Dischargeability - 523(a)(2), false pretenses, false representation, actual fraud


 Plaintiff
 -----------------------
 KENMARK VENTURES, LLC                                                   represented by WAYNE A. SILVER
 21710 STEVENS CREEK BLVD, STE 200                                                      333 WEST EL CAMINO REAL, SUITE 310
 CUPERTINO, CA 95014                                                                    SUNNYVALE, CA 94807
                                                                                        (408) 720 7007
                                                                                        Email: w silver@sbcglobal.net

                                                                                     AMY N. TIRRE
                                                                                     LAW OFFICES OF AMY N. TIRRE
                                                                                     3715 LAKESIDE DR., STE. A
                                                                                     RENO, NV 89509
                                                                                     (775) 828-0909
                                                                                     Fax : (775) 828-0914
                                                                                     Email: amy@amytirrelaw.com
                                                                                     LEAD ATTORNEY


 V.

 Defendant
 -----------------------
 ANTHONY THOMAS                                                          represented by JEFFREY A. COGAN
 7725 PEAVINE PEAK COURT                                                                JEFFREY A. COGAN, ESQ
 RENO, NV 89523                                                                         4760 SOUTH PECOS RD, STE 200-5
 SSN / ITIN: xxx-xx-3971                                                                LAS VEGAS, NV 89121
                                                                                        (702) 474-4220
                                                                                        Fax : (702) 474-4228
                                                                                        Email: jeffrey@jeffreycogan.com

                                                                                     LAURY MILES MACAULEY
                                                                                     MACAULEY LAW GROUP, A PROF CORP
                                                                                     5470 KIETZKE LANE, STE 300
                                                                                     RENO, NV 89511
                                                                                     (775) 323-1210
                                                                                     Email: laury@macauleylawgroup.com

                                                                                     ALAN R SMITH
                                                                                     505 RIDGE ST
                                                                                     RENO, NV 89501
                                                                                     (775) 786-4579
                                                                                     Fax : (775)
                                                                                     Email: mail@asmithlaw.com
https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?912275097969676-L_1_0-1                                                    1/10
4/7/2019                                              LIVE ECF
                    Case 4:19-cv-01480-JSW Document 27-2    Filed 04/15/19 Page 67 of 223
                                                                                           TERMINATED: 08/26/2014


 Defendant
 -----------------------
 WENDI THOMAS                                                              represented by JEFFREY A. COGAN
 7725 PEAVINE PEAK COURT                                                                  (See above for address)
 RENO, NV 89523
 SSN / ITIN: xxx-xx-8142                                                                   LAURY MILES MACAULEY
                                                                                           (See above for address)

                                                                                           ALAN R SMITH
                                                                                           (See above for address)
                                                                                           TERMINATED: 08/26/2014


    Filing Date                         #                                                   Docket Text

                                    1                       Adversary case 14-05022. Complaint for Damages and To Determine
                                    (46 pgs)                Dischargeability of Debt Filed by KENMARK VENTURES, LLC vs.
                                                            ANTHONY THOMAS, WENDI THOMAS Fee Amount $293. (62
                                                            (Dischargeability - 523(a)(2), false pretenses, false representation, actual
  05/31/2014                                                fraud)(SILVER, WAYNE) (Entered: 05/31/2014)

                                    2                       Receipt of Filing Fee for Complaint(14-05022-btb) [cmp,cmp] ( 293.00).
                                                            Receipt number 15186870, fee amount $ 293.00.(re: Doc#1) (U.S.
  05/31/2014                                                Treasury) (Entered: 05/31/2014)

                                    3                       Request to Issue Summons On: ANTHONY THOMAS. Filed by WAYNE
                                                            A. SILVER on behalf of KENMARK VENTURES, LLC (SILVER,
  05/31/2014                                                WAYNE) (Entered: 05/31/2014)

                                    4                       Request to Issue Summons On: WENDI THOMAS. Filed by WAYNE A.
                                                            SILVER on behalf of KENMARK VENTURES, LLC (SILVER, WAYNE)
  05/31/2014                                                (Entered: 05/31/2014)

                                    5                       Scheduling Conference scheduled for 8/26/2014 at 09:00 AM at BTB RN-
                                                            Courtroom 2, Young Bldg.. (Related document(s)1 Complaint filed by
  06/02/2014                                                Plaintiff KENMARK VENTURES, LLC.) (cly) (Entered: 06/02/2014)

                                    6
  06/02/2014                        (3 pgs)                 Summons Issued on ANTHONY THOMAS (cly) (Entered: 06/02/2014)

                                    7
  06/02/2014                        (3 pgs)                 Summons Issued on WENDI THOMAS (cly) (Entered: 06/02/2014)

                                    8                       Summons Service Executed on ANTHONY THOMAS 6/6/2014 Filed by
                                    (1 pg)                  WAYNE A. SILVER on behalf of KENMARK VENTURES, LLC
                                                            (Related document(s)6 Summons Issued.) (SILVER, WAYNE) (Entered:
  06/06/2014                                                06/06/2014)

                                    9                       Summons Service Executed on WENDI THOMAS 6/6/2014 Filed by
                                    (1 pg)                  WAYNE A. SILVER on behalf of KENMARK VENTURES, LLC
                                                            (Related document(s)7 Summons Issued.) (SILVER, WAYNE) (Entered:
  06/06/2014                                                06/06/2014)

  06/06/2014                        10                      Certificate of Service Filed by WAYNE A. SILVER on behalf of
                                    (2 pgs; 2 docs)         KENMARK VENTURES, LLC (Related document(s)1 Complaint filed
https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?912275097969676-L_1_0-1                                                                     2/10
4/7/2019                                              LIVE ECF
                    Case 4:19-cv-01480-JSW Document 27-2    Filed 04/15/19 Page 68 of 223
                                                            by Plaintiff KENMARK VENTURES, LLC.) (Attachments: # 1
                                                            Certificate of Service on Counsel for Debtor) (SILVER, WAYNE)
                                                            (Entered: 06/06/2014)

                                    11                      Answer to Complaint (Related Doc # 1) Filed by ALAN R SMITH on
                                    (4 pgs)                 behalf of ANTHONY THOMAS, WENDI THOMAS (SMITH, ALAN)
  07/10/2014                                                (Entered: 07/10/2014)

                                    12                      Certificate of Service Filed by ALAN R SMITH on behalf of ANTHONY
                                    (3 pgs)                 THOMAS, WENDI THOMAS (Related document(s)11 Answer to
                                                            Complaint filed by Defendant ANTHONY THOMAS, Defendant WENDI
  07/11/2014                                                THOMAS.) (SMITH, ALAN) (Entered: 07/11/2014)

                                    13                      Motion to Withdraw as Attorney of Record with Certificate of Service
                                    (4 pgs)                 Filed by ALAN R SMITH on behalf of ANTHONY THOMAS, WENDI
  08/18/2014                                                THOMAS (SMITH, ALAN) (Entered: 08/18/2014)

                                    14                      Ex Parte Motion for Order Shortening Time with Certificate of Service
                                    (8 pgs)                 Filed by ALAN R SMITH on behalf of ANTHONY THOMAS, WENDI
                                                            THOMAS (Related document(s)13 Motion to Withdraw as Attorney of
                                                            Record filed by Defendant ANTHONY THOMAS, Defendant WENDI
  08/18/2014                                                THOMAS.) (SMITH, ALAN) (Entered: 08/18/2014)

                                    15                      Declaration Of: Alan R. Smith, Esq. with Certificate of Service Filed by
                                    (3 pgs)                 ALAN R SMITH on behalf of ANTHONY THOMAS, WENDI
                                                            THOMAS (Related document(s)14 Motion for Order Shortening Time
                                                            filed by Defendant ANTHONY THOMAS, Defendant WENDI
  08/18/2014                                                THOMAS.) (SMITH, ALAN) (Entered: 08/18/2014)

                                    16                      Attorney Information Sheet with Certificate of Service Filed by ALAN R
                                    (3 pgs)                 SMITH on behalf of ANTHONY THOMAS, WENDI THOMAS (Related
                                                            document(s)14 Motion for Order Shortening Time filed by Defendant
                                                            ANTHONY THOMAS, Defendant WENDI THOMAS.) (SMITH, ALAN)
  08/18/2014                                                (Entered: 08/18/2014)

                                    17                      Order Granting Motion for Order Shortening Time (Related document(s)
                                    (2 pgs)                 14). Hearing scheduled 8/22/2014 at 02:00 PM at BTB RN-Courtroom 2,
                                                            Young Bldg.. (Related document(s)13 Motion to Withdraw as Attorney of
                                                            Record filed by Defendant ANTHONY THOMAS, Defendant WENDI
  08/19/2014                                                THOMAS.) (cly) (Entered: 08/19/2014)

                                    18                      Amended Motion to Withdraw as Attorney of Record with Certificate of
                                    (4 pgs)                 Service Filed by ALAN R SMITH on behalf of ANTHONY THOMAS,
                                                            WENDI THOMAS (Related document(s)13 Motion to Withdraw as
                                                            Attorney of Record filed by Defendant ANTHONY THOMAS, Defendant
  08/19/2014                                                WENDI THOMAS.) (SMITH, ALAN) (Entered: 08/19/2014)

                                    19                      Notice of Entry of Order/Judgment Filed by ALAN R SMITH on behalf of
                                    (4 pgs)                 ANTHONY THOMAS, WENDI THOMAS (Related document(s)17
                                                            Order on Motion for Order Shortening Time.)(SMITH, ALAN) (Entered:
  08/19/2014                                                08/19/2014)

                                    20                      Certificate of Service Filed by ALAN R SMITH on behalf of ANTHONY
                                    (4 pgs)                 THOMAS, WENDI THOMAS (Related document(s)19 Notice of Entry of
                                                            Order filed by Defendant ANTHONY THOMAS, Defendant WENDI
  08/19/2014                                                THOMAS.) (SMITH, ALAN) (Entered: 08/19/2014)

  08/22/2014                        21                      Request for Waiver of Filing Discovery Plan Filed by WAYNE A.
https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?912275097969676-L_1_0-1                                                                 3/10
4/7/2019                                              LIVE ECF
                    Case 4:19-cv-01480-JSW Document 27-2    Filed 04/15/19 Page 69 of 223
                                    (4 pgs)                 SILVER on behalf of KENMARK VENTURES, LLC (SILVER, WAYNE)
                                                            (Entered: 08/22/2014)

                                    22                      Certificate of Service Filed by WAYNE A. SILVER on behalf of
                                    (4 pgs)                 KENMARK VENTURES, LLC (Related document(s)21 Standard
                                                            Discovery Plan/Request for Waiver of Filing Discovery Plan filed by
                                                            Plaintiff KENMARK VENTURES, LLC.) (SILVER, WAYNE) (Entered:
  08/22/2014                                                08/22/2014)

                                    23                      Minute Entry Re: hearing on 8/26/2014 9:00 AM. Continued. (related
                                                            document(s): 1 Complaint filed by KENMARK VENTURES, LLC)
                                                            Appearances: BILL COSSITT (Hearing scheduled 10/21/2014 at 09:00
  08/26/2014                                                AM at BTB RN-Courtroom 2, Young Bldg.. (lkb ) (Entered: 08/26/2014)

                                    24                      Order Granting Motion To Withdraw As Attorney of Record (Related
                                    (2 pgs)                 document(s) 18) ALAN R SMITH terminated from the case. (cly)
  08/26/2014                                                (Entered: 08/26/2014)

                                    25                      Notice of Entry of Order/Judgment Filed by ALAN R SMITH on behalf of
                                    (4 pgs)                 ANTHONY THOMAS, WENDI THOMAS (Related document(s)24
                                                            Order on Motion to Withdraw as Attorney of Record.)(SMITH, ALAN)
  08/26/2014                                                (Entered: 08/26/2014)

                                    26                      Certificate of Service Filed by ALAN R SMITH on behalf of ANTHONY
                                    (3 pgs)                 THOMAS, WENDI THOMAS (Related document(s)25 Notice of Entry of
                                                            Order filed by Defendant ANTHONY THOMAS, Defendant WENDI
  08/26/2014                                                THOMAS.) (SMITH, ALAN) (Entered: 08/26/2014)

                                    27                      Scheduling Order. Pre-Trial Conference set for 9/16/2015 at 02:00 PM at
                                    (5 pgs)                 BTB RN-Courtroom 2, Young Bldg.. Trial date set for 10/15/2015 at 10:00
                                                            AM at BTB RN-Courtroom 2, Young Bldg..(Related document(s)1
                                                            Complaint filed by Plaintiff KENMARK VENTURES, LLC.) (cly)
  10/23/2014                                                (Entered: 10/23/2014)

                                    28                      Trial Scheduled/Rescheduled. Day: 2. Trial date set for 10/16/2015 at
                                                            10:00 AM at BTB RN-Courtroom 2, Young Bldg.. (cly) (Entered:
  10/23/2014                                                10/23/2014)

                                    29                      BNC Certificate of Mailing - pdf (Related document(s)27 Scheduling
                                    (6 pgs)                 Order) No. of Notices: 5. Notice Date 10/25/2014. (Admin.) (Entered:
  10/25/2014                                                10/25/2014)

                                    30                      Notice of Hearing. Hearing scheduled 10/7/2015 at 02:00 PM at BTB RN-
                                    (1 pg)                  Courtroom 2, Young Bldg.. (Related document(s)1 Complaint filed by
  04/15/2015                                                Plaintiff KENMARK VENTURES, LLC.) (ias) (Entered: 04/15/2015)

                                    31                      BNC Certificate of Mailing. (Related document(s)30 Notice of Hearing
                                    (2 pgs)                 (BNC-BK and/or ADV only)) No. of Notices: 4. Notice Date 04/17/2015.
  04/17/2015                                                (Admin.) (Entered: 04/17/2015)

                                    32                      Certificate of Service Filed by ANTHONY THOMAS (cly) (Entered:
  07/23/2015                        (2 pgs)                 07/27/2015)

  09/16/2015                        33                      Document Plaintiff's Pre-Trial Disclosures with Certificate of Service
                                    (9 pgs)                 Filed by WAYNE A. SILVER on behalf of KENMARK VENTURES,
                                                            LLC (Related document(s) 1 Complaint filed by Plaintiff KENMARK


https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?912275097969676-L_1_0-1                                                               4/10
4/7/2019                                              LIVE ECF
                    Case 4:19-cv-01480-JSW Document 27-2    Filed 04/15/19 Page 70 of 223
                                                            VENTURES, LLC.) (SILVER, WAYNE) Modified on 9/17/2015 to Relate
                                                            to #1 in Place of #28 (Lakas, WM). (Entered: 09/16/2015)

                                    34                      Document First Supplement to Plaintiff's Pre-Trial Disclosures with
                                    (3 pgs)                 Certificate of Service Filed by WAYNE A. SILVER on behalf of
                                                            KENMARK VENTURES, LLC (Related document(s) 33 Document filed
                                                            by Plaintiff KENMARK VENTURES, LLC) (SILVER, WAYNE)
                                                            Modified on 9/23/2015 to Relate to #33 (Lakas, WM). (Entered:
  09/22/2015                                                09/22/2015)

                                    35                      Trial Statement with Certificate of Service Filed by WAYNE A. SILVER
                                    (21 pgs)                on behalf of KENMARK VENTURES, LLC (SILVER, WAYNE)
  09/22/2015                                                (Entered: 09/22/2015)

                                    36                      (COPY) Order Granting Kenmark Ventures, LLC's Motion For Relief
  09/23/2015                        (3 pgs)                 From Stay (cly) (Entered: 09/23/2015)

                                    37                      Notice of Appearance and Request for Notice Filed by JEFFREY A.
                                    (2 pgs)                 COGAN on behalf of ANTHONY THOMAS, WENDI THOMAS
  10/07/2015                                                (COGAN, JEFFREY) (Entered: 10/07/2015)

                                    38                      Minute Entry Re: Trial - CHANGE AS TO START TIME ONLY -
                                                            (related document(s): 1 Complaint filed by KENMARK VENTURES,
                                                            LLC) (Hearing scheduled 10/15/2015 at 02:00 PM at BTB RN-Courtroom
  10/07/2015                                                2, Young Bldg.. (ias ) (Entered: 10/07/2015)

                                    39                      Notice of Hearing. TRIAL RESCHEDULED 11/9/2015 and 11/10/2015 at
                                    (1 pg)                  09:30 AM at BTB RN-Courtroom 2, Young Bldg.. (Related document(s)1
                                                            Complaint filed by Plaintiff KENMARK VENTURES, LLC.) (ias)
  10/13/2015                                                (Entered: 10/13/2015)

                                    40                      Trial Statement Filed by JEFFREY A. COGAN on behalf of ANTHONY
                                    (13 pgs)                THOMAS, WENDI THOMAS (COGAN, JEFFREY) (Entered:
  10/13/2015                                                10/13/2015)

                                    41                      Second Day of Trial Scheduled/Rescheduled Day: Tuesday 11/10/2015 at
                                                            09:30 AM at BTB RN-Courtroom 2, Young Bldg.. (scb) (Entered:
  10/14/2015                                                10/14/2015)

                                    42                      BNC Certificate of Mailing. (Related document(s)39 Notice of Hearing
                                    (2 pgs)                 (BNC-BK and/or ADV only)) No. of Notices: 5. Notice Date 10/15/2015.
  10/15/2015                                                (Admin.) (Entered: 10/15/2015)

                                    43                      Request for Judicial Notice with Certificate of Service Filed by WAYNE
                                    (237 pgs; 2 docs)       A. SILVER on behalf of KENMARK VENTURES, LLC (Related
                                                            document(s)35 Trial Statement filed by Plaintiff KENMARK
                                                            VENTURES, LLC.) (Attachments: # 1 Exhibits 5 - 10) (SILVER,
  10/16/2015                                                WAYNE) (Entered: 10/16/2015)

                                    44                      Supplemental Request for Judicial Notice Exhibit 11 with Certificate of
                                    (57 pgs)                Service Filed by WAYNE A. SILVER on behalf of KENMARK
                                                            VENTURES, LLC (Related document(s)43 Request for Judicial Notice
                                                            filed by Plaintiff KENMARK VENTURES, LLC.) (SILVER, WAYNE)
  10/30/2015                                                (Entered: 10/30/2015)

  11/25/2015                        45                      Trial Scheduled/Rescheduled. Day: 3. Trial date set for 12/10/2015 at
                                                            09:30 AM at BTB RN-Courtroom 2, Young Bldg.. (ias) (Entered:

https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?912275097969676-L_1_0-1                                                                5/10
4/7/2019                                              LIVE ECF
                    Case 4:19-cv-01480-JSW Document 27-2    Filed 04/15/19 Page 71 of 223
                                                            11/25/2015)

                                    46                      Trial Scheduled/Rescheduled. Day: 4. Trial date set for 12/11/2015 at
                                                            09:30 AM at BTB RN-Courtroom 2, Young Bldg.. (ias) (Entered:
  11/25/2015                                                11/25/2015)

                                    47                      Notice of Hearing. Hearing scheduled 2/8/2016 at 02:00 PM at BTB RN-
                                    (1 pg)                  Courtroom 2, Young Bldg.. COURT'S RULING (Related document(s)1
                                                            Complaint filed by Plaintiff KENMARK VENTURES, LLC.) (ias)
  12/29/2015                                                (Entered: 12/29/2015)

                                    48                      BNC Certificate of Mailing. (Related document(s)47 Notice of Hearing
                                    (2 pgs)                 (BNC-BK and/or ADV only)) No. of Notices: 5. Notice Date 12/31/2015.
  12/31/2015                                                (Admin.) (Entered: 12/31/2015)

                                    49                      Judgment (Related document(s)1 Complaint filed by Plaintiff KENMARK
  02/19/2016                        (7 pgs)                 VENTURES, LLC.) (cly) (Entered: 02/19/2016)

                                    50                      Motion for Determination of Amount of Attorneys' Fees, Costs and
                                    (84 pgs; 5 docs)        Disbursements with Certificate of Service Filed by WAYNE A. SILVER
                                                            on behalf of KENMARK VENTURES, LLC (Attachments: # 1
                                                            Declaration of Wayne A. Silver # 2 Declaration of Kevin J. LeBlanc # 3
                                                            Declaration of Amy N. Tirre # 4 Bill of Costs) (SILVER, WAYNE)
  03/03/2016                                                (Entered: 03/03/2016)

                                    51                      Proposed Bill of Costs Filed by WAYNE A. SILVER on behalf of
                                    (3 pgs)                 KENMARK VENTURES, LLC (SILVER, WAYNE) (Entered:
  03/03/2016                                                03/03/2016)

                                    52                      Notice of Deficiency (Bill of Costs-BNC) (Related document(s)51
                                    (1 pg)                  Proposed Bill of Costs filed by Plaintiff KENMARK VENTURES, LLC.)
  03/04/2016                                                (ksh) (Entered: 03/04/2016)

                                    53                      Notice of Hearing on Kenmark Ventures, LLC Motion to Fix the Amount of
                                    (3 pgs)                 Attorneys' Fees, Costs and Disbursements Against Defendant Anthony
                                                            Thomas Hearing Date: 05/04/2016 Hearing Time: 2:00 p.m. with
                                                            Certificate of Service Filed by WAYNE A. SILVER on behalf of
                                                            KENMARK VENTURES, LLC (Related document(s)50 Motion for
                                                            Determination filed by Plaintiff KENMARK VENTURES, LLC.)
  03/04/2016                                                (SILVER, WAYNE) (Entered: 03/04/2016)

                                    56                      Notice of Appeal. Filed by ANTHONY THOMAS , WENDI THOMAS .
                                    (12 pgs)                Appeal Reference # 16-09 Receipt Number 95223, Fee Amount $298
  03/04/2016                                                (Related document(s)49 Judgment.)(cly) (Entered: 03/07/2016)

                                    54                      BNC Certificate of Mailing. (Related document(s)52 Notice of Deficiency
                                    (2 pgs)                 (Bill of Costs-BNC)) No. of Notices: 5. Notice Date 03/06/2016. (Admin.)
  03/06/2016                                                (Entered: 03/06/2016)

                                    55                      Hearing Scheduled/Rescheduled. Hearing scheduled 5/4/2016 at 02:00 PM
                                                            at BTB RN-Courtroom 2, Young Bldg.. (Related document(s)50 Motion
                                                            for Determination filed by Plaintiff KENMARK VENTURES, LLC.) (cly)
  03/07/2016                                                (Entered: 03/07/2016)

                                    57                      Appeal Reference Number 16-09 (Related document(s)56 Notice of
                                                            Appeal filed by Defendant ANTHONY THOMAS, Defendant WENDI
  03/07/2016                                                THOMAS.)(cly) (Entered: 03/07/2016)

https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?912275097969676-L_1_0-1                                                               6/10
4/7/2019                                              LIVE ECF
                    Case 4:19-cv-01480-JSW Document 27-2    Filed 04/15/19 Page 72 of 223
  03/07/2016                        58                      Appellant Designation of Record. Appeal Reference # 16-09 Filed by
                                    (8 pgs)                 ANTHONY THOMAS , WENDI THOMAS , Appellant Statement of
                                                            Issues. Appeal Reference # 16-09 Filed by ANTHONY THOMAS ,
                                                            WENDI THOMAS (Related document(s)56 Notice of Appeal filed by
                                                            Defendant ANTHONY THOMAS, Defendant WENDI THOMAS.)(cly)
                                                            (Entered: 03/07/2016)

                                    59                      Notice of Referral of Appeal to BAP. Appeal Reference # 16-09 (Related
                                    (2 pgs)                 document(s)56 Notice of Appeal filed by Defendant ANTHONY
  03/07/2016                                                THOMAS, Defendant WENDI THOMAS.)(cly) (Entered: 03/07/2016)

                                    60                      Transmittal Form (BAP). Appeal Reference # 16-09 (Related
                                    (2 pgs)                 document(s)56 Notice of Appeal filed by Defendant ANTHONY
  03/07/2016                                                THOMAS, Defendant WENDI THOMAS.)(cly) (Entered: 03/07/2016)

                                    61                      Appeal Memorandum. Appeal Reference # 16-09 (Related document(s)56
                                    (2 pgs)                 Notice of Appeal filed by Defendant ANTHONY THOMAS, Defendant
  03/07/2016                                                WENDI THOMAS.)(cly) (Entered: 03/07/2016)

                                    62                      Clerk Forwarded Appeal Documents to BNC for Noticing to: BAP
                                    (12 pgs)                (Related document(s)56 Notice of Appeal filed by Defendant ANTHONY
  03/07/2016                                                THOMAS, Defendant WENDI THOMAS.)(cly) (Entered: 03/07/2016)

                                    63                      BNC Certificate of Mailing. (Related document(s)60 Transmittal Form
                                    (3 pgs)                 (BAP)) No. of Notices: 2. Notice Date 03/09/2016. (Admin.) (Entered:
  03/09/2016                                                03/09/2016)

                                    64                      BNC Certificate of Mailing. (Related document(s)61 Appeal
                                    (3 pgs)                 Memorandum) No. of Notices: 2. Notice Date 03/09/2016. (Admin.)
  03/09/2016                                                (Entered: 03/09/2016)

                                    65                      BNC Certificate of Mailing. (Related document(s)59 Notice of Referral of
                                    (3 pgs)                 Appeal to BAP) No. of Notices: 2. Notice Date 03/09/2016. (Admin.)
  03/09/2016                                                (Entered: 03/09/2016)

                                    66                      BNC Certificate of Mailing - pdf (Related document(s)62 Appeal
                                    (13 pgs)                Documents Forwarded to BNC for Noticing) No. of Notices: 3. Notice
  03/09/2016                                                Date 03/09/2016. (Admin.) (Entered: 03/09/2016)

                                    67                      BAP Appeal Court Case# NV-16-1058 Appeal Reference # 16-09 (Related
                                                            document(s)56 Notice of Appeal filed by Defendant ANTHONY
  03/14/2016                                                THOMAS, Defendant WENDI THOMAS.)(cly) (Entered: 03/14/2016)

                                    68                      (NONCONFORMING ENTRY) Certificate of Readiness Forwarded to:
                                    (1 pg)                  BAP. Appeal Reference # 16-09 BAP # NV-16-1058 (Related
                                                            document(s)56 Notice of Appeal filed by Defendant ANTHONY
                                                            THOMAS, Defendant WENDI THOMAS.)(cly) Modified on 4/6/2016 to
  03/22/2016                                                Reflect Docketed in Error (Lakas, WM). (Entered: 03/22/2016)

                                    69                      BNC Certificate of Mailing. (Related document(s)68 Certificate of
                                    (2 pgs)                 Readiness) No. of Notices: 1. Notice Date 03/24/2016. (Admin.) (Entered:
  03/24/2016                                                03/24/2016)

                                    70                      Change of Address Of Law Office of Wayne A. Silver with Certificate of
                                    (3 pgs)                 Service Filed by WAYNE A. SILVER on behalf of KENMARK
  04/11/2016                                                VENTURES, LLC (SILVER, WAYNE) (Entered: 04/11/2016)

https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?912275097969676-L_1_0-1                                                               7/10
4/7/2019                                              LIVE ECF
                    Case 4:19-cv-01480-JSW Document 27-2    Filed 04/15/19 Page 73 of 223
  04/15/2016                        71                      Transcript regarding Hearing Held on 11/09/15. The transcript may be
                                    (189 pgs)               viewed at the Bankruptcy Court Clerk's Office. For additional information,
                                                            you may contact the Transcriber Access Transcripts, LLC, Telephone
                                                            number 855-873-2223. Purchasing Party: Anthony Thomas. Redaction
                                                            Request Due By 05/6/2016. Redacted Transcript Submission Due By
                                                            05/16/2016. Transcript access will be restricted through 07/14/2016.
                                                            (ACCESS TRANSCRIPTS, LLC) (Entered: 04/15/2016)

                                    72                      Transcript regarding Hearing Held on 11/10/15. The transcript may be
                                    (209 pgs)               viewed at the Bankruptcy Court Clerk's Office. For additional information,
                                                            you may contact the Transcriber Access Transcripts, LLC, Telephone
                                                            number 855-873-2223. Purchasing Party: Anthony Thomas. Redaction
                                                            Request Due By 05/6/2016. Redacted Transcript Submission Due By
                                                            05/16/2016. Transcript access will be restricted through 07/14/2016.
  04/15/2016                                                (ACCESS TRANSCRIPTS, LLC) (Entered: 04/15/2016)

                                    73                      Transcript regarding Hearing Held on 12/10/15. The transcript may be
                                    (192 pgs)               viewed at the Bankruptcy Court Clerk's Office. For additional information,
                                                            you may contact the Transcriber Access Transcripts, LLC, Telephone
                                                            number 855-873-2223. Purchasing Party: Anthony Thomas. Redaction
                                                            Request Due By 05/6/2016. Redacted Transcript Submission Due By
                                                            05/16/2016. Transcript access will be restricted through 07/14/2016.
  04/15/2016                                                (ACCESS TRANSCRIPTS, LLC) (Entered: 04/15/2016)

                                    74                      Transcript regarding Hearing Held on 12/11/15. The transcript may be
                                    (147 pgs)               viewed at the Bankruptcy Court Clerk's Office. For additional information,
                                                            you may contact the Transcriber Access Transcripts, LLC, Telephone
                                                            number 855-873-2223. Purchasing Party: Anthony Thomas. Redaction
                                                            Request Due By 05/6/2016. Redacted Transcript Submission Due By
                                                            05/16/2016. Transcript access will be restricted through 07/14/2016.
  04/15/2016                                                (ACCESS TRANSCRIPTS, LLC) (Entered: 04/15/2016)

                                    75                      Transcript regarding Hearing Held on 02/08/16. The transcript may be
                                    (14 pgs)                viewed at the Bankruptcy Court Clerk's Office. For additional information,
                                                            you may contact the Transcriber Access Transcripts, LLC, Telephone
                                                            number 855-873-2223. Purchasing Party: Anthony Thomas. Redaction
                                                            Request Due By 05/6/2016. Redacted Transcript Submission Due By
                                                            05/16/2016. Transcript access will be restricted through 07/14/2016.
  04/15/2016                                                (ACCESS TRANSCRIPTS, LLC) (Entered: 04/15/2016)

                                    76                      Notice of Filing Official Transcript. Related document(s) 71 . (Entered:
  04/15/2016                        (1 pg)                  04/15/2016)

                                    77                      Notice of Filing Official Transcript. Related document(s) 72 . (Entered:
  04/15/2016                        (1 pg)                  04/15/2016)

                                    78                      Notice of Filing Official Transcript. Related document(s) 73 . (Entered:
  04/15/2016                        (1 pg)                  04/15/2016)

                                    79                      Notice of Filing Official Transcript. Related document(s) 74 . (Entered:
  04/15/2016                        (1 pg)                  04/15/2016)

                                    80                      Notice of Filing Official Transcript. Related document(s) 75 . (Entered:
  04/15/2016                        (1 pg)                  04/15/2016)

  04/20/2016                        81                      BNC Certificate of Mailing - pdf (Related document(s)76 Notice of Filing
                                    (2 pgs)                 Official Transcript (BNC-Adv)) No. of Notices: 3. Notice Date
                                                            04/20/2016. (Admin.) (Entered: 04/20/2016)
https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?912275097969676-L_1_0-1                                                                 8/10
4/7/2019                                              LIVE ECF
                    Case 4:19-cv-01480-JSW Document 27-2    Filed 04/15/19 Page 74 of 223

                                    82                      BNC Certificate of Mailing - pdf (Related document(s)77 Notice of Filing
                                    (2 pgs)                 Official Transcript (BNC-Adv)) No. of Notices: 3. Notice Date
  04/20/2016                                                04/20/2016. (Admin.) (Entered: 04/20/2016)

                                    83                      BNC Certificate of Mailing - pdf (Related document(s)78 Notice of Filing
                                    (2 pgs)                 Official Transcript (BNC-Adv)) No. of Notices: 3. Notice Date
  04/20/2016                                                04/20/2016. (Admin.) (Entered: 04/20/2016)

                                    84                      BNC Certificate of Mailing - pdf (Related document(s)79 Notice of Filing
                                    (2 pgs)                 Official Transcript (BNC-Adv)) No. of Notices: 3. Notice Date
  04/20/2016                                                04/20/2016. (Admin.) (Entered: 04/20/2016)

                                    85                      BNC Certificate of Mailing - pdf (Related document(s)80 Notice of Filing
                                    (2 pgs)                 Official Transcript (BNC-Adv)) No. of Notices: 3. Notice Date
  04/20/2016                                                04/20/2016. (Admin.) (Entered: 04/20/2016)

                                    86                      Status Report Forwarded to: BAP. Appeal Reference # 16-09 BAP # NV-
                                    (2 pgs)                 16-1058 (Related document(s)56 Notice of Appeal filed by Defendant
                                                            ANTHONY THOMAS, Defendant WENDI THOMAS.)(cly) (Entered:
  05/04/2016                                                05/04/2016)

                                    87                      BNC Certificate of Mailing. (Related document(s)86 Status Report) No. of
  05/06/2016                        (3 pgs)                 Notices: 1. Notice Date 05/06/2016. (Admin.) (Entered: 05/06/2016)

                                    88                      Order Granting Motion for Determination (Related document(s) 50) (cly)
  05/13/2016                        (2 pgs)                 (Entered: 05/13/2016)

                                    89                      Amended Appellant Designation of Record. BAP # 16-1058 Filed by
                                    (4 pgs)                 LAURY MILES MACAULEY on behalf of ANTHONY THOMAS,
                                                            WENDI THOMAS (Related document(s)56 Notice of Appeal filed by
                                                            Defendant ANTHONY THOMAS, Defendant WENDI THOMAS.)
                                                            (MACAULEY, LAURY). Modified on 6/24/2016 to relate to #56
  06/24/2016                                                (Youngblood, CL). (Entered: 06/24/2016)

                                    90                      Certificate of Readiness Forwarded to: BAP. Appeal Reference # 16-09
                                    (1 pg)                  U.S. District Court # NV-16-1058 (Related document(s)56 Notice of
                                                            Appeal filed by Defendant ANTHONY THOMAS, Defendant WENDI
                                                            THOMAS.)(cly) Modified on 7/13/2016 to correct reference
  06/24/2016                                                number(Hess, MA). (Entered: 06/24/2016)

                                    91                      BNC Certificate of Mailing. (Related document(s)90 Certificate of
                                    (2 pgs)                 Readiness) No. of Notices: 0. Notice Date 06/26/2016. (Admin.) (Entered:
  06/26/2016                                                06/26/2016)

                                    92                      (COPY) Final Order Re: Appeal. Appeal Reference # 16-09 BAP # NV-
                                    (20 pgs)                16-1058 (Related document(s)56 Notice of Appeal filed by Defendant
                                                            ANTHONY THOMAS, Defendant WENDI THOMAS.)(cly) (Entered:
  03/28/2017                                                03/28/2017)

                                    93                      (COPY) Judgment, Final Mandate Re: Appeal. Appeal Reference # 16-09
                                    (1 pg)                  BAP # NV-16-1058 (Related document(s)56 Notice of Appeal filed by
                                                            Defendant ANTHONY THOMAS, Defendant WENDI THOMAS.)(cly)
  04/18/2017                                                (Entered: 04/18/2017)

  04/20/2018                        94                      (COPY) Final Order; & Mandate Re: Appeal. Appeal Reference # 16-09
                                    (11 pgs)                BAP # NV-16-1058 Ninth Circuit # 17-60042 (Related document(s)56

https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?912275097969676-L_1_0-1                                                               9/10
4/7/2019                                              LIVE ECF
                    Case 4:19-cv-01480-JSW Document 27-2    Filed 04/15/19 Page 75 of 223
                                                            Notice of Appeal filed by Defendant ANTHONY THOMAS, Defendant
                                                            WENDI THOMAS.)(dcl) (Entered: 04/20/2018)

                                    95                      Appeal Closed. APL 16-09 (Related document(s)56 Notice of Appeal filed
                                                            by Defendant ANTHONY THOMAS, Defendant WENDI THOMAS.)
  05/24/2018                                                (dcl) (Entered: 05/24/2018)

  05/24/2018                        96                      Disposition and Closing of Adversary Case (cly) (Entered: 05/24/2018)

                                    97                      Transcript regarding Hearing Held on 08/22/14. The transcript may be
                                    (34 pgs)                viewed at the Bankruptcy Court Clerk's Office. For additional information,
                                                            you may contact the Transcriber Access Transcripts, LLC, Telephone
                                                            number 855-873-2223. Purchasing Party: Wendi Thomas. Redaction
                                                            Request Due By 08/31/2018. Redacted Transcript Submission Due By
                                                            09/10/2018. Transcript access will be restricted through 11/8/2018.
  08/10/2018                                                (ACCESS TRANSCRIPTS, LLC) (Entered: 08/10/2018)

                                    98                      Notice of Filing Official Transcript. Related document(s) 97 . (admin)
  08/10/2018                        (1 pg)                  (Entered: 08/10/2018)

                                    99                      BNC Certificate of Mailing - pdf (Related document(s)98 Notice of Filing
                                    (2 pgs)                 Official Transcript (BNC-Adv)) No. of Notices: 3. Notice Date
  08/15/2018                                                08/15/2018. (Admin.) (Entered: 08/15/2018)




                                                           PACER Service Center
                                                              Transaction Receipt
                                                                 04/07/2019 14:31:21
                                         PACER                            Client
                                                     SilverWs:2664200:0             TVB
                                         Login:                           Code:
                                                                                    14-05022-btb Fil or Ent:
                                                                                    filed Doc From: 0 Doc To:
                                                                          Search
                                         Description: Docket Report                 99999999 Term: included
                                                                          Criteria:
                                                                                    Format: html Page counts
                                                                                    for documents: included
                                         Billable
                                                     8                    Cost:     0.80
                                         Pages:




https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?912275097969676-L_1_0-1                                                               10/10
       Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 76 of 223




                                EXHIBIT 8

[Judgment in Santa Clara Superior Court, Case No. 108CV130667]
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 77 of 223




                                                               RJN005
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 78 of 223




                                                               RJN006
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 79 of 223




                                                               RJN007
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 80 of 223




                                                               RJN008
  Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 81 of 223




                           EXHIBIT 9

[Adversary Complaint, Kenmark v. Thomas, Adversary
             Proceeding No. 14-5022]
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 82 of 223




                                                               RJN 009
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 83 of 223




                                                               RJN 010
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 84 of 223




                                                               RJN 011
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 85 of 223




                                                               RJN 012
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 86 of 223




                                                               RJN 013
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 87 of 223




                                                               RJN 014
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 88 of 223




                                                               RJN 015
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 89 of 223




                                                               RJN 016
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 90 of 223




                                                               RJN 017
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 91 of 223




                                                               RJN 018
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 92 of 223




                                                               RJN 019
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 93 of 223




                                                               RJN 020
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 94 of 223




                                                               RJN 021
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 95 of 223




                                                               RJN 022
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 96 of 223




                                                               RJN 023
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 97 of 223




                                                               RJN 024
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 98 of 223




                                                               RJN 025
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 99 of 223




                                                               RJN 026
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 100 of 223




                                                               RJN 027
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 101 of 223




                                                               RJN 028
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 102 of 223




                                                               RJN 029
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 103 of 223




                                                               RJN 030
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 104 of 223




                                                               RJN 031
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 105 of 223




                                                               RJN 032
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 106 of 223




                                                               RJN 033
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 107 of 223




                                                               RJN 034
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 108 of 223




                                                               RJN 035
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 109 of 223




                                                               RJN 036
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 110 of 223




                                                               RJN 037
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 111 of 223




                                                               RJN 038
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 112 of 223




                                                               RJN 039
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 113 of 223




                                                               RJN 040
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 114 of 223




                                                               RJN 041
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 115 of 223




                                                               RJN 042
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 116 of 223




                                                               RJN 043
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 117 of 223




                                                               RJN 044
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 118 of 223




                                                               RJN 045
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 119 of 223




                                                               RJN 046
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 120 of 223




                                                               RJN 047
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 121 of 223




                                                               RJN 048
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 122 of 223




                                                               RJN 049
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 123 of 223




                                                               RJN 050
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 124 of 223




                                                               RJN 051
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 125 of 223




                                                               RJN 052
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 126 of 223




                                                               RJN 053
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 127 of 223




                                                               RJN 054
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 128 of 223




                        EXHIBIT 10

         [Judgment in Favor of Kenmark in
         Adversary Proceeding No. 14-5022]
       Case
         Case
            4:19-cv-01480-JSW
               14-05022-btb DocDocument
                                49 Entered
                                        27-202/19/16
                                              Filed 04/15/19
                                                     13:52:11 Page
                                                                Page
                                                                   129
                                                                     1 of
                                                                       of 7223




 1
 2
 3
 4   Entered on Docket
    February 19, 2016
___________________________________________________________________
 5
 6
     WAYNE A. SILVER, Esq. (CA 108135)
 7   75 E. Santa Clara St., Suite 290
     San Jose, CA 95113
 8   Email: w_silver@sbcglobal.net
     Tel. (408) 720-7007
 9
     Fax. (408) 720-7001
10   (Admitted Pro Hac Vice)

11   LAW OFFICES OF AMY N. TIRRE
12   Amy N. Tirre, Esq. (NV 6523)
     3715 Lakeside Dr., Suite “A”
13   Reno, NV 89509
     Email: amy@amytirrelaw.com
14   Tel. (775) 828-0909
15   Fax. (775) 828-0914
     Attorneys for Plaintiff,
16
     KENMARK VENTURES, LLC
17
                                 UNITED STATES BANKRUPTCY COURT
18
                                       DISTRICT OF NEVADA
19
20
     In re:                                    Case No. BK-N-14-50333-BTB
21                                             Case No. BK-N-14-50331-BTB
     ANTHONY THOMAS and WENDI
22   THOMAS,
                                               Chapter 7
     AT EMERALD, LLC,
23
                    Debtors.                   [Jointly Administered]
24
     KENMARK VENTURES, LLC                     Adv. Pro. No. 14-5022
25                  Plaintiff,
         v.                                    NONDISCHARGEABLE JUDGMENT
26                                             AFTER TRIAL
     ANTHONY THOMAS and WENDI
27
     THOMAS,
28            Defendants.


     Nondischargeable Judgment After Trial
      Case
        Case
           4:19-cv-01480-JSW
              14-05022-btb DocDocument
                               49 Entered
                                       27-202/19/16
                                             Filed 04/15/19
                                                    13:52:11 Page
                                                               Page
                                                                  130
                                                                    2 of
                                                                      of 7223




 1          This Adversary Proceeding came on regularly for bench trial in the above-entitled Court, the
 2   Hon. Bruce T. Beesley, U.S. Bankruptcy Judge, presiding. Plaintiff KENMARK VENTURES, LLC
 3   and Defendants ANTHONY THOMAS and WENDI THOMAS appeared and were represented by
 4   their respective attorneys of record. The Court having heard and considered the evidence, the matter
 5   having been argued and submitted for decision, the Court having issued its proposed findings of fact
 6   and conclusions of law on the record, good cause appearing, IT IS HEREBY ORDERED,
 7   ADJUDGED AND DECREED that:
 8          1.      The Judgment in Santa Clara Superior Court Case No. 108CV130677 (a copy of
 9   which is attached hereto without Exhibits and of which the Court has taken judicial notice) in favor
10   KENMARK VENTURES, LLC against Defendant ANTHONY THOMAS in the amount of Four
11   Million Five Hundred Thousand Dollars ($4,500,000.00) plus interest at the rate of ten percent
12   (10%) per annum from October 8, 2015, IS HEREBY DECLARED NONDISCHARGEABLE under
13   11 U.S.C. §523(a)(2).
14          2.      KENMARK VENTURES, LLC is hereby awarded costs and attorneys’ fees in an
15   amount to be established by post-trial motion.
16          Submitted by:
17          /s/ Wayne A. Silver
            Attorney for Plaintiff,
18          KENMARK VENTURES, LLC
19
            APPROVED/DISAPPROVED
20
            /s/ Jeffrey Cogan
21          Jeffrey Cogan, Esq., attorney for
22          Defendants ANTHONY THOMAS
            And WENDI THOMAS
23
24                                     RULE 9021 CERTIFICATION

25          In accordance with Local Rule 9021, counsel submitting this document certifies as follows

26   (check one):

27          ___ The court has waived the requirement set forth in LR 9021(b)(1).

28          ___ No party appeared at the hearing or filed an objection to the motion.


     Nondischargeable Judgment After Trial
      Case
        Case
           4:19-cv-01480-JSW
              14-05022-btb DocDocument
                               49 Entered
                                       27-202/19/16
                                             Filed 04/15/19
                                                    13:52:11 Page
                                                               Page
                                                                  131
                                                                    3 of
                                                                      of 7223




 1            _X_ I have delivered a copy of this proposed order to all attorneys who appeared at the
 2   hearing, and each has approved or disapproved the order, or failed to respond, as indicated below
 3   [list each party and whether the party has approved, disapproved, or failed to respond to the
 4   document]:
 5               x   Jeffrey Cogan, attorney for Defendant ANTHONY THOMAS and WENDI
 6                   THOMAS – Approved.
 7            ___ I certify that this is a case under chapter 7 or 13, that I have served a copy of this order
 8   with the motion pursuant to LR 9014(g), and that no party has objected to the form or content of the
 9   order.
10                                                       ***
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Nondischargeable Judgment After Trial
Case
  Case
     4:19-cv-01480-JSW
        14-05022-btb DocDocument
                         49 Entered
                                 27-202/19/16
                                       Filed 04/15/19
                                              13:52:11 Page
                                                         Page
                                                            132
                                                              4 of
                                                                of 7223




                                                                    RJN005
Case
  Case
     4:19-cv-01480-JSW
        14-05022-btb DocDocument
                         49 Entered
                                 27-202/19/16
                                       Filed 04/15/19
                                              13:52:11 Page
                                                         Page
                                                            133
                                                              5 of
                                                                of 7223




                                                                    RJN006
Case
  Case
     4:19-cv-01480-JSW
        14-05022-btb DocDocument
                         49 Entered
                                 27-202/19/16
                                       Filed 04/15/19
                                              13:52:11 Page
                                                         Page
                                                            134
                                                              6 of
                                                                of 7223




                                                                    RJN007
Case
  Case
     4:19-cv-01480-JSW
        14-05022-btb DocDocument
                         49 Entered
                                 27-202/19/16
                                       Filed 04/15/19
                                              13:52:11 Page
                                                         Page
                                                            135
                                                              7 of
                                                                of 7223




                                                                    RJN008
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 136 of 223




                        EXHIBIT 11

     [Ninth Circuit BAP Memorandum Decision
            Affirming Bankruptcy Court]
                                                               FILED
        Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 137 of 223


                                                                MAR 28 2017
 1                          NOT FOR PUBLICATION
                                                            SUSAN M. SPRAUL, CLERK
                                                              U.S. BKCY. APP. PANEL
 2                                                            OF THE NINTH CIRCUIT

 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                            OF THE NINTH CIRCUIT
 5   In re:                          )      BAP No.     NV-16-1058-KuLJu
                                     )
 6   ANTHONY THOMAS and WENDI THOMAS;)      Bk. Nos.  3:14-bk-50333
     AT EMERALD, LLC,                )                3:14-bk-50331
 7                                   )      (Jointly Administered)
                    Debtors.         )
 8   ________________________________)      Adv. No.    3:14-ap-05022
                                     )
 9   ANTHONY THOMAS; WENDI THOMAS,   )
                                     )
10                  Appellants,      )
                                     )
11   v.                              )      MEMORANDUM*
                                     )
12   KENMARK VENTURES, LLC,          )
                                     )
13                  Appellee.        )
     ________________________________)
14
                    Argued and Submitted on February 24, 2017
15                             at Las Vegas, Nevada
16                           Filed – March 28, 2017
17            Appeal from the United States Bankruptcy Court
                        for the District of Nevada
18
       Honorable Bruce T. Beesley, Chief Bankruptcy Judge, Presiding
19
20   Appearances:     Laury Miles Macauley argued for appellants; Wayne
                      A. Silver argued for appellee.
21
22   Before: KURTZ, LAFFERTY and JURY, Bankruptcy Judges.
23
24
25
26        *
           This disposition is not appropriate for publication.
27   Although it may be cited for whatever persuasive value it may
     have (see Fed. R. App. P. 32.1), it has no precedential value.
28   See 9th Cir. BAP Rule 8024-1.
        Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 138 of 223



 1                                INTRODUCTION
 2        Chapter 71 debtors Anthony and Wendi Thomas appeal from a
 3   judgment determining that Mr. Thomas’ $4.5 million judgment debt
 4   owed to Kenmark Ventures, LLC, is nondischargeable under
 5   § 523(a)(2)(A).   The Thomases argue on appeal that the bankruptcy
 6   court made insufficient findings to support its judgment and that
 7   the findings it did make were not adequately supported by facts
 8   in the record.
 9        The bankruptcy court found, among other things, that
10   Mr. Thomas fraudulently concealed certain facts regarding what is
11   known as the “Thomas emerald.”     The emerald-related fraud
12   findings had adequate support in the record and were sufficient
13   by themselves to support the court’s nondischargeability
14   judgment.   On that basis, we AFFIRM.
15                                    FACTS
16        Mr. Thomas2 was a major investor in Electronic Plastics, and
17   he has conceded that he acted on behalf of Electronic Plastics
18   from time to time.   For instance, there is no genuine dispute
19   that Electronic Plastics needed funding and that Thomas met with
20   Kenmark’s principal Kenneth Tersini in May and June of 2007 in
21
          1
22         Unless specified otherwise, all chapter and section
     references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532, and
23   all "Rule" references are to the Federal Rules of Bankruptcy
     Procedure, Rules 1001-9037.
24
          2
           Wendi Thomas did not directly participate in the underlying
25   litigation or in the transactions from which the litigation
26   arose. Furthermore, with the exception of the penultimate
     paragraph of this decision, this decision does not purport to
27   address any concerns directly relating to her interests.
     Consequently, throughout the remainder of this decision, we refer
28   to Mr. Thomas as if he were the sole appellant in this appeal.

                                        2
        Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 139 of 223



 1   furtherance of Electronic Plastics’ desire to obtain funding from
 2   Kenmark.    The funding was supposed to tide over Electronic
 3   Plastics until it started generating revenue from the sale of its
 4   technology product: a biometric “smartcard” with security
 5   features and applications that could be modified to suit the
 6   needs of individual commercial customers.
 7        Kenmark eventually funded $6.1 million to Electronic
 8   Plastics over the course of roughly a year, beginning in June of
 9   2007 and ending in May of 2008.      Kenmark funded no less than
10   $4.1 million of the $6.1 million between October 2007 and May
11   2008, after all of the fraudulent conduct complained of allegedly
12   occurred.
13        Electronic Plastics ultimately was unable to generate any
14   sales of its smartcard, and Kenmark demanded repayment of the
15   $6.1 million.    When neither Electronic Plastics nor Thomas repaid
16   the funds, Kenmark sued Electronic Plastics, Thomas and others in
17   state court.
18        Pursuant to a state court settlement, Mr. Thomas stipulated
19   to entry of a $4.5 million judgment against himself and in favor
20   of Kenmark if he did not timely make a $575,000 payment owed
21   under the settlement.    Thomas never made the $575,000 payment.
22   After Thomas commenced his bankruptcy case, Kenmark obtained
23   relief from the automatic stay to permit it to have the
24   stipulated state court judgment entered.       The stipulated judgment
25   resolved the issues of Thomas’ liability to Kenmark and the
26   amount of that liability but left open the issue of whether
27
28

                                        3
        Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 140 of 223



 1   Thomas’ debt to Kenmark was nondischargeable.3
 2        According to Tersini, Thomas fraudulently concealed and
 3   affirmatively misrepresented a number of different matters.          For
 4   purposes of our decision, the most important nondisclosures
 5   concerned a 21,000 carat uncut emerald, known as the “Thomas
 6   emerald.”   Tersini testified that Thomas offered the Thomas
 7   emerald as collateral to secure all of the money Kenmark lent and
 8   that Thomas executed two promissory notes, a security agreement
 9   and a security agreement addendum to document the secured loan
10   transaction.   On the other hand, Thomas ultimately claimed that
11   the $6.1 million Kenmark funded to Electronic Plastics was meant
12   to be an equity investment rather than a loan and that his
13   signatures on the loan documents were forged.
14        The parties agree that they discussed the Thomas emerald and
15   its value before funding occurred.      They also agree that Thomas
16   presented to Tersini an appraisal stating that the Thomas emerald
17   was worth $800 million.    According to Tersini, Thomas told him
18   the Thomas emerald was given to him by the owners of a Brazilian
19   mine in gratitude for his efforts in saving the mine by utilizing
20   specialized boring techniques.     Tersini further asserted Thomas
21   never disclosed that the same appraiser who gave him the
22
          3
23         The original oral settlement agreement terms, stated in
     open court, provided for entry of judgment against Thomas on
24   Kenmark’s two fraud causes of action in the event of nonpayment
     of the settlement amount. The stipulation for entry of judgment
25   provided for the same thing. Nonetheless, before holding trial
26   on Kenmark’s nondischargeability complaint, the bankruptcy court
     ruled that the stipulated state court judgment did not have any
27   preclusive effect on any of the fraud or nondischargeability
     questions at issue in the nondischargeability litigation. This
28   ruling has not been appealed.

                                        4
        Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 141 of 223



 1   $800 million appraisal a few months earlier had given him a
 2   $400,000 appraisal for the same stone.       Additionally, Thomas
 3   later admitted that he paid $20,000 for the emerald.         On yet
 4   another occasion, he stated he paid $60,000 for it.
 5        Tersini testified that he did not learn of the $400,000
 6   appraisal or the various claimed purchase prices until well after
 7   he loaned the $6.1 million to Electronic Plastics.         He further
 8   testified that, had he known about these facts before funding, he
 9   would not have loaned any money against the Thomas emerald.
10        Other nondisclosures Kenmark complained of included: (1) the
11   fact that Electronic Plastics founder, Chief Executive Officer
12   and managing member Michael Gardiner was a convicted felon; and
13   (2) the fact that Electronic Plastics was in the midst of
14   litigation with a company called e-smart over ownership of the
15   technology used in the smartcard.      The e-smart litigation had
16   caused Electronic Plastics to incur hundreds of thousands of
17   dollars in attorney’s fees, and – as a result of the litigation –
18   Electronic Plastics decided to redesign its smartcard.
19        Thomas testified that Tersini was advised (orally and in
20   writing) of both the Gardiner conviction and the e-smart
21   litigation before the Kenmark funding occurred.        On the other
22   hand, Tersini testified that he did not know about either of
23   these facts until after Kenmark had funded the full $6.1 million.
24        Kenmark also complained of affirmative misrepresentations,
25   particularly concerning the development status of the smartcard.
26   Tersini testified that Thomas advised him the smartcard was fully
27   functional and ready for manufacture.       Tersini further maintained
28   that Thomas led him to believe that a Korean bank was ready to

                                        5
        Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 142 of 223



 1   sign an order for ten million smartcards and that Thomas’ oral
 2   misrepresentations were bolstered by Electronic Plastics’
 3   business plan, which made similar claims.       Thomas testified, in
 4   essence, that he was a mere conduit for information from
 5   Electronic Plastics to Tersini, that he was not knowledgeable
 6   about the technical aspects of the smartcard and that he relied
 7   on Electronic Plastics’ technical experts to provide him with
 8   information regarding the development status of the smartcard.
 9   He further denied advising Tersini that a Korean bank was ready
10   to place an order for 10 million smartcards.
11        After a four-day trial, the bankruptcy court orally rendered
12   its findings of fact and conclusions of law in open court.          The
13   court stated the basic elements for establishing nondischargeable
14   fraud, as set forth in Turtle Rock Meadows Homeowners Ass’n v.
15   Slyman (In re Slyman), 234 F.3d 1081, 1085 (9th Cir. 2000).          The
16   court then made a number of findings regarding the above-
17   referenced nondisclosures.
18        The court suggested that the nondisclosures concerning the
19   Thomas emerald and its value were the most important for purposes
20   of its nondischargeability determination.       In fact, of the
21   roughly seven pages of hearing transcript comprising the court’s
22   findings, nearly four of those pages concern the issue of the
23   loan and the pledging of the Thomas emerald as security.
24        The court specifically found that Thomas signed the notes,
25   the security agreement, and the addendum to the security
26   agreement – both personally and on behalf of Electronic Plastics
27   – thereby securing their obligation to repay the monies Kenmark
28   lent using the Thomas emerald as collateral.        The bankruptcy

                                        6
        Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 143 of 223



 1   court opined that Thomas’ forgery claim was inconsistent with his
 2   response to Kenmark’s requests for admissions and with a letter
 3   his counsel Joseph Kafka sent Kenmark in response to Kenmark’s
 4   demand for repayment of the $6.1 million loan.        The forgery claim
 5   also was inconsistent with admissions in Thomas’ answer to
 6   Kenmark’s complaint.
 7        The bankruptcy court also found that Thomas gave Tersini the
 8   $800 million appraisal for the emerald, but did not share with
 9   him the same appraiser’s $400,000 appraisal, which was dated a
10   few months before the $800 million appraisal.        Additionally, the
11   bankruptcy court noted that Thomas made a number of inconsistent
12   statements regarding the purchase price he paid for the emerald
13   (variously, $20,000 and $60,000), which in turn were inconsistent
14   with statements he made to Tersini indicating that the emerald
15   was a gift from the mine owners.
16        The bankruptcy court further found that Thomas failed to
17   disclose Electronic Plastics principal Michael Gardiner’s felony
18   fraud conviction and its then-pending intellectual property
19   litigation with e-smart.
20        In addition to the nondisclosures, the bankruptcy court
21   found that Thomas presented to Tersini Electronic Plastics’
22   business plan, which contained affirmative misrepresentations
23   regarding the “commercial availability” of the smartcard and
24   regarding Electronic Plastics’ “current projects” (1) in Europe
25   for a publicly-traded company; and (2) in Asia for South Korea’s
26   largest bank.   The only other statement in the bankruptcy court’s
27   findings alluding to other affirmative misrepresentations was its
28   rather nebulous comment that “[t]he biometric card was

                                        7
        Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 144 of 223



 1   unfortunately not developed or produced as quickly as Kenmark had
 2   anticipated, based on the representations made by Mr. Thomas.”
 3   Hr’g Tr. (Feb. 8, 2016) at 5:18-20.
 4        The bankruptcy court went on to discuss justifiable reliance
 5   and the facts in the record supporting its determination that
 6   Kenmark justifiably relied on Thomas’ fraudulent conduct.
 7   However, there is no discussion of the fraud elements concerning
 8   Thomas’ state of mind – whether he knew of the falsity of the
 9   misrepresentations when he made them and whether he made them
10   with the intent to deceive.
11        The bankruptcy court entered its judgment determining that
12   Thomas’ $4.5 million judgment debt to Kenmark is
13   nondischargeable under § 523(a)(2) on February 19, 2016, and
14   Thomas timely appealed.
15                                JURISDICTION
16        The bankruptcy court had jurisdiction pursuant to 28 U.S.C.
17   §§ 1334 and 157(b)(2)(I), and we have jurisdiction under
18   28 U.S.C. § 158.
19                                    ISSUE
20        Did the bankruptcy court commit reversible error when it
21   determined that Thomas’ $4.5 million judgment debt to Kenmark is
22   nondischargeable under § 523(a)(2)(A)?
23                             STANDARDS OF REVIEW
24        Generally speaking, the dischargeability of a particular
25   debt is a mixed question of law and fact, which we review
26   de novo.   Peklar v. Ikerd (In re Peklar), 260 F.3d 1035, 1037
27   (9th Cir. 2001).   Even so, the bankruptcy court’s findings made
28   as part of its dischargeability ruling are reviewed for clear

                                        8
        Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 145 of 223



 1   error. Candland v. Ins. Co. of N. Am. (In re Candland), 90 F.3d
 2   1466, 1469 (9th Cir. 1996); Oney v. Weinberg (In re Weinberg),
 3   410 B.R. 19, 28 (9th Cir. BAP 2009), aff’d, 407 Fed.Appx. 176
 4   (9th Cir.   Dec. 27, 2010).    Thus, whether a creditor has proven
 5   an essential element of a cause of action under § 523(a)(2)(A) is
 6   a factual determination reviewed for clear error.         Anastas v. Am.
 7   Sav. Bank (In re Anastas), 94 F.3d 1280, 1283 (9th Cir. 1996);
 8   Am. Express Travel Related Servs. Co., Inc. v. Vinhnee
 9   (In re Vinhnee), 336 B.R. 437, 443 (9th Cir. BAP 2005).
10        “A court’s factual determination is clearly erroneous if it
11   is illogical, implausible, or without support in the record.”
12   Retz v. Samson (In re Retz), 606 F.3d 1189, 1196 (9th Cir. 2010)
13   (citing United States v. Hinkson, 585 F.3d 1247, 1261–62 & n.21
14   (9th Cir. 2009) (en banc)).     “Where there are two permissible
15   views of the evidence, the factfinder’s choice between them
16   cannot be clearly erroneous.”     Anderson v. City of Bessemer City,
17   N.C., 470 U.S. 564, 574 (1985).      When factual findings are based
18   on credibility determinations, we must give even greater
19   deference to the bankruptcy court’s findings.        See Anderson,
20   470 U.S. at 575.
21                                 DISCUSSION
22        The bankruptcy court correctly recited the general standard
23   for finding nondischargeable fraud under § 523(a)(2)(A).          This
24   standard requires the following elements:
25        (1) misrepresentation, fraudulent omission or deceptive
          conduct by the debtor; (2) knowledge of the falsity or
26        deceptiveness of his statement or conduct; (3) an
          intent to deceive; (4) justifiable reliance by the
27        creditor on the debtor’s statement or conduct; and
          (5) damage to the creditor proximately caused by its
28        reliance on the debtor’s statement or conduct.

                                        9
        Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 146 of 223



 1   In re Weinberg, 410 B.R. at 35 (citing In re Slyman, 234 F.3d at
 2   1085).
 3        On appeal, Thomas mainly complains that the bankruptcy court
 4   made insufficient findings to support its nondischargeability
 5   ruling and that the trial record was insufficient to support the
 6   findings it did make.    We will focus on the nondisclosures
 7   pertaining to the Thomas emerald and its value because the
 8   bankruptcy court’s decision hinged on them.        Thomas contends that
 9   there was no evidence presented at trial from which the
10   bankruptcy court could have determined what the “true value” of
11   the emerald was at the time Kenmark funded Electronic Plastics,
12   so Kenmark failed to establish: (1) that Thomas made a false
13   statement regarding the emerald’s value; and (2) that Thomas knew
14   this value statement was untrue at the time he made it.
15        Thomas misconstrues the nature of his “false statement” in
16   connection with the emerald’s value.      For purposes of finding
17   nondischargeable fraud, when the charged fraud concerns an
18   undisclosed fact, the undisclosed fact is treated as if the
19   debtor-defendant made an affirmative misrepresentation that the
20   undisclosed fact did not actually exist.       Tallant v. Kaufman
21   (In re Tallant), 218 B.R. 58, 65 (9th Cir. BAP 1998) (citing
22   Restatement (Second) of Torts, § 551 (1976)).        The Restatement
23   (Second) of Torts can be used to help define the metes and bounds
24   of fraud under § 523(a)(2)(A).     Field v. Mans, 516 U.S. 59, 68–70
25   (1995); Apte v. Romesh Japra, M.D., F.A.C.C., Inc. (In re Apte),
26   96 F.3d 1319, 1324 (9th Cir. 1996).      In relevant part,
27   Restatement (Second) of Torts, § 551 provides:
28        (1) One who fails to disclose to another a fact that he

                                        10
        Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 147 of 223



 1        knows may justifiably induce the other to act or
          refrain from acting in a business transaction is
 2        subject to the same liability to the other as though he
          had represented the nonexistence of the matter that he
 3        has failed to disclose, if, but only if, he is under a
          duty to the other to exercise reasonable care to
 4        disclose the matter in question.
 5   Restatement (Second) of Torts § 551(1) (1977) (emphasis added).
 6        Under Tallant, Apte and the Restatement (Second) of Torts,
 7   § 551, the nondisclosures of the $400,000 appraisal and the
 8   $20,000 purchase price were the equivalent of Thomas
 9   affirmatively representing that he did not have a $400,000
10   appraisal at the time he sent the $800 million appraisal to
11   Kenmark and that he did not pay $20,000 for the emerald.          Thomas
12   indisputably knew both of these misrepresentations were untrue at
13   the time he “made” them (i.e., at the time he failed to disclose
14   the true facts).   He admitted knowledge of both facts at the time
15   the transaction was entered into.
16        While the bankruptcy court did not specifically find that
17   Thomas failed to disclose facts regarding the emerald with the
18   intent to deceive, the intent finding was implicit in the court’s
19   ruling.   The court correctly stated the intent element and also
20   held that Kenmark had established all of the elements for a
21   nondischargeable debt under § 523(a)(2)(A) by a preponderance of
22   the evidence.   See In re Tallant, 218 B.R. at 66 (inferring an
23   implicit finding from a similar bankruptcy court ruling); see
24   also Wells Benz, Inc. v. United States ex rel. Mercury Elec. Co.,
25   333 F.2d 89, 92 (9th Cir. 1964) (“whenever, from facts found,
26   other facts may be inferred which will support the judgment, such
27   inferences will be deemed to have been drawn.”).
28        Meanwhile, the creditor typically is not required to prove

                                        11
        Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 148 of 223



 1   justifiable reliance when the fraud charged is premised upon an
 2   actionable nondisclosure.     See In re Apte, 96 F.3d at 1323;
 3   In re Tallant, 218 B.R. at 67-69.       Instead, justifiable reliance
 4   is presumed, so long as the undisclosed facts were material.             Id.
 5        As for causation, for the same reasons we construed the
 6   bankruptcy court’s ruling to include an implicit finding of an
 7   intent to deceive, we similarly construe the ruling to include an
 8   implicit finding that Thomas’ emerald-related nondisclosures
 9   induced Kenmark to loan $6.1 million to Electronic Plastics.4
10   There was sufficient evidence in the record to support this
11   implicit finding, inasmuch as Tersini testified that, had he
12   known about the $400,000 appraisal and the $20,000 purchase
13   price, he would not have loaned the funds to Electronic Plastics.
14   Nor is there anything in the record to persuade us that the
15   bankruptcy court’s implicit causation finding was illogical,
16   implausible or without support in the record.
17        This leaves us with two issues peculiar to fraudulent
18   concealment cases: materiality and duty to disclose.         With
19   respect to materiality, a nondisclosure is not actionable under
20   § 523(a)(2)(A) unless it was material.       In re Apte, 96 F.3d at
21   1323.    A fact is considered material if a hypothetical reasonable
22   person would have considered it important to know before entering
23   into the transaction.    Id.; see also Shannon v. Russell
24   (In re Russell), 203 B.R. 303, 312 (Bankr. S.D. Cal. 1996)
25
          4
26         While Apte and Tallant arguably could be read as entirely
     displacing the reliance and causation elements in the context of
27   material nondisclosures, we elsewhere have held that this is not
     the case. See Hillsman v. Escoto (In re Escoto), 2015 WL
28   2343461, at *4 n.2 (Mem. Dec.) (9th Cir. BAP May 15, 2015).

                                        12
        Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 149 of 223



 1   (elaborating on materiality element and citing additional cases).
 2        Here, the bankruptcy court found that the nondisclosures
 3   were “important”, which was tantamount to a finding that they
 4   were material.    Furthermore, we agree with this finding.        A
 5   reasonable person securing a $6.1 million loan with the emerald
 6   would want to know that the same appraiser who appraised the
 7   emerald at $800 million had shortly before appraised it at
 8   $400,000.    And a reasonable person also would want to know that
 9   the borrower only paid $20,000 for it.
10        Thomas further contends that he had no duty to disclose.
11   We may look to the Restatement (Second) of Torts, § 551, for help
12   in ascertaining whether a party to a transaction had a duty to
13   disclose.    In re Apte, 96 F.3d at 1324.     Restatement § 551
14   provides in relevant part:
15        (2) One party to a business transaction is under a duty
          to exercise reasonable care to disclose to the other
16        before the transaction is consummated,
17               (a) matters known to him that the other is
                 entitled to know because of a fiduciary or other
18               similar relation of trust and confidence between
                 them; and
19
                 (b) matters known to him that he knows to be
20               necessary to prevent his partial or ambiguous
                 statement of the facts from being misleading; and
21
                 (c) subsequently acquired information that he
22               knows will make untrue or misleading a previous
                 representation that when made was true or believed
23               to be so; and
24               (d) the falsity of a representation not made with
                 the expectation that it would be acted upon, if he
25               subsequently learns that the other is about to act
                 in reliance upon it in a transaction with him; and
26
                 (e) facts basic to the transaction, if he knows
27               that the other is about to enter into it under a
                 mistake as to them, and that the other, because of
28               the relationship between them, the customs of the

                                        13
        Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 150 of 223



 1               trade or other objective circumstances, would
                 reasonably expect a disclosure of those facts.
 2
 3   Restatement (Second) of Torts § 551(2) (1977).
 4        The bankruptcy court did not make any determination
 5   regarding Thomas’ duty to disclose, nor is there anything in the
 6   bankruptcy court’s decision suggesting that the court considered
 7   the issue.    Nonetheless, on this record, the issue is
 8   straightforward enough that we can resolve it without remanding.
 9   See, e.g., In re Apte, 96 F.3d at 1324 (resolving duty to
10   disclose issue even though bankruptcy court did not address it).
11        We are convinced that Thomas’ emerald-related nondisclosures
12   fall squarely within clause (b) of Restatement (Second) of Torts
13   § 551(2).    That clause imposes a duty on a party to disclose
14   additional facts about a matter when the party presents partial,
15   incomplete or ambiguous facts that may mislead the adverse party
16   into thinking that he or she has been told the whole truth about
17   the matter.    As explained in the Restatement, “[a] statement that
18   is partial or incomplete may be a misrepresentation because it is
19   misleading, when it [falsely] purports to tell the whole truth
20   . . . .   When such a statement has been made, there is a duty to
21   disclose the additional information necessary to prevent it from
22   misleading the recipient.”     Id. at cmt. g; see also Smith v.
23   Duffey, 576 F.3d 336, 338 (7th Cir. 2009) (citing Restatement
24   (Second) of Torts § 551(2)(b) and stating “often [the duty to
25   disclose] arises in the absence of any special relationship –
26   arises just because the defendant’s silence would mislead the
27   plaintiff because of something else that the defendant had
28   said”).

                                        14
        Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 151 of 223



 1        Without a doubt, when Thomas gave the $800 million appraisal
 2   to Tersini, it created the impression that the emerald was worth
 3   far more than Kenmark was considering lending to Electronic
 4   Plastics.    This impression of value seemed complete on its face;
 5   in order to prevent it from misleading Kenmark, it was incumbent
 6   on Thomas to disclose the $400,000 appraisal and the $20,000
 7   purchase price, so that Kenmark would have the whole truth
 8   regarding the indicia of value readily available to Thomas.
 9        There is only one other issue Thomas has raised on appeal
10   implicating the bankruptcy court’s reliance on the emerald-
11   related nondisclosures.    Thomas argues that the bankruptcy court
12   erred in finding that Kenmark’s funding was a loan rather than an
13   equity investment and erred in finding that Thomas agreed to
14   secure the alleged loan with the emerald.       The executed loan
15   documents the bankruptcy court found to be genuine and to be
16   signed by Thomas are wholly inconsistent with Thomas’ claims.            We
17   acknowledge that some of the evidence presented at trial could
18   have been viewed as supporting Thomas’ forgery claims – namely
19   Thomas’ own unsubstantiated testimony.       But the bankruptcy court
20   obviously did not credit Thomas’ testimony on this point, and the
21   bankruptcy court’s credibility finding was supported by a number
22   of inconsistencies in the factual positions Thomas took over the
23   course of the nondischargeability litigation and in other
24   litigation.    At bottom, the conflicting evidence presented might
25   have enabled the court to reasonably view the transaction
26   consistent either with Tersini’s testimony or with Thomas’
27   testimony.    The bankruptcy court’s choice between those two
28   permissible views of the evidence was not clearly erroneous.

                                        15
        Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 152 of 223



 1   Anderson, 470 U.S. at 574.
 2        In sum, the bankruptcy court did not err in determining the
 3   $4.1 million judgment debt nondischargeable under § 523(a)(2)(A)
 4   based on the emerald-related nondisclosures.        Analysis of the
 5   bankruptcy court’s findings regarding the other nondisclosures
 6   and misrepresentations would not add significant additional
 7   weight to our decision.    In our view, those other alleged
 8   nondisclosures and misrepresentations were cumulative of and
 9   incidental to the bankruptcy court’s principal fraud finding,
10   which relied on the emerald-related nondisclosures.
11        Unrelated to his other arguments on appeal, Thomas complains
12   that the bankruptcy court’s judgment incorrectly determined that
13   Thomas’ judgment debt also is nondischargeable as against Thomas’
14   wife.   We see nothing on the face of the judgment to support this
15   interpretation.   That being said, we give significant deference
16   to the bankruptcy court’s interpretation of its own orders.
17   Rosales v. Wallace (In re Wallace), 490 B.R. 898, 906 (9th Cir.
18   BAP 2013).   If Thomas really believes that the judgment is
19   susceptible to his proffered interpretation, he should seek
20   relief from the bankruptcy court in the first instance, in the
21   form of a motion to correct or interpret the judgment.
22                                 CONCLUSION
23        For the reasons set forth above, the bankruptcy court’s
24   nondischargeability judgment is AFFIRMED.
25
26
27
28

                                        16
 Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 153 of 223




                         EXHIBIT 12

[Ninth Circuit Decision Affirming Bankruptcy Court]
      Case 4:19-cv-01480-JSW
         Case:                 Document
               17-60042, 03/23/2018,      27-2 Filed
                                     ID: 10810020,   04/15/19
                                                   DktEntry:    Page
                                                             31-1,   1541 of 223
                                                                   Page      5

                                                                            FILED
                             NOT FOR PUBLICATION                             MAR 23 2018

                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT

In re: ANTHONY THOMAS; et al.,                   No.   17-60042

             Debtors,                            BAP No. 16-1058
______________________________

ANTHONY THOMAS and WENDI                         MEMORANDUM*
THOMAS,

                 Appellants,

 v.

KENMARK VENTURES, LLC,

                 Appellee.

                            Appeal from the Ninth Circuit
                             Bankruptcy Appellate Panel
             Kurtz, Jury, and Lafferty III, Bankruptcy Judges, Presiding

                             Submitted February 13, 2018**
                               San Francisco, California

Before: BEA and N.R. SMITH, Circuit Judges, and STATON,*** District Judge.

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **    The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

       ***   The Honorable Josephine L. Staton, United States District Judge for
the Central District of California, sitting by designation.
     Case 4:19-cv-01480-JSW
        Case:                 Document
              17-60042, 03/23/2018,      27-2 Filed
                                    ID: 10810020,   04/15/19
                                                  DktEntry:    Page
                                                            31-1,   1552 of 223
                                                                  Page      5




       Anthony Thomas appeals the decision of the Bankruptcy Appellate Panel

(“BAP”) affirming the bankruptcy court’s judgment of nondischargeability under

11 U.S.C. § 523(a)(2)(A). The bankruptcy court and the BAP each concluded that

Thomas’s debt to Kenmark was nondischargeable because it was incurred by fraud.

We have jurisdiction pursuant to 28 U.S.C. § 158(d), and we affirm.

                                             I

       As an initial matter, we deny Thomas’s Motion to Supplement the Record

with evidence that purports to challenge the legitimacy of the state court judgment

debt underlying this appeal. At the time of the bankruptcy trial, Thomas was aware

of all facts related to his personal liability for the judgment, but he failed to raise

these arguments. Because “exceptional circumstances are lacking, we refuse to

consider them now.” Scovis v. Henrichsen (In re Scovis), 249 F.3d 975, 984 (9th

Cir. 2011).

                                            II

       Turning to the substance of Thomas’s appeal, Thomas argues that (1) he had

no duty to disclose to Kenmark certain information regarding the Thomas Emerald;

(2) Kenmark’s reliance on Thomas’s representations was not justifiable; and (3)

there is not sufficient evidence that Thomas had the requisite intent to deceive

Kenmark.

       We independently review the bankruptcy court’s rulings on appeal from the



                                                                                   17-60042
     Case 4:19-cv-01480-JSW
        Case:                 Document
              17-60042, 03/23/2018,      27-2 Filed
                                    ID: 10810020,   04/15/19
                                                  DktEntry:    Page
                                                            31-1,   1563 of 223
                                                                  Page      5




BAP. Citibank (South Dakota), N.A. v. Eashai (In re Eashai), 87 F.3d 1082, 1086

(9th Cir. 1996). Whether a creditor has proven an essential element of a claim is a

“factual determination reviewed for clear error.” Anastas v. American Savings

Bank (In re Anastas), 94 F.3d 1280, 1283 (9th Cir. 1996). We hold that the

bankruptcy court did not clearly err in concluding that Kenmark proved the

elements of fraud to support the nondischargeability judgment.

      Kenmark’s claim of fraud was based on Thomas’s failure to disclose that the

Thomas Emerald, the collateral pledged for Kenmark’s loan to Electronic Plastics

(“EP”), had been previously valued at amounts far lower than the amount of the

loan. Therefore, Kenmark was required to prove that (1) the omitted information

was “material,” and (2) the debtor had a duty to disclose the omitted information.

See Apte v. Japra (In re Apte), 96 F.3d 1319, 1323 (9th Cir. 1996). The lower

valuations of the Thomas Emerald were “material” because a reasonable lender

would have considered them important in agreeing to the loan . See id. Further,

Thomas had a duty to disclose those lower valuations because he selectively

disclosed to Kenmark that the Thomas Emerald had, at one point, been valued at an

amount substantially greater than the amount of the loan. See Restatement

(Second) of Torts § 551(2)(b) (1976) (“[A] party to a business transaction is under

a duty to exercise reasonable care to disclose . . . matters known to him that he

knows to be necessary to prevent his partial or ambiguous statement of the facts



                                                                               17-60042
     Case 4:19-cv-01480-JSW
        Case:                 Document
              17-60042, 03/23/2018,      27-2 Filed
                                    ID: 10810020,   04/15/19
                                                  DktEntry:    Page
                                                            31-1,   1574 of 223
                                                                  Page      5




from being misleading.”); In re Apte, 96 F.3d at 1324 (applying the Restatement

(Second) of Torts to determine the existence of a duty to disclose).

      The element of justifiable reliance may be presumed where, as here, the

fraud claim is based on the debtor’s concealment of material facts. In re Apte, 96

F.3d at 1323. Therefore, because Thomas’s omissions relating to the value of the

Thomas Emerald were material, Kenmark’s justifiable reliance may be presumed.

      Thomas’s intent to deceive can be inferred from the fact that Thomas knew

that lower valuations of the Thomas Emerald existed and selectively disclosed to

Kenmark only the higher valuation. Cowen v. Kennedy (In re Kennedy), 108 F.3d

1015, 1018 (9th Cir. 1997), as amended (Mar. 21, 1997) (“Intent to deceive can be

inferred from surrounding circumstances.”).



                                         III

      Separately, Thomas argues that the bankruptcy court erred in failing to

clarify whether the nondischargeability judgment applies to Thomas’s wife,

Wendi. We construe a judgment so as to give effect to the stated intention of the

issuing court. United States v. 60.22 Acres of Land, 638 F.2d 1176, 1178 (9th Cir.

1980). Wendi Thomas was not a subject of the bankruptcy court’s judgment. No

evidence was presented at trial that implicated Wendi Thomas in the fraud, and the

bankruptcy court made no findings of fact as to her. Therefore, we do not find any



                                                                             17-60042
    Case 4:19-cv-01480-JSW
       Case:                 Document
             17-60042, 03/23/2018,      27-2 Filed
                                   ID: 10810020,   04/15/19
                                                 DktEntry:    Page
                                                           31-1,   1585 of 223
                                                                 Page      5




error in the bankruptcy court’s judgment.

      AFFIRMED.




                                                                           17-60042
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 159 of 223




                        EXHIBIT 13

       [Ninth Circuit Order Denying Thomas’s
             Motion to Recall Mandate]
      CaseCase:
           4:19-cv-01480-JSW
                17-60042, 10/17/2018,
                               Document
                                      ID: 11050817,
                                           27-2 FiledDktEntry:
                                                      04/15/1940,Page
                                                                  Page160
                                                                       1 ofof3223
                                                                            FILED
                     UNITED STATES COURT OF APPEALS                          OCT 17 2018

                                                                         MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                         U.S. COURT OF APPEALS




In re: ANTHONY THOMAS; et al.,                   No.    17-60042

          Debtors,                               BAP No. 16-1058
______________________________
ANTHONY THOMAS and WENDI
THOMAS,                                          ORDER

               Appellants,

 v.

KENMARK VENTURES, LLC,

               Appellee.


Before: BEA and N.R. SMITH, Circuit Judges, and STATON,* District Judge.

       Thomas’s Motion to Recall the Mandate is denied.

       Recall of the mandate is appropriate only when the Court is “animated by

‘an overpowering sense of fairness and a firm belief that this is the exceptional

case requiring recall of the mandate in order to prevent an injustice.’” Nevius v.

Sumner, 105 F.3d 453, 460 (9th Cir. 1996) (citing Verrilli v. City of Concord,




       *
             The Honorable Josephine L. Staton, United States District Judge for
the Central District of California, sitting by designation.
     CaseCase:
          4:19-cv-01480-JSW
               17-60042, 10/17/2018,
                              Document
                                     ID: 11050817,
                                          27-2 FiledDktEntry:
                                                     04/15/1940,Page
                                                                 Page161
                                                                      2 ofof3223



557 F.2d 664, 665 (9th Cir. 1977)). Here, even if the Supreme Court’s holding in

Lamar, Archer & Cofrin, LLP v. Appling, 138 S. Ct. 1752 (2018) were

retroactively applied to exclude Thomas’s omissions regarding the Thomas

emerald from 11 U.S.C. section 523(a)(2)(A), we would still enter judgment in

favor of Kenmark.

      First, the dischargeability of debt arising from a statement that is excluded

from 11 U.S.C. section 523(a)(2)(A) is evaluated under 11 U.S.C. section

523(a)(2)(B). Section 523(a)(2)(B) differs from section 523(a)(2)(A) only insofar

as the statement at issue must be made in writing and the creditor’s reliance on the

statement must be “reasonable.” See Candland v. Ins. Co. of N. Am. (In re

Candland), 90 F.3d 1466, 1471 (9th Cir. 1996), as amended (Oct. 2, 1996). The

record supports a finding in favor of Kenmark as to both of these elements.

      Second, the bankruptcy court identified additional, alternative

misrepresentations made by Thomas that independently support its judgment of

nondischargeability, and Thomas has not shown that the bankruptcy court

committed “clear error” as to these alternative grounds. Anastas v. Am. Savings

Bank (In re Anastas), 94 F.3d 1280, 1283 (9th Cir. 1996) (“A finding of whether a

requisite element of [a section] 523(a)(2)(A) claim is present is a factual

determination reviewed for clear error.”) Thus, there is no “real infirmity in [this


                                           2
    CaseCase:
         4:19-cv-01480-JSW   Document
              17-60042, 10/17/2018,      27-2 FiledDktEntry:
                                    ID: 11050817,   04/15/1940,Page
                                                                Page162
                                                                     3 ofof3223



Court’s] previous decision, either when it was entered or when it is viewed in the

light of later Supreme Court decisions.” Nevius, 105 F.3d at 461.

      No further filings will be entertained in this closed case.




                                          3
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 163 of 223




                        EXHIBIT 14

            [Thomas Petition for Certiorari]
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 164 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 165 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 166 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 167 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 168 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 169 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 170 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 171 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 172 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 173 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 174 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 175 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 176 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 177 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 178 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 179 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 180 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 181 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 182 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 183 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 184 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 185 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 186 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 187 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 188 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 189 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 190 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 191 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 192 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 193 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 194 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 195 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 196 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 197 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 198 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 199 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 200 of 223
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 201 of 223
    Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 202 of 223




                            EXHIBIT 15

[Notice of Hearing on Motion for Order Confirming Sale by
Auction; Request for Approval of Payment of Commission to
                    Stremmel Auctions]
                        Case
                         Case4:19-cv-01480-JSW
                               14-50333-btb DocDocument
                                                432 Entered
                                                        27-2 11/29/18
                                                              Filed 04/15/19
                                                                      14:14:53Page
                                                                                Page
                                                                                   2031 of
                                                                                        of 223
                                                                                           2



                         1   Jeffrey L. Hartman, Esq., #1607
                             HARTMAN & HARTMAN
                         2   510 West Plumb Lane, Suite B
                             Reno, Nevada 89509
                         3   Telephone: (775) 324-2800
                             Fax: (775) 324-1818
                         4   notices@bankruptcyreno.com
                         5   Attorney for Jeri Coppa-Knudson, Trustee
                         6                         UNITED STATES BANKRUPTCY COURT
                         7                                     DISTRICT OF NEVADA
                         8
                         9   IN RE:                                       CASE NO.      BK-N-14-50333-BTB
                        10   ANTHONY THOMAS and                           CASE NO.      BK-N-14-50331-BTB
                             WENDI THOMAS,
                        11                                                (Jointly Administered)
                             AT EMERALD, LLC,                             CHAPTER 7
                        12
                                            Debtors.                      NOTICE OF HEARING ON MOTION FOR
                        13                                                ORDER CONFIRMING SALE BY
                                                                          AUCTION; REQUEST FOR APPROVAL
                        14                                                OF PAYMENT OF COMMISSION TO
                                                                          STREMMEL AUCTIONS
                        15
                                                                          Hearing Date:     January 8, 2019
                        16                                            /   Hearing Time:     2:00 p.m.
                        17            NOTICE IS HEREBY GIVEN that a paper entitled Motion For Order Confirming
                        18   Sale By Auction; Request For Approval Of Payment Of Commission To Stremmel Auctions
                        19   (“Motion”) has been filed by Jeri Coppa-Knudson, chapter 7 trustee (“Trustee”). In the
                        20   Motion, the Trustee requests the Court enter an order confirming the sale of an emerald to
                        21   Jennifer Jodoin for $21,500. The Trustee also requests approval of a commission to
                        22   Stremmel Auctions, Inc. in the amount of $3,225 and reimbursement of costs incurred by
                        23   Stremmel Auctions in the amount of $1,231.
                        24            NOTICE IS FURTHER GIVEN that a hearing on the Motion has been scheduled
                        25   before a United States Bankruptcy Judge, in the Clifton Young Federal Building, 300 Booth
                        26   Street, Reno, Nevada on January 8, 2019 at 2:00 p.m.
                        27            NOTICE IS FURTHER GIVEN that any opposition must be filed pursuant to the
                        28   time limits set forth in Local Rule 9014 for oppositions to a motion. Local Rule 9014(d)
   Hartman & Hartman
510 West Plumb Lane, Ste B
   Reno, Nevada 89509
      (775) 324-2800
                        Case
                         Case4:19-cv-01480-JSW
                               14-50333-btb DocDocument
                                                432 Entered
                                                        27-2 11/29/18
                                                              Filed 04/15/19
                                                                      14:14:53Page
                                                                                Page
                                                                                   2042 of
                                                                                        of 223
                                                                                           2



                         1   provides as follows:
                         2          [A]ny opposition to a motion must be filed with the Clerk of the court, and
                                    service of the opposition must be completed on the movant, no later than
                         3          fourteen (14) days preceding the hearing date for the motion. The opposition
                                    must set forth all relevant facts and any relevant legal authority. An
                         4          opposition must be supported by affidavits or declarations that conform to the
                                    provisions of subsection (c) of this rule.
                         5
                         6   If you do object to the relief requested, you must file a WRITTEN response with the court.
                         7   You must also serve your written response on the person who sent you this notice. A paper
                         8   copy of any response should also be delivered to the Clerk’s office identified as “Copy For
                         9   Chambers” or some similar designation. If you do not file a written response with the court,
                        10   or if you do not serve your written response on the person who sent you this notice, then:
                        11          •       The court may refuse to allow you to speak at the scheduled hearing; and
                        12          •       The court may rule against you without formally calling the matter at the
                        13                  hearing.
                        14          NOTICE IS FINALLY GIVEN that a copy of the Motion can be obtained upon
                        15   request from Hartman & Hartman, 510 West Plumb Lane, Suite B, Reno, Nevada 89509, or
                        16   by calling Hartman & Hartman at 1-775-324-2800.
                        17          DATED: November 29, 2018.
                        18                                                HARTMAN & HARTMAN
                        19
                                                                          /S/ Jeffrey L. Hartman
                        20                                                Jeffrey L. Hartman, Esq., for
                                                                          Trustee Jeri Coppa-Knudson
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28
   Hartman & Hartman
510 West Plumb Lane, Ste B
   Reno, Nevada 89509
      (775) 324-2800
                                                                           2
    Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 205 of 223




                            EXHIBIT 16

[Motion for Order Confirming Sale by Auction; Request for
Approval of Payment of Commission to Stremmel Auctions]
                        Case
                         Case4:19-cv-01480-JSW
                               14-50333-btb DocDocument
                                                430 Entered
                                                        27-2 11/29/18
                                                              Filed 04/15/19
                                                                      13:31:15Page
                                                                                Page
                                                                                   2061 of
                                                                                        of 223
                                                                                           4



                         1   Jeffrey L. Hartman, Esq., #1607
                             HARTMAN & HARTMAN
                         2   510 West Plumb Lane, Suite B
                             Reno, Nevada 89509
                         3   Telephone: (775) 324-2800
                             Fax: (775) 324-1818
                         4   notices@bankruptcyreno.com
                         5   Attorney for Jeri Coppa-Knudson, Trustee
                         6                          UNITED STATES BANKRUPTCY COURT
                         7                                     DISTRICT OF NEVADA
                         8
                         9   IN RE:                                         CASE NO.      BK-N-14-50333-BTB
                        10   ANTHONY THOMAS and                             CASE NO.      BK-N-14-50331-BTB
                             WENDI THOMAS,
                        11                                                  (Jointly Administered)
                             AT EMERALD, LLC,                               CHAPTER 7
                        12
                                             Debtors.                       MOTION FOR ORDER CONFIRMING
                        13                                                  SALE BY AUCTION; REQUEST FOR
                                                                            APPROVAL OF PAYMENT OF
                        14                                                  COMMISSION TO STREMMEL
                                                                            AUCTIONS
                        15
                                                                            Hearing Date:    January 8, 2019
                        16                                             /    Hearing Time:    2:00 p.m.
                        17            Jeri Coppa-Knudson (“Trustee”), requests the Court enter an Order Confirming Sale
                        18   Of Estate Asset by auction for $21,500 to purchaser Jennifer Jodoin. The Trustee also
                        19   requests approval of a commission to Stremmel Auctions, Inc. in the amount of $3,225 and
                        20   reimbursement of costs of $1,231. This Trustee’s Sale Motion is made in accordance with
                        21   § 363(b)(1) and F.R.Bankr.P. 6004 and 9014 and is supported by the separately filed
                        22   Declaration of Hudson Stremmel. The Trustee also requests the Court take judicial notice of
                        23   the papers and pleadings on file in these jointly administered cases.
                        24                                                 FACTS
                        25            1.     These jointly administered cases were filed as chapter 11 cases on March 4,
                        26   2014.
                        27            2.     Schedule B of the Schedules of Assets and Liabilities (“Schedules”), filed by
                        28   AT Emerald listed “one emerald” valued at $200,000,000, stated to be based upon an
   Hartman & Hartman
510 West Plumb Lane, Ste B
   Reno, Nevada 89509
      (775) 324-2800
                        Case
                         Case4:19-cv-01480-JSW
                               14-50333-btb DocDocument
                                                430 Entered
                                                        27-2 11/29/18
                                                              Filed 04/15/19
                                                                      13:31:15Page
                                                                                Page
                                                                                   2072 of
                                                                                        of 223
                                                                                           4



                         1   appraisal. DE 1, page 9 of 32.
                         2          3.      On April 30, 2014, the United States Trustee (“UST”), filed a Motion
                         3   Convert To Chapter 7. DE 27.
                         4          4.       On June 23, 2014, the Debtors filed a Motion to Sell Assets Free And Clear
                         5   Of Liens And Motion To File Purchase And Sale Agreement Under Seal (“Debtors’ Sale
                         6   Motion”). DE 40. In that Motion, the Debtors described the asset to be sold as “[A] certain
                         7   21,000 carat emerald matrix (the “Emerald”). The Emerald is currently located at Sarasota
                         8   Vault, 640 South Washington Blvd., Ste. 125, Sarasota, Florida, 34236.”
                         9          5.      The Debtors’ Sale Motion and related papers were withdrawn from the
                        10   docket by the Debtors and no hearing was ever conducted.
                        11          6.      The jointly administered cases were converted to chapter 7 by Order entered
                        12   August 29, 2014. DE 57. Trustee Coppa-Knudson was appointed to administer the cases.
                        13          7.      On October 2, 2014, the Court approved an administrative expense in the
                        14   amount of $1,500 advanced by the Beach Living Trust, to enable the Trustee to travel to
                        15   Florida to inspect the Emerald. DE 76. The Trustee traveled to Florida and subsequently
                        16   brought the Emerald to Reno, Nevada.
                        17          8.      The Trustee has performed substantial due diligence in her efforts to locate a
                        18   possible purchaser for the Emerald. Because of the uniqueness of the Emerald, the Trustee
                        19   considered unconventional methods for marketing the Emerald; for example, a conference
                        20   was held with Overstock.com because of its wide-ranging market presence. However, an
                        21   arrangement could not be reached because Overstock.com requested a very substantial
                        22   marketing expense guarantee, regardless of any success. As the estate is administratively
                        23   insolvent, no such guarantee was feasible. The Trustee also contacted numerous gemstone
                        24   exhibitors and similar outlets for possible interest.
                        25          9.      Ultimately, on October 16, 2017, the Trustee filed her Application To
                        26   Employ Stremmel Auctions, Inc. (“Stremmel”). DE 347. On October 17, the Court entered
                        27   its Order approving Stremmel’s employment. DE 348.
                        28          10.     Stremmel conducted an auction process via the online platform HiBid.
   Hartman & Hartman
510 West Plumb Lane, Ste B
   Reno, Nevada 89509
      (775) 324-2800
                                                                             2
                        Case
                         Case4:19-cv-01480-JSW
                               14-50333-btb DocDocument
                                                430 Entered
                                                        27-2 11/29/18
                                                              Filed 04/15/19
                                                                      13:31:15Page
                                                                                Page
                                                                                   2083 of
                                                                                        of 223
                                                                                           4



                         1   Bidding was accessible beginning on October 30, 2018 until November 15, 2018. Bidding
                         2   concluded at 10:00 am PST and the soft close method was utilized. During that time there
                         3   were 1,408 views, 18 watches, 5 registered bidders and several absentee bids were fielded.
                         4          11.     On November 15, 2018, bidding for the online auction closed with the
                         5   highest bid at $21,500.
                         6          12.     By this Trustee’s Sale Motion, she is requesting an order confirming the
                         7   auction price of $21,500 offered by purchaser Jennifer Jodoin.
                         8                                      LEGAL DISCUSSION
                         9          Sales of estate assets, other than in the ordinary course of business, are governed by
                        10   § 363(b) and F.R.Bankr.P. 6004. Notice of hearing on a sale is required.
                        11          Such use, sale or lease must be based upon a debtor’s sound business judgment. The
                                    business judgment rule “is a presumption that in making a business decision the
                        12          directors of a corporation acted on an informed basis, in good faith and in the honest
                                    belief that the action was in the best interests of the company.” In re Integrated
                        13          Resources, Inc., 147 B.R. 650, 656 (Bankr. S.D.N.Y. 1992) (quoting Smith v. Van
                                    Gorkom, 488 A.2d 858, 872 (Del. 1985)). In connection with decisions related to the
                        14          use of leases to maximize value of the estate, courts show deference to a debtor’s
                                    sound business decisions. In re Ernst Home Ctr., Inc., 209 B.R. 974, 980 (Bankr.
                        15          W.D. Wash. 1997).
                        16   In re Station Casinos, Inc., 2010 Bankr. LEXIS 5447, *7. The business judgment test
                        17   applies equally to chapter 7 trustees.
                        18          Here, the estate owns a unique, one-of-a-kind asset with no readily identifiable
                        19   market. In light of the fact that the jointly administered estates are administratively
                        20   insolvent and, with the limitation of trying to locate likely purchasers, the Trustee and
                        21   Stremmel have utilized the tools generally available to them to locate a purchaser.
                        22          The Trustee believes and represents that Jennifer Jodoin is a good faith purchaser for
                        23   value and further believes Jennifer Jodoin is entitled to the safe harbor protection of
                        24   § 363(m).
                        25          The Trustee also requests authority to pay Stremmel Auctions a commission in the
                        26   amount of $3,225 together with $1,231 as reimbursement for out-of-pocket expenditures.
                        27                                            CONCLUSION
                        28          Based upon the forgoing, the Trustee requests an order confirming the auction sale
   Hartman & Hartman
510 West Plumb Lane, Ste B
   Reno, Nevada 89509
      (775) 324-2800
                                                                            3
                        Case
                         Case4:19-cv-01480-JSW
                               14-50333-btb DocDocument
                                                430 Entered
                                                        27-2 11/29/18
                                                              Filed 04/15/19
                                                                      13:31:15Page
                                                                                Page
                                                                                   2094 of
                                                                                        of 223
                                                                                           4



                         1   price of $21,500 to purchaser Jennifer Jodoin. The Trustee also requests authority to pay
                         2   Stremmel Auctions, Inc. $3,225 as a commission for the sale, together with $1,231 as
                         3   reimbursement for out-of-pocket expenditures.
                         4          DATED: November 29, 2018.
                         5                                               HARTMAN & HARTMAN
                         6
                                                                         /S/ Jeffrey L. Hartman
                         7                                               Jeffrey L. Hartman, Esq., for
                                                                         Trustee Jeri Coppa-Knudson
                         8
                         9
                        10
                        11
                        12
                        13
                        14
                        15
                        16
                        17
                        18
                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28
   Hartman & Hartman
510 West Plumb Lane, Ste B
   Reno, Nevada 89509
      (775) 324-2800
                                                                          4
      Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 210 of 223




                              EXHIBIT 17

  [Trustee’s Reply to Debtors’ Opposition to Motion for Order
Confirming Sale by Auction; Request for Approval of Payment of
              Commission to Stremmel Auctions]
                        Case
                         Case4:19-cv-01480-JSW
                              14-50333-btb Doc Document
                                               477 Entered
                                                        27-203/15/19
                                                              Filed 04/15/19
                                                                     16:12:41 Page
                                                                                Page
                                                                                   211
                                                                                     1 of
                                                                                       of 11
                                                                                          223



                         1   Jeffrey L. Hartman, Esq., #1607
                             HARTMAN & HARTMAN
                         2   510 West Plumb Lane, Suite B
                             Reno, Nevada 89509
                         3   Telephone: (775) 324-2800
                             Fax: (775) 324-1818
                         4   notices@bankruptcyreno.com
                         5   Attorney for Jeri Coppa-Knudson, Trustee
                         6                          UNITED STATES BANKRUPTCY COURT
                         7                                     DISTRICT OF NEVADA
                         8
                         9   IN RE:                                       CASE NO.      BK-N-14-50333-BTB
                        10   ANTHONY THOMAS and                           CASE NO.      BK-N-14-50331-BTB
                             WENDI THOMAS,
                        11                                                (Jointly Administered)
                             AT EMERALD, LLC,                             CHAPTER 7
                        12
                                             Debtors.                     TRUSTEE’S REPLY TO DEBTORS’
                        13                                                OPPOSITION TO MOTION FOR ORDER
                                                                          CONFIRMING SALE BY AUCTION;
                        14                                                REQUEST FOR APPROVAL OF
                                                                          PAYMENT OF COMMISSION TO
                        15                                                STREMMEL AUCTIONS
                        16                                                REQUEST TO DISREGARD LATE FILED
                                                                          OPPOSITION
                        17
                                                                          Hearing Date:     March 22, 2019
                        18                                            /   Hearing Time:     10:00 a.m.
                        19            Jeri Coppa-Knudson (“Trustee”), replies to the Debtors’ ‘Opposition’ To Motion For
                        20   Order Confirming Sale By Auction; Request For Approval Of Commission To Stremmel
                        21   Auctions. Until Friday March 15, 2019 at 12:48 p.m., the Debtor had not filed on the docket
                        22   a paper actually identified as an Opposition to the Sale Motion DE 476. However, on
                        23   December 17, 2018, Debtor Thomas filed his Application For Order Shortening Time Re:
                        24   Motion To continue Hearing Of 1-8-2019 Due To Fraud Upon The Court; Declaration Of
                        25   Anthony Thomas (“Application”). DE 439, 439-1. See discussion below about Late
                        26   Opposition. This Reply is supported by the separately filed Declaration of Jeffrey L.
                        27   ///
                        28   ///
   Hartman & Hartman
510 West Plumb Lane, Ste B
   Reno, Nevada 89509
      (775) 324-2800
                        Case
                         Case4:19-cv-01480-JSW
                              14-50333-btb Doc Document
                                               477 Entered
                                                        27-203/15/19
                                                              Filed 04/15/19
                                                                     16:12:41 Page
                                                                                Page
                                                                                   212
                                                                                     2 of
                                                                                       of 11
                                                                                          223



                         1   Hartman and a Supplemental Declaration of Hudson Stremmel. The Trustee is also filing a
                         2   separate Request For Judicial Notice. The Trustee reserves all evidentiary objections for the
                         3   hearing.
                         4                                     PRELIMINARY MATTER
                         5          On Tuesday, March 12 at 4:20 p.m., Hartman received an e-mail from Paul Mula, an
                         6   individual unknown to him, without any explanation.1 Attached to the e-mail was a paper
                         7   titled “Notice Of Motion For Judicial Notice of Law And Facts [FRE201].” Also attached
                         8   to the e-mail from Mr. Mula was a paper titled Opposition To Sale Of Thomas Emerald. A
                         9   Declaration of Paul S. Mula In Support Of Opposition To Pay Auctioneer Stremmel
                        10   Auctioneers For Fraud Upon The Court with 29 pages of exhibits and a Declaration of
                        11   Anthony Thomas In Support Of Opposition To Sale Of Emerald For Fraud Upon The Court
                        12   Request For Judicial Notice Of Law And Facts with 93 pages of exhibits (“Late
                        13   Opposition”). DE 475, DE 476. These papers had not been filed on the docket, until the
                        14   afternoon of March 15, 2019. Nothing had been filed by the Debtors as of the deadline for
                        15   Opposition on March 8, 2019.
                        16          Although Mr. Mula’s Certificate of Service indicates the Late Opposition was e-
                        17   mailed to Hartman on March 8, 2019, that is not the case. See, Hartman Declaration,
                        18   Exhibits D, E, F and G.
                        19
                        20                                     FACTUAL ASSERTIONS
                        21          Though the Debtor has asserted an extensive list of complaints as to the motion
                        22   procedure, these are the main issues which go to the heart of the Trustee’s motion to
                        23   approve the sale of the Emerald utilizing the auction process.
                        24
                        25   Notice of Hearing
                        26          As a preliminary matter, the Trustee repeats that no sale of the Emerald has yet
                        27
                        28          1
                                        Mr. Mula is not a creditor or a party in interest in the case.
   Hartman & Hartman
510 West Plumb Lane, Ste B
   Reno, Nevada 89509
      (775) 324-2800
                                                                              2
                        Case
                         Case4:19-cv-01480-JSW
                              14-50333-btb Doc Document
                                               477 Entered
                                                        27-203/15/19
                                                              Filed 04/15/19
                                                                     16:12:41 Page
                                                                                Page
                                                                                   213
                                                                                     3 of
                                                                                       of 11
                                                                                          223



                         1   been approved by the Court. The Trustee’s Motion to confirm the sale by auction was
                         2   filed November 29, 2018 (“Sale Motion”). DE 430. The notice period for a sale hearing is
                         3   28 days. F.R.Bankr.P. 2002(b) and LR 9014(a)(1).2 Hearing was scheduled for January 8,
                         4   2019, a notice period of at least 36 days. The Trustee’s Certificate of Service was filed on
                         5   December 3, 2018. DE 435. The Certificate of Service demonstrates the Notice of Hearing
                         6   was provided to the entire creditor matrix including to Mr. Thomas at his Peavine Peak
                         7   Court address in Reno and to his e-mail address. At the time the Sale Motion was filed and
                         8   notice of hearing was given to all parties in interest, the Trustee had no knowledge that Ms.
                         9   Jodoin had any connection with Mr. Tersini. Mr. Thomas’ contention that he did not get
                        10   notice of the hearing on the Sale Motion is simply false. In fact, as noted earlier, the Trustee
                        11   is treating his Application For Order Shortening Time Re: Motion To Continue Hearing Of
                        12   1-8-2019 Due To Fraud Upon The Court, DE 439, 439-1, as an Opposition.
                        13           Moreover, on January 17, 2019 the Court entered its Order And Notice Re:
                        14   Continued Hearing; Discovery Deadlines. DE 451. That Order includes the following
                        15   language:
                        16                   IT IS FURTHER ORDERED that objections to the Sale Motion are to be
                                             filed no later than March 8, 2019, and in compliance with applicable rules
                        17                   including F.R.Bankr.P. 9014 and Local Rule of Bankruptcy Practice 9014;
                        18   This language clearly provided Mr. Thomas an additional opportunity to object to the Sale
                        19   Motion. Put another way, Mr. Thomas has had, since January 17, 2019, the time in which to
                        20   file any objection he wished – a total of 50 days. A check of the docket indicates that no
                        21   paper titled ‘Objection to Sale Motion’ or any similar paper had been filed by Mr. Thomas
                        22   as of March 8, 2018. In addition, the Order also provides:
                        23                   IT IS FURTHER ORDERED that, unless the Court orders otherwise for
                                             cause, any discovery the Debtor wishes to propound in connection with the
                        24                   Sale Motion must be properly served and completed not later than February
                                             19, 2019. Copies of all papers obtained in connection with such discovery
                        25                   must be provided to Trustee’s counsel.
                        26
                        27           2
                                       F.R.Bankr.P. 6004(b) provides that an objection must be filed not less than seven days
                             before the date of the sale, or within the time fixed by the court. Here, the court set the time for
                        28   filing objections as March 8, 2019.
   Hartman & Hartman
510 West Plumb Lane, Ste B
   Reno, Nevada 89509
      (775) 324-2800
                                                                              3
                        Case
                         Case4:19-cv-01480-JSW
                              14-50333-btb Doc Document
                                               477 Entered
                                                        27-203/15/19
                                                              Filed 04/15/19
                                                                     16:12:41 Page
                                                                                Page
                                                                                   214
                                                                                     4 of
                                                                                       of 11
                                                                                          223



                         1   DE 451.3 See, Certificate of Service at DE 452. Until Trustee’s counsel received the e-mail
                         2   from Mr. Mula on March 12, Debtors had provided no copies of any discovery papers
                         3   propounded by, or any responses produced to, the Thomases.
                         4
                         5   Overstock.com
                         6          The Trustee had discussions with Overstock.com (“Overstock”), representatives
                         7   regarding possible marketing of the Emerald claimed by the Debtor to be worth
                         8   $200,000,000. On December 30, 2014, the Trustee received a proposed Marketing Services
                         9   Agreement (“MSA”) from Stanton Huntington, Associate General Counsel for Overstock.
                        10   A copy of the e-mail from Mr. Huntington, together with the draft MSA, is attached to the
                        11   Hartman Declaration as Exhibit A. The Trustee’s primary problem with the MSA was
                        12   the Expenses and the Expense Budget, found at page 2 of the MSA. The Trustee would be
                        13   responsible to reimburse Overstock for all expenses as defined in the MSA. The initial
                        14   budget for expenses was set at $250,000. These jointly administered estates are
                        15   administratively insolvent and the Trustee would not have been in a position to agree to be
                        16   responsible for expenses of this magnitude, particularly in light of the fact that the Trustee
                        17   had no way of knowing the actual value of the Emerald. The MSA also provided that
                        18   Overstock would be entitled to superpriority status under § 364© with respect to its
                        19   commission and expenses. The Trustee concluded that she could not enter into such an
                        20   agreement.
                        21          The initial MSA was followed by an amended version on March 18, 2015.
                        22   Hartman Declaration, Exhibit B. This version of the MSA included a new provision that
                        23   “Upon sale of the Emerald, expiration or termination of this Agreement for any reason”,
                        24   Overstock would be entitled to reimbursement for expenses. This revision also made clear
                        25   that the Estate, and not the Trustee, would be liable for expenses. A third version of the
                        26
                        27          3
                                     On or about January 17, 2019, Mr. Thomas issued/served a subpoena for documents
                             on Stremmel Auctions. Mr. Thomas did not comply with the Discovery Order and did not
                        28   comply with F.R.Bankr.P. 9016 and F.R.Civ.P. 45(a)(4).
   Hartman & Hartman
510 West Plumb Lane, Ste B
   Reno, Nevada 89509
      (775) 324-2800
                                                                            4
                        Case
                         Case4:19-cv-01480-JSW
                              14-50333-btb Doc Document
                                               477 Entered
                                                        27-203/15/19
                                                              Filed 04/15/19
                                                                     16:12:41 Page
                                                                                Page
                                                                                   215
                                                                                     5 of
                                                                                       of 11
                                                                                          223



                         1   MSA followed on March 24, 2015. Hartman Declaration, Exhibit C. This third version
                         2   continued to include the provisions binding the estate for as much as $250,000 in expenses.
                         3   Utilizing her business judgment, the Trustee determined the estate could not take on such an
                         4   obligation.
                         5
                         6   Purchaser
                         7          As noted above, until the Trustee received Mr. Thomas’ letter on Thursday
                         8   December 6, 2018, neither she nor attorney Hartman were aware of any connection between
                         9   Ken Tersini and Jennifer Jodoin. Accordingly, the Trustee could not have been in a position
                        10   to disclose any such connection. Regardless, the Trustee defers to the judgment of the Court
                        11   as to whether any connection should affect the auction outcome.
                        12
                        13   False Claims Made In Moving Papers
                        14          The Trustee has filed a separate Request for Judicial Notice (“Trustee’s RJN”),
                        15   which includes materials related to the Kenmark nondischargeable judgment against the
                        16   Debtor. On February 19, 2016, this Court entered its Nondischargeable Judgment After
                        17   Trial in favor of Kenmark and against Anthony Thomas (“Kenmark Judgment”). Adv. 14-
                        18   5022, DE 49. Although the Trustee believes that the Kenmark Judgment is not relevant to
                        19   the Sale Motion, Mr. Thomas continues to raise it as an issue in every hearing. This Court
                        20   determined that Mr. Thomas engaged in fraudulent conduct in connection with a transaction
                        21   with Kenmark.
                        22          Mr. Thomas appealed the Kenmark Judgment to the Bankruptcy Appellate Panel
                        23   (“BAP”). Case no. NV-16-1058. On March 28, 2017, the BAP affirmed the Kenmark
                        24   Judgment. Mr. Thomas appealed the BAP decision to the Ninth Circuit. Case no. 17-
                        25   60042. In the Ninth Circuit Appeal, on February 12, 2018, Mr. Thomas filed a Motion To
                        26   Supplement Record To Include Newly Available Evidence. Trustee’s RJN, Exhibit 2.
                        27   This motion asked the Ninth Circuit to permit Mr. Thomas to supplement the appellate
                        28   ///
   Hartman & Hartman
510 West Plumb Lane, Ste B
   Reno, Nevada 89509
      (775) 324-2800
                                                                          5
                        Case
                         Case4:19-cv-01480-JSW
                              14-50333-btb Doc Document
                                               477 Entered
                                                        27-203/15/19
                                                              Filed 04/15/19
                                                                     16:12:41 Page
                                                                                Page
                                                                                   216
                                                                                     6 of
                                                                                       of 11
                                                                                          223



                         1   record with evidence that allegedly established the Santa Clara judgment was obtained as a
                         2   result of fraud upon the Santa Clara court.
                         3          On March 23, 2018, the Ninth Circuit entered its Memorandum Decision. Trustee’s
                         4   RJN Exhibit 5. In the Memorandum Decision, the Court denied Mr. Thomas’ Motion To
                         5   Supplement Record To Include Newly Available Evidence. The Court affirmed the
                         6   Kenmark Judgment. Trustee’s RJN Exhibit 5. On August 17, 2018, Mr. Thomas filed his
                         7   Motion To Recall Mandate. Trustee’s RJN Exhibit 7. On October 17, 2018, the Court
                         8   denied the Motion To Recall The Mandate. Trustee’s RJN Exhibit 9.
                         9          Nevertheless, Mr. Thomas continues with his assertion that the Kenmark litigation
                        10   and the judgment against him is based upon a fraud on the Santa Clara court. At ¶ 16 of the
                        11   Application, Mr. Thomas states:
                        12                  I have already informed the Court of my plan to file papers before the Santa
                                            Clara Superior Court that move to invalidate the void judgment procured
                        13                  against me inter alia by fraud upon the court and other legal principles that
                                            render the judgment void on its face.
                        14
                        15   Attached to the Trustee’s RJN is a copy of the docket from the Santa Clara Superior Court
                        16   in the civil action styled as Kenmark Ventures, LLC v. T. Thomas, et al, case no 2008-1-
                        17   CV-130677. The docket is 47 pages in length. Trustee’s RJN Exhibit 10. There is no
                        18   indication in the docket that Mr. Thomas has filed any papers requesting a judgment against
                        19   him be set aside.
                        20          The Trustee also notes Mr. Thomas’ argument about the Santa Clara Judgment is
                        21   irrelevant, because Mr. Thomas admitted he is personally liable for the obligation. During
                        22   the trial in the Kenmark Adversary Proceeding, this Court granted Kenmark’s Request for
                        23   Judicial Notice of the Adversary Complaint and Mr. Thomas’ Answer, and stated:
                        24          THE COURT: Admits the allegations contained in paragraph 27 [of the Adversary
                        25          Complaint,] and that admission is [T]here is due, and owing unpaid from Anthony
                        26          Thomas to plaintiff the sum of, $4,500,000 together with interest charged at the rate
                        27          of 10 percent, per annum plus attorneys' fees as allowed under the note. So we've
                        28          established there's a debt. What we're trying to establish is whether that debt is
   Hartman & Hartman
510 West Plumb Lane, Ste B
   Reno, Nevada 89509
      (775) 324-2800
                                                                            6
                        Case
                         Case4:19-cv-01480-JSW
                              14-50333-btb Doc Document
                                               477 Entered
                                                        27-203/15/19
                                                              Filed 04/15/19
                                                                     16:12:41 Page
                                                                                Page
                                                                                   217
                                                                                     7 of
                                                                                       of 11
                                                                                          223



                         1          dischargeable or not. (Trial Transcript, pp.132:10 – 16)
                         2   ---
                         3          THE COURT: Okay. Those are admitted and I'm taking judicial notice of both the
                         4          complaint and the answer, although I don't really have to do that, but anyway it's
                         5          admitted that there is a debt of $4.5 million plus accrued interests and attorneys' fees.
                         6
                         7          MR. SILVER: And that Mr. Thomas is personally liable for it.
                         8
                         9          THE COURT: Mr. Thomas is personally liable. (Trial Transcript, pp.133:14 – 21)
                        10   Thus, Mr. Thomas’ debt to Kenmark was independently established in the Adversary
                        11   Proceeding in this Court.
                        12
                        13                                     LEGAL DISCUSSION
                        14   Request To Disregard Late Filed Opposition
                        15          The Trustee requests the Court disregard the Late Opposition filed by the Debtor
                        16   over the counter on March 14 but entered on the docket on March 15, 2019, DE 476.
                        17   Trustee’s counsel received Debtor’s second Late Opposition by e-mail on Tuesday, March
                        18   12 at approximately 4:40 p.m. As noted above, the Court’s Order, DE 451, clearly states
                        19   that any opposition to the Sale Motion was to be filed not later than March 8, 2019. On
                        20   motion practice, LR 9014 (d) provides:
                        21          Opposition, response, and reply.
                        22                 (1) Except as set out in subsection (3) below, any opposition to a motion
                                           must be filed, and service of the opposition must be completed on the
                        23                 movant, no later than fourteen (14) days preceding the hearing date for the
                                           motion.
                        24
                        25   Mr. Thomas had 50 days’ notice of the time for filing any Opposition and failed to comply
                        26   with the Court established deadline. The Court should enforce its Order regarding the filing
                        27   of an opposition to the Sale Motion and disregard the Late Opposition.
                        28   ///
   Hartman & Hartman
510 West Plumb Lane, Ste B
   Reno, Nevada 89509
      (775) 324-2800
                                                                            7
                        Case
                         Case4:19-cv-01480-JSW
                              14-50333-btb Doc Document
                                               477 Entered
                                                        27-203/15/19
                                                              Filed 04/15/19
                                                                     16:12:41 Page
                                                                                Page
                                                                                   218
                                                                                     8 of
                                                                                       of 11
                                                                                          223



                         1   Notice Was Proper
                         2           To begin, the sale of the Emerald has not yet been approved by the Court. And, as
                         3   noted, the Debtor has had more than ample opportunity to object to the Sale Motion. And,
                         4   as noted, the entire creditor matrix received notice of the hearing on the Sale Motion, first
                         5   on December 3, 2018, DE 435, and then again on January 17, 2019 as to the continued
                         6   hearing, DE 452. No one, other than the Debtor has objected to the Sale Motion.
                         7
                         8   Standing To Object
                         9           A chapter 7 debtor in an insolvent estate lacks standing to object to the sale of a
                        10   primary asset. Willemain v. Kivitz, 764 F.2d 1019, 1022-1023 (4th Cir. 1985), In re
                        11   Bowman, 181 B.R. 836, 844 (Bankr. D. Md. 1995).
                        12
                        13   Overstock.com.
                        14           The Trustee is entitled to exercise her business judgment in administering a
                        15   bankruptcy estate. Under each contract proposed by Overstock.com, it required an expense
                        16   budget of $250,000. These jointly administered estates are administratively insolvent.
                        17   There is no justifiable argument that the Trustee should commit the estates to what amounts
                        18   to a superpriority administrative expense claim on the hope that the Emerald would sell for
                        19   substantially more than $250,000. The Debtor’s prior negotiations with Overstock.com are
                        20   irrelevant.
                        21
                        22   Purchaser Status and Alleged Fraud On The Court
                        23           Just because the proposed purchaser is a creditor of the Debtor and the estate, does
                        24   not lead to the summary conclusion that its offer is not made in good faith. The Ninth
                        25   Circuit has addressed the § 363(m) good faith issue numerous times:
                        26                  The Suchys also contend that Rule 805 affords no protection to Community
                                            because it did not qualify as a “good faith purchaser.” Neither Bankruptcy
                        27                  Rule 805 nor the accompanying committee notes define “good faith
                                            purchaser.” See L. King, 2 Collier on Bankruptcy, para. 363.13 (15th Ed.
                        28                  1985) (“No definition of good faith is attempted in the Code.”) Lack of good
   Hartman & Hartman
510 West Plumb Lane, Ste B
   Reno, Nevada 89509
      (775) 324-2800
                                                                            8
                        Case
                         Case4:19-cv-01480-JSW
                              14-50333-btb Doc Document
                                               477 Entered
                                                        27-203/15/19
                                                              Filed 04/15/19
                                                                     16:12:41 Page
                                                                                Page
                                                                                   219
                                                                                     9 of
                                                                                       of 11
                                                                                          223



                         1                  faith, however, is determined by fraudulent conduct during the sale
                                            proceedings. In re Exennium, 715 F.2d at 1404-05. The requirement that a
                         2                  purchaser act in good faith, of course, speaks to the integrity of his
                                            conduct in the course of the sale proceedings. Typically, the misconduct
                         3                  that would destroy a purchaser's good faith status at a judicial sale
                                            involves fraud, collusion between the purchaser and other bidders or the
                         4                  trustee, or an attempt to take grossly unfair advantage of other bidders.
                                            Prichard v. Sherwood & Roberts, Inc. (In re Kings Inn, Ltd.), 37 Bankr. 239,
                         5                  243 (Bankr. 9th Cir. 1984) quoting In Re Rock Industries Machinery Corp.,
                                            572 F.2d 1195, 1198 (7th Cir. 1978). The Suchys do not contend that
                         6                  Community acted fraudulently in the course of the judicial sale proceedings.
                         7   In re Suchy, 786 F.2d 900, 902, (9th Cir. 1985) (emphasis added). Here, there is no
                         8   evidence that Jodoin colluded with the Trustee or any other bidder in the auction process.
                         9          Although the Trustee is not involved in the dispute between Mr. Thomas and
                        10   Kenmark, Mr. Thomas nevertheless continues to conflate the Kenmark issue with the Sale
                        11   Motion. Simply put, Mr. Thomas is asking this Court to accept, as fact, his assertion that
                        12   Kenmark has no claim in the case because the underlying claim in the Santa Clara litigation
                        13   was a result of fraud upon the Santa Clara court. First, that issue is not germane to the Sale
                        14   Motion. Second, the Rooker-Feldman doctrine precludes this Court from disregarding the
                        15   outcome of the Santa Clara litigation and, instead, requires that it give full faith and credit to
                        16   the California Superior Court determination:
                        17                  The “Rooker-Feldman” doctrine requires federal courts to give full faith and
                                            credit to the decisions of state courts. The doctrine applies in bankruptcy
                        18                  proceedings where the relevant dispute also is raised before a state court. See
                                            Reusser v. Wachovia Bank, N.A., 525 F.3d 855, 858-59 (9th Cir. 2008). In
                        19                  Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 125 S. Ct.
                                            1517, 161 L. Ed. 2d 454 (2005), Justice Ginsburg clarified that the
                        20                  Rooker-Feldman doctrine is “confined to cases of the kind in which the
                                            doctrine acquired its name: cases brought by state-courts losers complaining
                        21                  of injuries caused by state-court judgments rendered before the district court
                                            proceedings commenced and inviting district court review and rejection of
                        22                  those judgments.” 544 U.S. at 284 (emphasis added). Where a federal and
                                            state court have concurrent jurisdiction over a factual or legal issue,
                        23                  “[d]isposition of the federal action, once the state-court adjudication is
                                            complete, would be governed by preclusion law.” Id. at 293.
                        24
                        25   In re Leeds, 589 B.R. 186, 195 fn.6 (Bankr. D. Nev. 2018)(Judge Nakagawa). Mr. Thomas’
                        26   dispute with Kenmark has no bearing on the Sale Motion.
                        27          In addition, this Court made an independent determination that Mr. Thomas engaged
                        28   in fraudulent conduct in his dealings with Kenmark, resulting in the Kenmark Judgment.
   Hartman & Hartman
510 West Plumb Lane, Ste B
   Reno, Nevada 89509
      (775) 324-2800
                                                                             9
                        Case
                         Case4:19-cv-01480-JSW
                              14-50333-btb Doc 477
                                               Document
                                                   Entered
                                                        27-203/15/19
                                                               Filed 04/15/19
                                                                      16:12:41 Page
                                                                                Page220
                                                                                     10 of
                                                                                        of 223
                                                                                           11



                         1   Debtors’ Request for Judicial Notice
                         2           The Trustee responds to the Request For Judicial Notice, included with the Late
                         3   Opposition, as follows:
                         4           R1.1           The Court should not take judicial notice of this item. The Sale
                         5                          Motion, which is the only § 363 motion in question, was set for
                         6                          hearing on January 8 and Mr. Thomas received appropriate notice.
                         7                          DE 435, DE 452.
                         8           R3.1-3         The Court need not take judicial notice of the law.
                         9           R.4            The Court need not take judicial notice of the law.
                        10           R.5            The Court should take judicial notice of the Court docket which does
                        11                          clearly indicate that Mr. Thomas had Notice of the Sale Motion. DE
                        12                          435 and DE 452.
                        13           It appears that Mr. Thomas is really objecting to the fact that the Trustee engaged an
                        14   auctioneer to liquidate the Emerald and that he wanted an opportunity to object to the
                        15   auction process itself. First, Mr. Thomas has had a full opportunity to demonstrate to the
                        16   Court why the auction process is faulty. He has not done so; he is merely unhappy that the
                        17   auction process did not result in an offer more in line with what he believes to be a much
                        18   higher valuation of the Emerald. Second, the Court will recall that while this case was still a
                        19   chapter 11, AT Emerald filed a Motion To Sell the Emerald to an entity known as Koyo
                        20   Shipping and Trading Company. DE 40, filed June 23, 2014. Curiously, the amount of the
                        21   sale price was redacted from the papers filed with the Court. Sixteen days later, and without
                        22   any stated reason, on July 9, 2014 the Debtors withdrew the papers filed in connection with
                        23   the proposed sale, at the undisclosed price, and the cases were converted to chapter 7 shortly
                        24   thereafter.
                        25   ///
                        26   ///
                        27   ///
                        28   ///
   Hartman & Hartman
510 West Plumb Lane, Ste B
   Reno, Nevada 89509
      (775) 324-2800
                                                                           10
                        Case
                         Case4:19-cv-01480-JSW
                              14-50333-btb Doc 477
                                               Document
                                                   Entered
                                                        27-203/15/19
                                                               Filed 04/15/19
                                                                      16:12:41 Page
                                                                                Page221
                                                                                     11 of
                                                                                        of 223
                                                                                           11



                         1                                         CONCLUSION
                         2          The Trustee requests the Court overrule the Debtors’ Late Objection and approve her
                         3   Motion. There is no evidence from Mr. Thomas that the marketplace would generate a
                         4   value for the Emerald higher than that resulting from the online auction. The Trustee also
                         5   requests the Court determine that the successful purchaser of the Emerald is a good faith
                         6   purchaser for value entitled to the safe harbor provisions of § 363(m). Finally, the Trustee
                         7   requests approval to reimburse Stremmel Auctions its out-of pocket-expenses and its
                         8   commission.
                         9          DATED: March 15, 2019.
                        10                                                HARTMAN & HARTMAN
                        11
                                                                          /S/ Jeffrey L. Hartman
                        12                                                Jeffrey L. Hartman, Esq., for
                                                                          Trustee Jeri Coppa-Knudson
                        13
                        14
                        15
                        16
                        17
                        18
                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28
   Hartman & Hartman
510 West Plumb Lane, Ste B
   Reno, Nevada 89509
      (775) 324-2800
                                                                          11
Case 4:19-cv-01480-JSW Document 27-2 Filed 04/15/19 Page 222 of 223




                        EXHIBIT 18

                 [Order of Recusal and
               Request for Reassignment]
              Case
                 Case
                   4:19-cv-01480-JSW
                       14-50333 Doc 484
                                     Document
                                         Entered
                                              27-2
                                                 03/25/19
                                                    Filed 04/15/19
                                                          12:06:55 Page
                                                                    Page223
                                                                         1 ofof1 223



 1
 2
 3
 4       Entered on Docket
       March 25, 2019
 5 ___________________________________________________________________
 6                              UNITED STATES BANKRUPTCY COURT
 7                                        DISTRICT OF NEVADA
 8
 9   In re:                                                     Case No. BK-14-50333-btb
10   ANTHONY THOMAS and                                         Case No. BK-14-50331-btb
11   WENDI THOMAS,                                              (Jointly Administered)
12   AT EMERALD, LLC,                                           Chapter 7
13                            Debtors,                          ORDER OF RECUSAL AND
                                                                REQUEST FOR REASSIGNMENT
14
15                                                              Hearing date: March 22, 2019
                                                                Time:         10:00 a.m.
16
17
18
19             As stated on the record at the hearing held on March 22, 2019,

20
21             IT IS ORDERED that the undersigned U.S. bankruptcy judge is hereby recused from

22   hearing this matter and IT IS REQUESTED that the case(s) be reassigned to another judge.

23
24
                                                      ###
25
26
27
28
